Exhibit 10.101

 

SETTLEMENT AGREEMENT & MUTUAL RELEASE

 

This Settlement Agreement & Mutual Release (“Agreement”) is made and entered
into effective as of the 30th day of October, 2004, by and between:

 

TIPPERARY CORPORATION, TIPPERARY OIL & GAS CORPORATION, TIPPERARY CSG, INC,
TIPPERARY QUEENSLAND, INC. (“TQI”) and TIPPERARY OIL & GAS (Australia) PTY LTD
(“TOGA”), (collectively referred to as “the Tipperary Parties”) and CRAIG, LTD.
and MARY BLANTON KENNEDY, Individually and as Executrix of the Estate of W.D.
KENNEDY, Deceased,  (collectively referred to as “Intervenors”), and TRI-STAR
PETROLEUM COMPANY (“Tri-Star”), JAMES H. BUTLER, SR. and JAMES H. BUTLER, JR.
(collectively referred to as “the Tri-Star Parties”).

 

A.                                   WHEREAS, the Tipperary Parties, Intervenors
and the Tri-Star Parties are parties to Cause No. CV-42,265, Tipperary
Corporation, Tipperary Oil & Gas Corporation, and Tipperary Oil & Gas
(Australia) Pty Ltd. v Tri-Star Petroleum Company et al  in the District Court
of Midland County, Texas; 238th Judicial District  (“the Litigation”);  and

 

B.                                     WHEREAS, the Tipperary Parties,
Intervenors and the Tri-Star Parties desire to settle their legal disputes.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and
considerations contained in this Settlement Agreement & Mutual Release, the
Tipperary Parties, Intervenors and the Tri-Star Parties agree as follows:

 

DEFINITIONS

 

1.               In this Agreement, unless the context requires otherwise:

 

a.               ‘Permit Assignments’ means assignments of the record title
interests in the Permits on the terms attached and incorporated herein as
Exhibit “A”;

b.              ‘ATPs’ means Authorities to Prospect 526P, 653P, and 745P issued
under the Petroleum Act;

c.               ‘Joint Account’ means the Joint Interest Billing Account
established under the Joint Operating Agreement;

d.              ‘Joint Operating Agreement’ means, in relation to the Permits,
the joint operating agreement made by the parties and others on May 15, 1992
which Joint Operating Agreement covers ATPs 653P and 745P as well as ATP 526P;

e.               ‘2.25% Working Interest’ means, in relation to the Permits, the
2.25% working interest under the Joint Operating Agreement of May 15, 1992
acquired by Tri-Star by the assignments from Miller and Wallace, copies of which
are attached and incorporated herein as Exhibit “B”, including any accumulated
gas balance attaching to same, but subject to the reservation to Tri-Star of the
Retained Overriding Royalty from the 2.25% Working Interest;

f.                 ‘Mediation Agreement’ means the Mediation Agreement dated May
2, 1996 made by the Tri-Star Parties and the Tipperary Parties;

 

1

--------------------------------------------------------------------------------


 

g.              “TQI” means a new subsidiary formed by the Tipperary Parties
under the laws of the State of Colorado as a subsidiary to Tipperary Corporation
prior to the Settlement Date;

h.              ‘Operator’ means operator under the Joint Operating Agreement;

i.                  ‘Permits’ means:

i.                  the ATPs and any relinquished acreage from the ATPs;

ii.               Petroleum Leases numbered 90, 91, 92, 99 and 100; and

iii.            Petroleum Pipeline Licence 76

together with any associated derivative, replacement or substituted tenements or
interests in tenements issued pursuant to the Petroleum Act, and all easements
executed in favor of Tri-Star for the purpose of Petroleum Pipeline Licence 76
or any other pipeline license associated with the ATPs;

j.                  ‘Petroleum Act’  means  the Petroleum Act, 1923 of
Queensland, Australia;

k.               ‘Retained Overriding Royalty’ means the right of Tri-Star,
reserved from the 2.25% Working Interest, to receive a royalty calculated and
paid on the terms set out in Exhibit ‘C’ attached hereto and incorporated
herein, and the AU Security and US Security. In this Agreement, references to
the Retained Overriding Royalty are references to an overriding royalty on and
subject to the terms set out in Exhibit ‘C’;

l.                  ‘Revenue’ has the meaning given that term in Exhibit ‘C’;

m.            ‘AU Security’  means a first ranking deed of charge on the terms
attached and incorporated as Exhibit ‘G’ and registered against TQI with all
relevant government authorities in Australia to secure the Obligations of TQI
under this Agreement and attached Exhibits, including the payment of the
Retained Overriding Royalty;

n.              ‘US Security’ means a first priority security interest under the
Uniform Commercial Code on the terms attached and incorporated as Exhibit “H”
and registered against TQI with all relevant government authorities to secure
the Obligations of TQI under this Agreement and attached Exhibits, including the
payment of the Retained Overriding Royalty;

o.              ‘Intervenors Settlement Agreement’ means the Settlement
Agreement dated October 28, 1996 made by the Intervenors and the Tri-Star
Parties;

p.              ‘Settlement Date’ means a date set by agreement of all parties
to this Agreement to be within 3 days after the consents and approvals of the
Minister and Treasurer as described in paragraph 3 below are obtained.

q.              The ‘Tipperary Parties’, in addition to the entities named
above, shall include any entity owned or controlled by Tipperary Corporation or
any of its subsidiaries including, but not limited to, TQI.

r.                 The “Tri-Star Parties”, in addition to the persons and
entities named above, shall include any entity owned or controlled by the
Tri-Star Parties.

s.               The “Easement Assignments” means the assignments of easements
on the terms attached and incorporated herein as Exhibit I.

 

TRANSFER OF OPERATIONS

 

2.                                                               The parties
acknowledge and agree that TOGA will be the Operator on the Settlement Date, and
in particular:

 

a.                                       The Tri-Star Parties will, on the
Settlement Date tender to TOGA and the non-operators under the Joint Operating
Agreement its unconditional resignation as its acknowledgement that it is no
longer Operator under the Joint Operating Agreement for the Permits, and waive
any right to seek removal of TOGA or any of the Tipperary Parties.

 

2

--------------------------------------------------------------------------------


 

b.                                      The Tipperary Parties and Intervenors
will, on the Settlement Date, acknowledge that TOGA has accepted the position as
Operator under the Joint Operating Agreement.

 

ACTIONS PRIOR TO SETTLEMENT DATE

 

3.               Prior to the Settlement Date:

 

a.               Tri-Star will prepare and lodge an application for the consent
of the Minister under the Petroleum Act to Permit Assignments in favor of TOGA,
Intervenors, Tipperary Oil & Gas Corporation, Tipperary Corporation, Tipperary
CSG, Inc. and TQI as shown on Exhibit “A”, and the parties will cooperate in
obtaining the consent of the Minister to the Permit Assignments;

 

b.              The Tipperary Parties and the Tri-Star Parties will do all
things reasonably necessary, to obtain the consent of the Minister to the Permit
Assignments in favor of TOGA, Intervenors, Tipperary Oil & Gas Corporation,
Tipperary Corporation, Tipperary CSG, Inc. and TQI, but without liability of the
Tri-Star Parties for any associated cost;

 

c.               To the extent not already provided by the Tri-Star Parties to
the Tipperary Parties, the Tri-Star Parties will allow TOGA access to all
information held by it in relation to the Permits, on reasonable notice to
Tri-Star but without liability of Tri-Star for any associated cost;

 

d.              This Agreement is subject to and conditional upon the Treasurer
of the Commonwealth of Australia either:

i.             ceasing to be empowered to make any Order under Part I of the
Foreign Acquisitions and Takeovers Act 1975 in respect to the acquisition
contemplated by this Agreement; or

ii.   giving to TOGA advice in writing of a decision by the Treasurer that the
Commonwealth Government has no objection to the acquisition contemplated by this
Agreement, being advice that does not include a condition which TOGA in its
reasonable opinion considers unacceptable.

 

TOGA shall immediately apply for the Treasurer’s consents and approvals to
satisfy the condition specified above and shall not withdraw, delay or cancel
the application and shall use its best endeavors, to ensure that the consents
and approvals are obtained or satisfied within 45 days after the date of this
Agreement.  The Tri-Star Parties and the Tipperary Parties shall promptly
provide information to the Foreign Investment Review Board in relation to the
acquisition which is required to obtain the consents and approvals.  The
Tipperary Parties shall immediately notify the Tri-Star Parties as soon as the
consents and approvals have been obtained.

 

e.               If any of the relevant consents, approvals or conditions
described in paragraphs 3(a), 3(b) and 3(d) are denied or not satisfied or
waived by the Minister or Treasurer, or not accomplished within 45 days, either
party may at any time thereafter avoid this Agreement by giving written notice
to the other party in which event this Agreement shall be at an end.

 

3

--------------------------------------------------------------------------------


 

f.                 The Tipperary Parties will make all reasonable efforts to
ensure that (i) the interest of any non operator under the Joint Operating
Agreement in the Permits and (ii) the transfer by the Tipperary Parties of any
of the Permits to any non-operator under the Joint Operating Agreement of its
respective percentage share of the Permits, will be free and clear of any lien,
security interest, charge or other encumbrance in favor of any creditor of the
Tipperary Parties or any purchaser or grantee from the Tipperary Parties except
in accordance with the express terms of the Joint Operating Agreement.

 

g.              The Tipperary Parties shall indemnify and hold harmless the
Tri-Star Parties against any and all claims, costs, expenses and attorneys’ fees
arising out of any claim by any party to the Joint Operating Agreement that the
Tri-Star Parties have breached a duty to that party by executing the Permit
Assignments.

 

h.              The Parties will obtain a continuance of the current trial
setting in the Litigation.

 

ACTIONS ON SETTLEMENT DATE

 

4.               On the Settlement Date:

 

a.               for and in consideration of the covenants set out in this
Agreement:

 

i.

 

Tri-Star will deliver executed Permit Assignments to TOGA who shall receive them
on behalf of the assignees;

ii.

 

Tri-Star and TOGA will lodge the Permit Assignments for registration; and

iii.

 

Tri-Star will deliver to TOGA a copy of Ministerial consent to the Permit
Assignments.

iv.

 

Tri-Star will deliver executed Easement Assignments to TOGA who shall receive
them on behalf of the assignees.

 

b.              for and in consideration of the covenants  set out in this
Agreement, the Tipperary Parties shall pay  FOUR MILLION THREE HUNDRED &
SEVENTY-FIVE THOUSAND DOLLARS ($4,375,000.00) to the Tri-Star Parties payable by
wire transfer to an account designated in writing by Tri-Star Parties.

 

c.               the parties shall seek immediate dismissal with prejudice of
all claims and causes of actions asserted in the Litigation and in any other
litigation between the parties or any of them, including the following:

 

i.                  Supreme Court of Queensland proceeding #5772 of 2003;

ii.               Supreme Court of Queensland proceeding #6870 of 2004;

iii.            Supreme Court of Queensland proceeding #9766 of 2001;

iv.           Supreme Court of Queensland proceeding #11625 of 2001; and

v.              Supreme Court of Queensland proceeding #695 of 2003.

 

and shall instruct their attorneys to execute, submit, and seek the entry of the
forms attached and incorporated herein as Exhibit ‘D’.  Each party will bear its
own attorney’s fees, expenses, and costs, and the Tipperary Parties shall
immediately withdraw from court records all expert and deposition designations
and objections;

 

4

--------------------------------------------------------------------------------


 

d.              the parties agree that Petroleum Leases numbered 90, 91, 92, 99
and 100, which are subject to the rights, title and interests of the parties to
the Joint Operating Agreement dated May 15, 1992, have nominal value.

 

5.               On the Settlement Date, Tri-Star will sell to TQI and TQI will
buy from Tri-Star the 2.25% Working Interest subject to the Retained Overriding
Royaltyon the following terms:

 

a.               The Tipperary Parties shall cause TQI to pay and TQI shall pay
SIX HUNDRED & TWENTY-FIVE THOUSAND DOLLARS ($625,000.00) to Tri-Star in
consideration of the transfer of the 2.25% Working Interest by wire transfer to
an account designated in writing by Tri-Star;

 

b.              Tri-Star will deliver to TQI an executed assignment  of the
2.25% Working Interest in the form attached and incorporated herein as Exhibit
“E”;

 

c.               The Tipperary Parties shall cause TQI to execute and deliver
and TQI shall execute and deliver to Tri-Star the AU Security and the US
Security for the Retained Overriding Royalty in the forms attached and
incorporated herein as Exhibit “G” and Exhibit “H”; and

 

d.              The Tipperary Parties shall cause TQI to execute and deliver and
TQI shall execute and deliver to Tri-Star all forms required for registration of
the AU Security and the US Security with relevant governmental authorities,
including the Australian Securities and Investments Commission and Queensland
Department of Natural Resources and the Secretary of State of Texas and
Colorado.

 

6.               On the Settlement Date, the Mediation Agreement and the
Intervenors Settlement Agreement will cease to have effect as to the interests
of the settling parties under this Agreement with respect to each other.

 


ONGOING OBLIGATIONS


 

7.               On and from the Settlement Date:

 

a.               For so long as any Tipperary Party is Operator:

 

i.             the Tri-Star Parties shall ensure that any interests held by it
under the Joint Operating Agreement are administered by an accounting firm
selected by and at the sole cost of Tri-Star and approved by TOGA, which
approval shall not be unreasonably withheld, to act as Tri-Star’s representative
in connection with all matters to be discussed with or communicated to or from
the Tipperary Parties under the Joint Operating Agreement or the Retained
Overriding Royalty;

 

ii.          the Tri-Star Parties agree not to acquire any additional interest
in the Permits or the Joint Operating Agreement, other than those interests
reserved as the Retained Overriding Royalty and those interests reserved to or
otherwise to

 

5

--------------------------------------------------------------------------------


 

be acquired by Tri-Star Parties under the terms of the Deed of February 14, 2002
made with Origin Energy CSG Ltd;

 

iii.       the parties agree that in the event the Tri-Star Parties are ever
entitled to seek the status of Holder of any of the Permits and do seek the
status of Holder, by virtue of the Deed of February 14, 2002 made with Origin
Energy CSG Ltd., the Tri-Star Parties agree not to interfere with the Operator’s
conduct of the operations under the Joint Operating Agreement or as Holder of
the Permits.

 

iv.      the parties further agree that in the event that any of them are a
Holder of interests in the Permits and any of them desire to sell their
respective interests in the Permits, pursuant to the covenants in this Agreement
and the Joint Operating Agreement, the other parties will perform any act deemed
reasonably necessary by the Minister to consent to such sale.

 

b.              TOGA shall  conduct all operations on the Permits free and clear
of any claim by Tri-Star Parties;

 

c.               TOGA, as operator, assumes all rights and obligations entered
into by, incurred by or imposed upon Tri-Star with or by persons or entities not
parties to the Joint Operating Agreement on or prior to March 22, 2002, either
as Holder of the Permits or as Operator in connection with operations of the
Comet Ridge Project, including by way of example but not limitation, compressor
contracts or the assessment by the Bungil Shire Council; provided neither TOGA
nor any of the Tipperary Parties assume any obligation of the Tri-Star Parties
for any United States, Australian or Queensland tax liability, including any
income or capital gains taxes.  Tri-Star warrants and represents that other than
those obligations previously disclosed to the Tipperary Parties, it has no
knowledge of any other such obligation.

 

d.              The Tipperary Parties shall ensure payment of the Retained
Overriding Royalty to Tri-Star on the due dates in accordance with this
Agreement; and

 

e.               Except as may exist under the terms of the Deed of February 14,
2002 made with Origin Energy CSG, Ltd., and under the terms of the AU and US
Security given by TQI herein, Tri-Star shall have no further rights or
obligations under the Joint Operating Agreement and the Tri-Star Parties
acknowledge that they have no standing to enforce or sue upon any provision of
the Joint Operating Agreement.

 

f.                 The Tipperary Parties are authorized by TQI to sell and must
use reasonable efforts to sell for TQI all gas production attributable to the
2.25% Working Interest on the same terms and under the same contracts as are
applicable to the sale of gas production by the Tipperary parties, without
further cost or expense to TQI.

 

g.              The Tipperary Parties shall ensure that TQI does not forfeit its
interest under the Joint Operating Agreement and that TQI pays all amounts due
under the Joint Operating Agreement.

 

h.              Effective as of the Settlement Date, TOGA will indemnify the
Tri-Star Parties against any claims arising from TOGA’s operation of the Comet
Ridge Project after March 22,

 

6

--------------------------------------------------------------------------------


 

2002 brought or asserted by other parties past or present, to the Joint
Operating Agreement.  Tri-Star will indemnify the Tipperary Parties and
Intervenors against any claims arising from Tri-Star’s operation of the Comet
Ridge Project up to and including March 22, 2002 brought or asserted by other
parties past or present, to the Joint Operating Agreement including the claims
made by Clovelly Oil Company in the litigation described in the preamble of this
Agreement.  All parties shall be entitled to rely on any and all provisions of
the Joint Operating Agreement in defending their respective conduct as Operator
under the Joint Operating Agreement.

 

RELEASE & DISCHARGE

 

8.               Effective as of the Settlement Date, the Tipperary Parties and
Intervenors, and each of them, for themselves, their predecessors, parents,
affiliates, subsidiaries, successors and assigns, generally and unconditionally
RELEASE, DISCHARGE and ACQUIT the Tri-Star Parties, and each of them, and their
directors, officers, agents, employees, parents, affiliates, attorneys,
subsidiaries, predecessors, successors and assigns, of and from any and ALL
claims and causes of action of any type or character known or unknown, which
they presently have or could assert, including but not limited to all claims and
causes of action (i) in any manner relating to, arising out of or connected with
the Joint Operating Agreement, (ii) in any manner relating to, arising out of or
connected with the Permits; (iii) for any accumulated gas balance under the
Joint Operating Agreement; and (iv) all claims and causes of action that the
Tipperary Parties or Intervenors asserted or could have asserted in the
Litigation, including (without limitation) matters arising or sounding in
contract, in tort, in equity or under any other theory or doctrine, including
any claim for sanction awards, interim or interlocutory judgments, reserved
costs, attorneys fees or other costs, and the Tipperary Parties and Intervenors
hereby declare that all such claims and causes of action have been fully
compromised, satisfied, paid and discharged. This Release shall not apply to
obligations created by this Agreement, including the Exhibits.

 

9.               Effective as of the Settlement Date, the Tri-Star Parties for
themselves, their predecessors, parents, affiliates, subsidiaries, successors
and assigns, generally and unconditionally RELEASE, DISCHARGE AND ACQUIT the
Tipperary Parties and Intervenors, and each of them, and Slough Estates, plc,
their, directors, officers, agents, employees, parents, affiliates, attorneys,
subsidiaries, successors and assigns, of and from any and ALL claims and causes
of action of any type or character known or unknown, which they presently have
or could assert, including but not limited to all claims and causes of action
(i)  in any manner relating to, arising out of or connected with the Joint
Operating Agreement, (ii) in any manner relating to, arising out of or connected
with the Permits; (iii) for any accumulated gas balance under the Joint
Operating Agreement; and (iv) all claims and causes of action that the Tri-Star
Parties asserted or could have asserted in the Litigation, including (without
limitation) matters arising or sounding in contract, in tort, in equity or under
any other theory or doctrine, including any claim for sanction awards, interim
or interlocutory judgments, reserved costs, attorneys fees or other costs, and
the Tri-Star Parties hereby declare that all such claims and causes of action
have been fully compromised, satisfied, paid and discharged. This Release shall
not apply to obligations created by this Agreement, including the Exhibits.

 

7

--------------------------------------------------------------------------------


 

REPRESENTATIONS AND WARRANTIES

 

10.         Each party acknowledges and confirms that each has had the
opportunity to consult with counsel and has been fully advised by counsel prior
to the execution of this Agreement.

 

11.         The Tipperary Parties and Intervenors expressly warrant and
represent and do hereby state and represent that no promise or agreement which
is not herein expressed has been made to them in executing the releases
contained in this Agreement, and that they are not relying upon any statement or
any representation of any agent of the parties being released hereby.  The
Tipperary Parties and Intervenors, and each of them, are relying on their own
judgment and have been represented by their own legal counsel in this matter.

 

12.         The Tri-Star Parties expressly represent and warrant and do hereby
state that no promise or agreement which is not herein expressed has been made
to them in executing the releases contained in this Agreement, and that they are
not relying upon any statement or representation of any of the parties being
released hereby.  The Tri-Star Parties, and each of them, are relying upon their
own judgment and each has been represented by their own legal counsel in this
matter.

 

13.         The Tipperary Parties and Intervenors, on the one hand, and the
Tri-Star Parties, on the other hand, expressly waive and assume the risk of any
and all other claims that may exist against each other as of the Settlement Date
and are not dealt with in this Agreement, but which they do not know or suspect
to exist, whether through ignorance, oversight, error, or otherwise, and which,
if known, would materially affect their decision to enter into this Agreement.

 

14.         The parties represent and warrant that the individuals executing
this Agreement and all Exhibits are authorized to act on behalf of the parties
to this Agreement to the extent of their Interest.

 

15.         The parties agree and undertake that the terms of this Agreement are
confidential to the parties and shall not be disclosed except with the consent
of all parties, or to the extent as may be required by the Joint Operating
Agreement; provided, the Tipperary Parties in their sole discretion may make
such public disclosures as are necessary to comply with the laws and regulations
of the United States, any state thereof, or the government of Queensland; The
Parties may deliver a statement to the Department of Natural Resources, Minerals
and Energy in Queensland, stating (i) that the Parties have entered into a
Settlement Agreement in which they have agreed to resolve their differences,
conditioned upon obtaining certain Government consents; and (ii) if these
conditions are satisfied, it is agreed that Tri-Star will assign the Permits to
the Tipperary Parties.

 

DISPUTE RESOLUTION

 

16.         Any controversy, claim or dispute among the Parties hereto arising
out of or related to this Agreement or exhibits hereto that cannot be settled
amicably by the Parties shall be settled by binding arbitration in accordance
with the Texas General Arbitration Act upon the written request of one Party
after the service of that request on the other Party.  Such demand for
arbitration shall be made within thirty (30) days after the controversy, claim
or dispute arises and in no event shall such demand be made after the date when
institution of legal or equitable proceedings based on such controversy, claim
or dispute would be barred by the applicable statues(s) of limitation.  The
Parties hereto shall appoint a mutually acceptable single impartial arbitrator
to hear and determine

 

8

--------------------------------------------------------------------------------


 

the dispute; provided, however if the Parties are unable to mutually agree upon
an arbitrator within thirty (30) days after a demand for arbitration, the
arbitrator shall be selected by Senior State District Court Judge sitting in
Harris County, Texas, from qualified arbitrators with at least 10 years
experience in the subject of the primary controversy.  Such arbitrator must be
someone who is subject to the personal jurisdiction of the Texas State District
Court.  The arbitrator will conduct the arbitration process and make a written
arbitration award within ninety (90) days after the date of his or her selection
as arbitrator.  If the original arbitration award is not delivered to the
Parties by the arbitrator within such ninety (90) days, the Parties shall agree
on another arbitrator and if that arbitrator does not deliver an arbitration
award within ninety (90) days of appointment, then the Parties are excused from
any further duty to arbitrate the claims raised in the arbitration process and
may resort to legal process for enforcement of their respective rights and
remedies.  Each Party to the arbitration shall bear its equal proportionate
share of the costs of the arbitration, including the arbitrator’s fees and
expenses and any court reporter’s fees and expenses or expenses associated with
the facility in which the arbitration is to be held.  Each Party will bear its
own attorneys’ fees and expenses and any fees or expenses incurred by a witness
called by that Party to testify either in person or by deposition.  All
provisions of the Texas General Arbitration Act not in conflict with this
arbitration agreement are applicable to the arbitration conducted under this
clause. This provision does not prevent any party from seeking urgent
extraordinary, interlocutory, injunctive, (prohibitive or mandatory, see, eg.
Paragraph 1.2 (i) of Exhibit C) or declaratory relief or an order for specific
performance from a court of competent jurisdiction to compel performance of this
agreement, including the payment of money, where, in that party’s reasonable
opinion, that action is necessary to protect that party’s rights.

 


GENERAL


 

17.         This Agreement is made under the laws of Texas, United States of
America, and with the exception of duties or obligations performable in
Queensland, the courts of Texas have exclusive jurisdiction in relation to its
subject-matter. Venue for any case filed in the United States of America shall
be Harris County, Texas.  Prior to the Settlement Date, the 238th District Court
of Midland County, Texas shall retain jurisdiction over the parties and until
the Settlement Date shall have jurisdiction and authority to enforce this
Agreement.  As to duties or obligations performable in Queensland, the Tipperary
Parties and the Tri-Star Parties consent to jurisdiction in the Supreme Court of
Queensland.  This paragraph 17 is subject in its entirety to the provisions of
paragraph 16.

 

18.         All references to dollars, “$” or to currency are to the lawful
currency of the United States of America.

 

19.         The provisions of Exhibit ‘F’ are incorporated herein, so far as any
Australian taxes or duties are or may be payable in connection with the
subject-matter of this Agreement.

 

20.         The Tipperary Parties and Intervenors acknowledge and agree that
notwithstanding any other provision of this Agreement except as provided in
paragraph 7a. iii. above, the Tri-Star Parties shall continue to hold and enjoy
those interests reserved to  them under the terms of that Deed made on February
14, 2002 with Origin Energy CSG Limited, and the Tipperary Parties and
Intervenors shall not prevent or hinder the Tri-Star Parties exercise of their
rights pursuant to that Deed.

 

21.         Each party understands, acknowledges and agrees that the
negotiation, execution and performance of this Settlement Agreement shall not
constitute, or be construed as, an admission

 

9

--------------------------------------------------------------------------------


 

of any liability of any wrongdoing on the part of any party.

 

22.         The Tipperary Parties, Intervenors and  the Tri-Star Parties each
warrant and represent that they have read this Settlement Agreement, that it has
been fully discussed with them by their respective attorneys who have explained
it to them, and that they understand it and the consequences of signing the
same.

 

23.         This Settlement Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns, provided that reference to Tipperary Party in Paragraph 7 is a
reference to the Tipperary Parties personally and not to any assignee.

 

24.         This Settlement Agreement may be executed in two or more
counterparts, each of which shall, upon execution and delivery of identical
counterparts by all parties, comprise a single agreement.

 

25.         Any notice required to be given herein shall be delivered to the
respective parties at the following addresses:

 

Tipperary Parties

 

Tri-Star Parties

 

Intervenors

 

 

 

 

 

 

 

Level 20,307 Queen Street

 

Level 35 Riverside Centre

 

Craig Ltd.

 

Brisbane, QLD 4000

 

123 Eagle Street

 

500 W. Texas

 

 

 

Brisbane, QLD 4000

 

Suite 1290

 

 

 

 

 

Midland, Texas 79701

 

 

 

 

 

 

 

cc:

633 17th Street

 

cc:

Three Riverway,

 

Mary Blanton Kennedy, Individually and as Executrix of the Estate of W.D.
Kennedy, Deceased

 

 

Suite 1550

 

 

Suite 1930

 

 

 

Denver, Colorado 80202

 

 

Houston, Texas 77056

 

 

 

 

 

 

 

 

 

 

 

550 W. Texas

 

 

 

 

 

Suite 1225

 

 

 

 

 

Midland, Texas 79701

 

 

26.         The entire agreement of the parties is contained herein.

 

IN WITNESS WHEREOF, the parties have caused this Settlement Agreement to be
executed effective the first day written.

 

THE TIPPERARY PARTIES:

 

 

/s/ David L. Bradshaw

 

Tipperary Corporation

 

 

/s/ David L. Bradshaw

 

Tipperary Oil & Gas Corporation

 

 

/s/ David L. Bradshaw

 

Tipperary CSG, Inc

 

 

/s/ David L. Bradshaw

 

Tipperary Oil & Gas (Australia) Pty Ltd

 

10

--------------------------------------------------------------------------------


 

/s/ David L. Bradshaw

 

Tipperary Queensland, Inc.

 

 

INTERVENORS:

 

 

/s/ Mary Blanton Kennedy

 

Mary Blanton Kennedy, Individually and as

Executrix of the Estate of W. D. Kennedy, Deceased

 

 

/s/ Earle M. Craig, Jr.

 

Craig, Ltd.

 

 

THE TRI-STAR PARTIES:

 

/s/ James H. Butler, Jr.

 

Tri-Star Petroleum Company

 

 

/s/ James H. Butler

 

James H. Butler, Sr.

 

 

/s/ James H. Butler, Jr.

 

James H. Butler, Jr.

 

11

--------------------------------------------------------------------------------


 

List of Exhibits

 

A.           Permit Assignments – ATP & PLs & PPL and Transfers of Landowner
Easements

 

B.             Miller & Wallace Assignment

 

C.             Retained ORRI

 

D.            US and Australian Dismissal documents

 

E.              Working Interest Assignment by T-S to Tipperary Queensland, Inc.

 

F.              Goods and Services Tax

 

G.             AU Deed of Charge for Tipperary Queensland, Inc.

 

H.            US Security Agreement for Tipperary Queensland, Inc.

 

I.                 Easement Assignments

 

--------------------------------------------------------------------------------


 

Exhibit ‘A’

Permit Assignments

 

--------------------------------------------------------------------------------


 

Form P

Petroleum Act 1923

APPLICATION BY HOLDER OF AUTHORITY TO PROSPECT FOR AUTHORITY TO EXTEND TO OTHERS

(Section 23), (Regulation 23B)

(To be used where an Authority to Prospect is to be transferred)

 

Full Name of Holder/s

 

Full Address/es

 

Percentage interest(s)

 

Tri-Star Petroleum Company

 

Suite 1930, 3 Riverway,
Houston, 77056 Texas,
United States of America

 

100.0000

%

 

I/We, the above mentioned holder/s* of Authority to Prospect No. 526P do hereby
make application to the Minister for vesting of all my/our entitlements with
respect to the whole of the land the subject of Authority to Prospect No. 526P
in the proposed holder/s*, being the person/s specified hereunder for the
percentage interest shown against their respective name.

 

Authority to Prospect No. 526P is attached hereto.

 

Full Name of Proposed
Holder/s

 

Full Address/es

 

Percentage
interest(s)

 

Tipperary Oil & Gas (Australia) Pty Ltd

 

Level 20, 307 Queen Street,
Brisbane, Qld. 4000

 

61.9062500

%

Tipperary Oil & Gas Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

24.2421875

%

Tipperary Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.9296875

%

Tipperary CSG, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

4.6875000

%

Tipperary Queensland, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.1406250

%

Craig, Ltd.

 

500 W. Texas, Suite 1290
Midland, Texas 79701

 

2.3437500

%

Mary Blanton Kennedy, Individually and as Executrix of the Estate of W. D.
Kennedy, Deceased

 

550 W. Texas, Suite 1225
Midland, Texas 79701

 

1.7500000

%

 

In the event of the Minister giving his approval to this application, I/We the
proposed holder/s do hereby accept the entitlements under Authority to Prospect
No. 526P subject to all stipulations and conditions as the Minister shall
determine.

 

In witness whereof, I/We hereto set my/our hand/s this                         
day of  October, 2004.

 

Signed by the said

 

 

 

 

 

 

 

Signature/s of Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

2

--------------------------------------------------------------------------------


 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

--------------------------------------------------------------------------------

*All current and proposed holders must complete this application.

 

4

--------------------------------------------------------------------------------


 

Form P

Petroleum Act 1923

APPLICATION BY HOLDER OF AUTHORITY OF PROSPECT FOR AUTHORITY TO EXTEND TO OTHERS

(Section 23), (Regulation 23B)

(To be used where an Authority to Prospect is to be transferred)

 

Full Name of Holder/s

 

Full Address/es

 

Percentage interest(s)

 

Tri-Star Petroleum Company

 

Suite 1930, 3 Riverway,
Houston, 77056 Texas,
United States of America

 

100.0000

%

 

I/We, the above mentioned holder/s* of Authority to Prospect No. 745P do hereby
make application to the Minister for vesting of all my/our entitlements with
respect to the whole of the land the subject of Authority to Prospect No. 745P
in the proposed holder/s*, being the person/s specified hereunder for the
percentage interest shown against their respective name.

 

Authority to Prospect No. 745P is attached hereto.

 

Full Name of Proposed
Holder/s

 

Full Address/es

 

Percentage
interest(s)

 

Tipperary Oil & Gas (Australia) Pty Ltd

 

Level 20, 307 Queen Street,
Brisbane, Qld. 4000

 

61.97147497

%

Tipperary Oil & Gas Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

24.15534442

%

Tipperary Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.93277424

%

Tipperary CSG, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

4.69243879

%

Tipperary Queensland, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.14288038

%

Craig, Ltd.

 

500 W. Texas, Suite 1290
Midland, Texas 79701

 

2.34621940

%

Mary Blanton Kennedy, Individually and as Executrix of the Estate of W. D.
Kennedy, Deceased

 

550 W. Texas, Suite 1225
Midland, Texas 79701

 

1.75886780

%

 

In the event of the Minister giving his approval to this application, I/We the
proposed holder/s do hereby accept the entitlements under Authority to Prospect
No. 745P subject to all stipulations and conditions as the Minister shall
determine.

 

In witness whereof, I/We hereto set my/our hand/s this                        
day of  October, 2004.

 

Signed by the said

 

 

 

 

Signature/s of Holder/s

In the presence of

 

 

 

 

 

 

(Witness)

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

5

--------------------------------------------------------------------------------


 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

6

--------------------------------------------------------------------------------


 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

--------------------------------------------------------------------------------

*All current and proposed holders must complete this application.

 

7

--------------------------------------------------------------------------------


 

Form P

Petroleum Act 1923

APPLICATION BY HOLDER OF AUTHORITY OF PROSPECT FOR AUTHORITY TO EXTEND TO OTHERS

(Section 23), (Regulation 23B)

(To be used where an Authority to Prospect is to be transferred)

 

Full Name of Holder/s

 

Full Address/es

 

Percentage interest(s)

 

Tri-Star Petroleum Company

 

Suite 1930, 3 Riverway,
Houston, 77056 Texas,
United States of America

 

100.0000

%

 

I/We, the above mentioned holder/s* of Authority to Prospect No. 653P do hereby
make application to the Minister for vesting of all my/our entitlements with
respect to the whole of the land the subject of Authority to Prospect No. 653P
in the proposed holder/s*, being the person/s specified hereunder for the
percentage interest shown against their respective name.

 

Authority to Prospect No. 653P is attached hereto.

 

Full Name of Proposed
Holder/s

 

Full Address/es

 

Percentage
interest(s)

 

Tipperary Oil & Gas (Australia) Pty Ltd

 

Level 20, 307 Queen Street,
Brisbane, Qld. 4000

 

61.97147497

%

Tipperary Oil & Gas Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

24.15534442

%

Tipperary Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.93277424

%

Tipperary CSG, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

4.69243879

%

Tipperary Queensland, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.14288038

%

Craig, Ltd.

 

500 W. Texas, Suite 1290
Midland, Texas 79701

 

2.34621940

%

Mary Blanton Kennedy, Individually and as Executrix of the Estate of W. D.
Kennedy, Deceased

 

550 W. Texas, Suite 1225
Midland, Texas 79701

 

1.75886780

%

 

In the event of the Minister giving his approval to this application, I/We the
proposed holder/s do hereby accept the entitlements under Authority to Prospect
No. 653P subject to all stipulations and conditions as the Minister shall
determine.

 

In witness whereof, I/We hereto set my/our hand/s this                      day
of  October, 2004.

 

Signed by the said

 

 

 

 

 

 

 

Signature/s of Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

8

--------------------------------------------------------------------------------


 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

--------------------------------------------------------------------------------

*All current and proposed holders must complete this application.

 

10

--------------------------------------------------------------------------------


 

Petroleum Act 1923

 

Section 61

 

TRANSFER OF INTERESTS (WHOLE OR PART) IN A PETROLEUM LEASE

 

Subject to the consent of the Minister pursuant to Section 61 of the Act,
I/We               TRI-STAR PETROLEUM COMPANY A.R.B.N. 050 415
739                   

{Company Name(s) and ACN(s) or ARBN(s) in Full}

 

of                SUITE 1930, 3 RIVERWAY, HOUSTON, TEXAS, UNITED STATES OF
AMERICA  

{Full Address(es) of Holder(s)}

 

being the holder(s) of,     ONE HUNDRED PER CENT (100%) OF
INTERESTS                     

{Share(s) or Interest(s) held}

 

in Petroleum Lease(s) Number(s)   PL 90                              do hereby
transfer all right, title and interest in the said Petroleum Lease(s)
Number(s)      PL 90                      to the following entities in the
following undivided interests:

 

Full Name of Proposed
Holder/s

 

Full Address/es

 

Percentage
interest(s)

 

Tipperary Oil & Gas (Australia) Pty Ltd

 

Level 20, 307 Queen Street,
Brisbane, Qld. 4000

 

61.9062500

%

Tipperary Oil & Gas Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

24.2421875

%

Tipperary Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.9296875

%

Tipperary CSG, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

4.6875000

%

Tipperary Queensland, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.1406250

%

Craig, Ltd.

 

500 W. Texas, Suite 1290
Midland, Texas 79701

 

2.3437500

%

Mary Blanton Kennedy, Individually and as Executrix of the Estate of W. D.
Kennedy, Deceased

 

550 W. Texas, Suite 1225
Midland, Texas 79701

 

1.7500000

%

 

who warrants that it is eligible pursuant to the Petroleum Act 1923 to hold
Petroleum Lease(s) Number(s)...... PL 90...............

 

and the parties hereby request that Ministerial consent to this assignment be
given, and the transfer registered at the Department of Natural Resources and
Mines accordingly.

 

In the event of the Minister giving his approval to this application, I/We the
proposed holder(s) do hereby accept the entitlements under Petroleum Lease(s)
Number(s)                          PL 90

 

11

--------------------------------------------------------------------------------


 

                subject to all stipulations and conditions as the Minister shall
determine.

 

In witness whereof, I/We hereto set my/our hand(s)
this                              day
of                                          , 20    .

 

Signed by the said

 

 

 

 

 

 

 

Signature(s) of Current Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature(s) of Proposed Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

12

--------------------------------------------------------------------------------


 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

--------------------------------------------------------------------------------

*All current and proposed holders must complete this application.  Where
applicable, company seals should endorse the signature(s) of  all holders and
proposed holders authorised to sign for their Companies.

 

13

--------------------------------------------------------------------------------


Petroleum Act 1923

 

Section 61

 

TRANSFER OF INTERESTS (WHOLE OR PART) IN A PETROLEUM LEASE

 

Subject to the consent of the Minister pursuant to Section 61 of the Act,
I/We                          TRI-STAR PETROLEUM COMPANY A.R.B.N. 050 415
739                                            

{Company Name(s) and ACN(s) or ARBN(s) in Full}

 

of                          SUITE 1930, 3 RIVERWAY, HOUSTON, TEXAS, UNITED
STATES OF AMERICA                   

{Full Address(es) of Holder(s)}

 

being the holder(s) of,                ONE HUNDRED PER CENT (100%) OF
INTERESTS                              

{Share(s) or Interest(s) held}

 

in Petroleum Lease(s) Number(s)                     PL
91                                                             do hereby
transfer all

right, title and interest in the said Petroleum Lease(s)
Number(s)                PL 91                                                  

to the following entities in the following undivided interests
                                                                               

 

Full Name of Proposed
Holder/s

 

Full Address/es

 

Percentage
interest(s)

 

Tipperary Oil & Gas (Australia) Pty Ltd

 

Level 20, 307 Queen Street,
Brisbane, Qld. 4000

 

61.9062500

%

Tipperary Oil & Gas Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

24.2421875

%

Tipperary Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.9296875

%

Tipperary CSG, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

4.6875000

%

Tipperary Queensland, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.1406250

%

Craig, Ltd.

 

500 W. Texas, Suite 1290
Midland, Texas 79701

 

2.3437500

%

Mary Blanton Kennedy, Individually and as Executrix of the Estate of W. D.
Kennedy, Deceased

 

550 W. Texas, Suite 1225 Midland, Texas 79701

 

1.7500000

%

 

who warrants that it is eligible pursuant to the Petroleum Act 1923 to hold
Petroleum Lease(s) Number(s)       PL 91                       

 

and the parties hereby request that Ministerial consent to this assignment be
given, and the transfer registered at the Department of Natural Resources and
Mines accordingly.

 

In the event of the Minister giving his approval to this application, I/We the
proposed holder(s) do hereby accept the entitlements under Petroleum Lease(s)
Number(s)                        PL

 

--------------------------------------------------------------------------------


 

91                                                   subject to all stipulations
and conditions as the Minister shall determine.

 

In witness whereof, I/We hereto set my/our hand(s)
this                                                                          day

of                                                                                                                              ,
2004.

 

Signed by the said

 

 

 

 

 

 

 

Signature(s) of Current Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature(s) of Proposed Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

15

--------------------------------------------------------------------------------


 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

--------------------------------------------------------------------------------

*All current and proposed holders must complete this application.  Where
applicable, company seals should endorse the signature(s) of all holders and
proposed holders authorised to sign for their Companies.

 

16

--------------------------------------------------------------------------------


 

Petroleum Act 1923

 

Section 61

 

TRANSFER OF INTERESTS (WHOLE OR PART) IN A PETROLEUM LEASE

 

Subject to the consent of the Minister pursuant to Section 61 of the Act,
I/We                                              TRI-STAR PETROLEUM COMPANY
A.R.B.N. 050 415 739                                           

{Company Name(s) and ACN(s) or ARBN(s) in Full}

 

of                                      SUITE 1930, 3 RIVERWAY, HOUSTON, TEXAS,
UNITED STATES OF AMERICA                    

{Full Address(es) of Holder(s)}

 

being the holder(s) of,                     ONE HUNDRED PER CENT (100%) OF
INTERESTS                                                            

{Share(s) or Interest(s) held}

 

in Petroleum Lease(s) Number(s)                PL
92                                                                                        do
hereby transfer all

right, title and interest in the said Petroleum Lease(s)
Number(s)                  PL
92                                                     

to the following entities in the following undivided interests
                                                                                 

 

Full Name of Proposed
Holder/s

 

Full Address/es

 

Percentage
interest(s)

 

Tipperary Oil & Gas (Australia) Pty Ltd

 

Level 20, 307 Queen Street,
Brisbane, Qld. 4000

 

61.9062500

%

Tipperary Oil & Gas Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

24.2421875

%

Tipperary Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.9296875

%

Tipperary CSG, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

4.6875000

%

Tipperary Queensland, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.1406250

%

Craig, Ltd.

 

500 W. Texas, Suite 1290
 Midland, Texas 79701

 

2.3437500

%

Mary Blanton Kennedy, Individually and as Executrix of the Estate of W. D.
Kennedy, Deceased

 

550 W. Texas, Suite 1225
Midland, Texas 79701

 

1.7500000

%

 

who warrants that it is eligible pursuant to the Petroleum Act 1923 to hold
Petroleum Lease(s) Number(s)          PL 92                       

 

and the parties hereby request that Ministerial consent to this assignment be
given, and the transfer registered at the Department of Natural Resources and
Mines accordingly.

 

In the event of the Minister giving his approval to this application, I/We the
proposed holder(s) do hereby accept the entitlements under Petroleum Lease(s)
Number(s)                     PL

 

--------------------------------------------------------------------------------


 

92                                           subject to all stipulations and
conditions as the Minister shall determine.

 

In witness whereof, I/We hereto set my/our hand(s)
this                                                                      day

of                                                                                                                                                                              ,
2004.

 

Signed by the said

 

 

 

 

 

 

 

Signature(s) of Current Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature(s) of Proposed Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

18

--------------------------------------------------------------------------------


 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

--------------------------------------------------------------------------------

*All current and proposed holders must complete this application.  Where
applicable, company seals should endorse the signature(s) of all holders and
proposed holders authorised to sign for their Companies.

 

19

--------------------------------------------------------------------------------


 

Petroleum Act 1923

 

Section 61

 

TRANSFER OF INTERESTS (WHOLE OR PART) IN A PETROLEUM LEASE

 

Subject to the consent of the Minister pursuant to Section 61 of the Act,
I/We                                  TRI-STAR PETROLEUM COMPANY A.R.B.N. 050
415 739                                               

{Company Name(s) and ACN(s) or ARBN(s) in Full}

 

of                                  SUITE 1930, 3 RIVERWAY, HOUSTON, TEXAS,
UNITED STATES OF AMERICA                      

{Full Address(es) of Holder(s)}

 

being the holder(s) of,                        ONE HUNDRED PER CENT (100%) OF
INTERESTS                                               

{Share(s) or Interest(s) held}

 

in Petroleum Lease(s) Number(s)                      PL
99                                               do hereby transfer all

right, title and interest in the said Petroleum Lease(s)
Number(s)                      PL
99                                               

to the following entities in the following undivided
interests:                                                                                                 

 

Full Name of Proposed
Holder/s

 

Full Address/es

 

Percentage
interest(s)

 

Tipperary Oil & Gas (Australia) Pty Ltd

 

Level 20, 307 Queen Street,
Brisbane, Qld. 4000

 

61.9062500

%

Tipperary Oil & Gas Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

24.2421875

%

Tipperary Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.9296875

%

Tipperary CSG, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

4.6875000

%

Tipperary Queensland, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.1406250

%

Craig, Ltd.

 

500 W. Texas, Suite 1290
Midland, Texas 79701

 

2.3437500

%

Mary Blanton Kennedy, Individually and as Executrix of the Estate of W. D.
Kennedy, Deceased

 

550 W. Texas, Suite 1225
Midland, Texas 79701

 

1.7500000

%

 

who warrants that it is eligible pursuant to the Petroleum Act 1923 to hold
Petroleum Lease(s) Number(s)              PL 99                      

 

and the parties hereby request that Ministerial consent to this assignment be
given, and the transfer registered at the Department of Natural Resources and
Mines accordingly.

 

In the event of the Minister giving his approval to this application, I/We the
proposed holder(s) do hereby accept the entitlements under Petroleum Lease(s)
Number(s)                        PL

 

--------------------------------------------------------------------------------


 

99                                       subject to all stipulations and
conditions as the Minister shall determine.

 

In witness whereof, I/We hereto set my/our hand(s)
this                                                             day

of                                                                                                                                                                    ,
2004 .

 

Signed by the said

 

 

 

 

 

 

 

Signature(s) of Current Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature(s) of Proposed Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

21

--------------------------------------------------------------------------------


 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

--------------------------------------------------------------------------------

*All current and proposed holders must complete this application.  Where
applicable, company seals should endorse the signature(s) of all holders and
proposed holders authorised to sign for their Companies.

 

22

--------------------------------------------------------------------------------


 

Petroleum Act 1923

 

Section 61

 

TRANSFER OF INTERESTS (WHOLE OR PART) IN A PETROLEUM LEASE

 

Subject to the consent of the Minister pursuant to Section 61 of the Act,
I/We                       TRI-STAR PETROLEUM COMPANY A.R.B.N. 050 415 739

{Company Name(s) and ACN(s) or ARBN(s) in Full}

 

of                                 SUITE 1930, 3 RIVERWAY, HOUSTON, TEXAS,
UNITED STATES OF AMERICA                  

{Full Address(es) of Holder(s)}

 

being the holder(s) of,                  ONE HUNDRED PER CENT (100%) OF
INTERESTS

{Share(s) or Interest(s) held}

 

in Petroleum Lease(s) Number(s)                  PL
100                                                                                                 do
hereby transfer all

right, title and interest in the said Petroleum Lease(s)
Number(s)                       PL 100                                 to the
following entities in the following undivided interests

 

Full Name of Proposed
Holder/s

 

Full Address/es

 

Percentage
interest(s)

 

Tipperary Oil & Gas (Australia) Pty Ltd

 

Level 20, 307 Queen Street,
Brisbane, Qld. 4000

 

61.9062500

%

Tipperary Oil & Gas Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

24.2421875

%

Tipperary Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.9296875

%

Tipperary CSG, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

4.6875000

%

Tipperary Queensland, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.1406250

%

Craig, Ltd.

 

500 W. Texas, Suite 1290
Midland, Texas 79701

 

2.3437500

%

Mary Blanton Kennedy, Individually and as Executrix of the Estate of W. D.
Kennedy, Deceased

 

550 W. Texas, Suite 1225
Midland, Texas 79701

 

1.7500000

%

 

who warrants that it is eligible pursuant to the Petroleum Act 1923 to hold
Petroleum Lease(s) Number(s)           PL 100                    

 

and the parties hereby request that Ministerial consent to this assignment be
given, and the transfer registered at the Department of Natural Resources and
Mines accordingly.

 

In the event of the Minister giving his approval to this application, I/We the
proposed holder(s) do hereby accept the entitlements under Petroleum Lease(s)
Number(s)                                    PL

 

--------------------------------------------------------------------------------


 

100                                     subject to all stipulations and
conditions as the Minister shall determine.

 

In witness whereof, I/We hereto set my/our hand(s)
this                                                                        day

of                                                                                                                                                                                        ,
2004.

 

Signed by the said

 

 

 

 

 

 

 

Signature(s) of Current Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature(s) of Proposed Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

24

--------------------------------------------------------------------------------


 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

--------------------------------------------------------------------------------

*All current and proposed holders must complete this application.  Where
applicable, company seals should endorse the signature(s) of all holders and
proposed holders authorised to sign for their Companies.

 

25

--------------------------------------------------------------------------------


 

Petroleum Act 1923

 

Section 74

 

TRANSFER OF INTERESTS (WHOLE OR PART) IN A PETROLEUM PIPELINE LICENCE

 

Subject to the consent of the Minister pursuant to Section 74 of the Act,
I/We                            TRI-STAR PETROLEUM COMPANY A.R.B.N. 050 415
739                                           

{Company Name(s) and ACN(s) or ARBN(s) in Full}

 

of                                      SUITE 1930, 3 RIVERWAY, HOUSTON, TEXAS,
UNITED STATES OF AMERICA                           

{Full Address(es) of Holder(s)}

 

being the holder(s) of,                    ONE HUNDRED PER CENT (100%) OF
INTERESTS                                           

{Share(s) or Interest(s) held}

 

in Petroleum Pipeline Licence(s)
Number(s)                     PPL76                                                                  do
hereby transfer all

right, title and interest in the said Petroleum Pipeline Licence(s)
Number(s)                  PPL76                                           

to the following entities in the following undivided
interests:                                                                                

 

Full Name of Proposed
Holder/s

 

Full Address/es

 

Percentage
interest(s)

 

Tipperary Oil & Gas (Australia) Pty Ltd

 

Level 20, 307 Queen Street,
Brisbane, Qld. 4000

 

61.9062500

%

Tipperary Oil & Gas Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

24.2421875

%

Tipperary Corporation

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.9296875

%

Tipperary CSG, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

4.6875000

%

Tipperary Queensland, Inc.

 

633 17th Street, Suite 1550,
Denver, Colorado 80202

 

2.1406250

%

Craig, Ltd.

 

500 W. Texas, Suite 1290
Midland, Texas 79701

 

2.3437500

%

Mary Blanton Kennedy, Individually and as Executrix of the Estate of W. D.
Kennedy, Deceased

 

550 W. Texas, Suite 1225
Midland, Texas 79701

 

1.7500000

%

 

who warrants that it is eligible pursuant to the Petroleum Act 1923 to hold
Petroleum Pipeline Licence(s) Number(s)              PPL 76                     

 

and the parties hereby request that Ministerial consent to this assignment be
given, and the transfer registered at the Department of Natural Resources and
Mines accordingly.

 

In the event of the Minister giving his approval to this application, I/We the
proposed holder(s) do hereby accept the entitlements under Petroleum Pipeline
Licence(s) Number(s)                   PPL 76                                  
subject to all stipulations and conditions as the Minister shall determine.

 

In witness whereof, I/We hereto set my/our hand(s)
this                                                                               day

of                                                                                                                                                                                         ,
2004.

 

--------------------------------------------------------------------------------


 

Signed by the said

 

 

 

 

 

 

 

Signature(s) of Current Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature(s) of Proposed Holder(s)

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

--------------------------------------------------------------------------------


 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

 

 

 

 

 

 

(Witness)

 

 

 

 

And by the said

 

 

 

 

 

 

 

Signature/s of Proposed Holder/s

 

 

 

In the presence of

 

 

 

 

 

 

(Witness)

 

 

--------------------------------------------------------------------------------

*All current and proposed holders must complete this application.  Where
applicable, company seals should endorse the signature(s) of all holders and
proposed holders authorised to sign for their Companies.

 

--------------------------------------------------------------------------------


 

Exhibit ‘B’

2.25% Working Interest Assignment

 

 

Note for the Form 8-K filing

 

Exhibit B consists of copies of the executed assignments from Bert C. Wallace to
Tri-Star Petroleum Company dated February 1, 2002 and from Kirk Miller to
Tri-Star Petroleum Company dated January 1, 2002.    These assignments document
how Tri-Star came to acquire its 2.25% interest in Comet Ridge that Tri-Star is
assigning to Tipperary Queensland as more fully described in Exhibit E of the
Settlement Agreement.   Tipperary Corporation believes these 2002 assignments
are not material to the Settlement Agreement disclosures and has intentionally
omitted them from Exhibit 10.101 of Form 8-K filed by Tipperary Corporation on
November 4, 2004.

 

Copies of these assignments are available by contacting:

Joseph Feiten

Chief Financial Officer

Tipperary Corporation

633 Seventeenth Street, Suite 1550

Denver, CO 80202

 

--------------------------------------------------------------------------------


 

Exhibit ‘C’

Retained Overriding Royalty

 

--------------------------------------------------------------------------------


 


1.             RETAINED OVERRIDING ROYALTY INTEREST

 


1.1          BACKGROUND


 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, TRI-STAR HAS RESERVED THE RETAINED OVERRIDING ROYALTY AND THE
TIPPERARY PARTIES HAVE AGREED TO PAY THE RETAINED OVERRIDING ROYALTY.  THE RIGHT
TO THE RETAINED OVERRIDING ROYALTY HAS BEEN RESERVED IN CONNECTION WITH AND
SOLELY FROM THE 2.25% WORKING INTEREST.  THE RETAINED OVERRIDING ROYALTY SHALL
NOT ESCALATE UPON THE TIPPERARY PARTIES ACQUIRING ADDITIONAL WORKING INTERESTS.


 


1.2          TERMS OF RETAINED OVERRIDING ROYALTY PAYMENTS


 


(A)                                  THE RETAINED OVERRIDING ROYALTY IS:

 

(I)                                     BEFORE PAYOUT UNDER THE JOINT OPERATING
AGREEMENT DATED 15 MAY 1992, AN UNDIVIDED INTEREST OF 2.09309931% OF ALL SALES
PROCEEDS, SAID PERCENTAGE BEING EQUIVALENT TO 1.5% OF 8/8THS DIVIDED BY THE SIZE
OF THE TIPPERARY PARTIES INTEREST IN REVENUE, BEING 71.6640625%, AS PROVIDED IN
EXHIBIT A, 3., BEFORE PROJECT PAYOUT, COLUMN B OF THE JOINT OPERATING
AGREEMENT.  ; AND

 

(II)                                  AFTER PAYOUT UNDER THE JOINT OPERATING
AGREEMENT DATED 15 MAY 1992, AN UNDIVIDED INTEREST OF 2.35201882% OF ALL SALES
PROCEEDS SAID PERCENTAGE BEING EQUIVALENT TO 1.5% OF 8/8THS DIVIDED BY THE SIZE
OF THE TIPPERARY PARTIES INTEREST IN REVENUE, BEING 63.7750000%, AS PROVIDED IN
EXHIBIT A, 3., AFTER PROJECT PAYOUT, COLUMN B OF THE JOINT OPERATING AGREEMENT. 
; AND

 

(iii)          Before Payout under the Joint Operating Agreement dated 15 May
1992 in relation to ATP 653P and ATP 745P, an undivided interest of 2.09089633%
of all Sales Proceeds said percentage being equivalent to 1.5% of 8/8ths divided
by the size of the Tipperary Parties interest in Revenue, being 71.73956839%, as
provided in Exhibit A, 3., BEFORE PROJECT PAYOUT, Column B of the Joint
Operating Agreement; and.

 

(IV)                              AFTER PAYOUT UNDER THE JOINT OPERATING
AGREEMENT DATED 15 MAY 1992 IN RELATION TO ATP 653P AND ATP 745P, AN UNDIVIDED
INTEREST OF 2.34966680% OF ALL SALES PROCEEDS SAID PERCENTAGE BEING EQUIVALENT
TO 1.5% OF 8/8THS DIVIDED BY THE SIZE OF THE TIPPERARY PARTIES INTEREST IN
REVENUE, BEING 63.83883884%, AS PROVIDED IN EXHIBIT A, 3., AFTER PROJECT PAYOUT,
COLUMN B OF THE JOINT OPERATING AGREEMENT.


 


(B)                                 THE RETAINED OVERRIDING ROYALTY PAYABLE BY
THE TIPPERARY PARTIES TO TRI-STAR SHALL BE CALCULATED ON A MONTHLY BASIS, AND
PAID MONTHLY IN ARREARS.


 


(C)                                  IN RELATION TO THE RETAINED OVERRIDING
ROYALTY, THE FOLLOWING TERMS HAVE THE

 

--------------------------------------------------------------------------------


 


MEANINGS SET OUT BELOW:

 

(I)                                     SALES PROCEEDS IS (FOR THE PURPOSES OF
THE AGREEMENT) THE REVENUE TO THE TIPPERARY PARTIES FROM PETROLEUM PRODUCED FROM
THE TIPPERARY PARTIES INTERESTS AND PERMITS MEASURED AT THE DELIVERY POINT OR,
IN THE EVENT SALE OCCURS DOWNSTREAM FROM THE DELIVERY POINT, AT THE POINT OF
SALE, WITHOUT REDUCTION FOR STATUTORY ROYALTY OR ANY COSTS EXCEPT THE APPLICABLE
PERCENTAGE OF ALL COSTS AS ARE INCURRED BEYOND THE DELIVERY POINT.

 

(II)                                  TIPPERARY PARTIES INTERESTS AND PERMITS,
IN THIS AGREEMENT, MEANS:

 

A.                                   ALL OF THE BENEFICIAL INTEREST OF THE
TIPPERARY PARTIES IN RELATION TO THE PERMITS AND THE JOINT OPERATING AGREEMENT;

 

B.                                     TIPPERARY PARTIES ACCUMULATED GAS
BALANCE, INCLUDING THE ACCUMULATED GAS BALANCE ATTRIBUTABLE TO THE 2.25% WORKING
INTEREST;

 

AND INCLUDES ANY TENEMENT, TITLE OR RIGHT GRANTED PURSUANT TO THE ACT OR
ACQUIRED OTHERWISE IN SUBSTITUTION FOR OR IN REPLACEMENT OF A TENEMENT OR A
PREVIOUS REPLACEMENT TENEMENT FORMING PART OF THE TIPPERARY PARTIES INTERESTS
AND PERMITS, OR GRANTED OVER ALL OR ANY PART OF THE AREA FORMERLY COVERED BY THE
TENEMENT OR A PREVIOUS REPLACEMENT TENEMENT FORMING PART OF THE TIPPERARY
PARTIES INTERESTS IMMEDIATELY ON OR AT ANY TIME AFTER THE EXPIRATION OR
SURRENDER OF SUCH TENEMENT OR PART OF SUCH TENEMENT, PROVIDED THAT THE TIPPERARY
PARTIES AND PERMITS OR SUCCESSOR IN TITLE OF THE TIPPERARY PARTIES AND PERMITS
HAS AN INTEREST IN SUCH TENEMENT, AND INCLUDES ANY EXTENSION OR RENEWAL OF ANY
SUCH TENEMENT.

 

(III)                               REVENUE IS THAT AMOUNT THAT WOULD BE
DETERMINED AS AN ARMS LENGTH VALUE THAT WOULD BE DETERMINED BY THE ROYALTY
SECTION OF THE DEPARTMENT OF NATURAL RESOURCES, MINES AND ENERGY UNDER THE
PETROLEUM ACT AND MEANS (EXCLUSIVE OF GST) ALL RECEIPTS, REVENUES, INCOMES,
RIGHTS, ENTITLEMENTS AND BENEFITS (INCLUDING FUTURE PROFIT SHARING AND “GAS
SWAP” ARRANGEMENTS AND RECOVERIES UNDER CONSEQUENTIAL LOSS INSURANCE TO THE
EXTENT THEY COMPENSATE FOR LOSS OF RECEIPTS, REVENUES, INCOMES, RIGHTS,
ENTITLEMENTS OR BENEFITS THAT IF NOT LOST, WOULD HAVE CONSTITUTED REVENUE),
WITHOUT ANY DEDUCTIONS, SET OFFS OR ADJUSTMENTS OF ANY KIND, OTHER THAN AS
STATED ABOVE IN PARAGRAPH (C)(I) ABOVE; PROVIDED, REVENUE DOES NOT INCLUDE
PROCEEDS FROM ANY SALE OF THE PERMITS EXCEPT TO THE EXTENT SUCH PROCEEDS
REPRESENT PAYMENT FOR PETROLEUM PRODUCED FROM THE TIPPERARY PARTIES’ INTEREST
AND PERMITS;

 

(IV)                              SUCCESSOR IN TITLE, IN RELATION TO THE
TIPPERARY PARTIES, INCLUDES A PERSON WHO HOLDS AN INTEREST IN A REPLACEMENT
TENEMENT,

 

--------------------------------------------------------------------------------


 

NOTWITHSTANDING IT DOES NOT TAKE TITLE THERETO BY WAY OF DEALING FROM THE
TIPPERARY PARTIES, IF AND TO THE EXTENT THAT IT ACQUIRES, UPON GRANT OF, OR ANY
EXTENSION OR RENEWAL OF ANY TENEMENT, A RIGHT OR TITLE WHICH IS A REPLACEMENT
TENEMENT, OR AN INTEREST IN ANY REPLACEMENT TENEMENT AS A RESULT OF ANY TRUST,
AGREEMENT, OBLIGATION, RIGHT, ARRANGEMENT OR UNDERSTANDING (WHETHER OR NOT IN
WRITING AND WHETHER OR NOT LEGALLY BINDING) WITH THE TIPPERARY PARTIES OR A
PREVIOUS SUCCESSOR IN TITLE;

 

(V)                                 TENEMENT MEANS THE PERMITS ACQUIRED BY THE
TIPPERARY PARTIES PURSUANT TO THE SETTLEMENT AGREEMENT, AND ANY EXTENSION OR
RENEWAL THEREOF AND ANY TENEMENT, TITLE OR RIGHT GRANTED PURSUANT TO THE ACT OR
OTHERWISE IN SUBSTITUTION FOR OR IN REPLACEMENT OF THE TENEMENT OR ANY PREVIOUS
REPLACEMENT TENEMENT, OR GRANTED OVER ALL OR ANY PART OF THE AREA FORMERLY
COVERED BY THE TENEMENT OR A PREVIOUS REPLACEMENT TENEMENT IMMEDIATELY OR AT ANY
TIME AFTER THE EXPIRATION OR SURRENDER OF SUCH TENEMENT OR PART OF SUCH
TENEMENT, PROVIDED THAT THE TIPPERARY PARTIES HAS AN INTEREST IN SUCH TENEMENT,
AND INCLUDES ANY EXTENSION OR RENEWAL OF ANY SUCH TENEMENT;

 

(VI)                              DEALING MEANS A DEALING INCLUDING, WITHOUT
LIMITATION, TO SELL, ASSIGN, TRANSFER, SUBLEASE, DECLARE ITSELF TRUSTEE OF OR TO
CREATE AN ENCUMBRANCE IN RESPECT OF OR IN ANY OTHER WAY TO DISPOSE OF OR
ALIENATE; AND DEAL WITH HAS A CORRESPONDING MEANING;

 

(VII)                           DELIVERY POINT MEANS THE FIRST METER WHERE
PETROLEUM IS DELIVERED TO A COMMON CARRIER, WHETHER OR NOT THE PIPELINE IS OWNED
OR OPERATED BY THE TIPPERARY PARTIES;

 

(VIII)                        INTEREST RATE MEANS THE RATE UNDER SECTION 48 OF
THE SUPREME COURT ACT.

 


(D)                                 BY THE 20TH DAY OF EACH MONTH THE TIPPERARY
PARTIES SHALL PROVIDE TO TRI-STAR A REPORT DETAILING:


 

(I)                                     THE QUANTITIES OF PETROLEUM PRODUCED
FROM THE TENEMENT AREA WHICH HAVE BEEN SOLD OR OTHERWISE DISPOSED OF TO THIRD
PARTIES DURING THE PREVIOUS MONTH; AND

 

(II)                                  WITH RESPECT TO ANY TIPPERARY PARTY TO
WHOM PRODUCT WAS SOLD, THE IDENTITY OF THE TIPPERARY PARTY;

 

(III)                               THE PRICE TO WHICH THE TIPPERARY PARTIES ARE
ENTITLED; AND

 

(IV)                              THE AMOUNT OF THE RETAINED OVERRIDING ROYALTY
TO WHICH TRI-STAR IS ENTITLED FOR THE PREVIOUS MONTH.

 


(E)                                  TRI-STAR WILL PROVIDE A TAX INVOICE IN
RESPECT OF THE RETAINED OVERRIDING ROYALTY AND APPLICABLE GST ON OR BEFORE THE
25TH THE MONTH IN WHICH THE REPORT IS GIVEN.

 

--------------------------------------------------------------------------------



 


(F)                                    THE TIPPERARY PARTIES WILL PAY TO
TRI-STAR THE RETAINED OVERRIDING ROYALTY PAYABLE ON PETROLEUM SOLD DURING THE
PREVIOUS MONTH ON OR BEFORE THE END OF THE MONTH.


 


(G)                                 IF AN ERROR IS DISCOVERED IN ANY RETAINED
OVERRIDING ROYALTY CALCULATION OR PAYMENT AND IF THE PARTIES ARE IN AGREEMENT AS
TO THE AMOUNT OF THE ERROR, THEN SUCH ERROR SHALL BE ADJUSTED, WITHIN 30 DAYS OF
THE DETERMINATION OF THE ERROR.


 


(H)                                 IF TRI-STAR DISPUTES THE RETAINED OVERRIDING
ROYALTY PAYMENT OR THE FIGURES ON WHICH THE RETAINED OVERRIDING ROYALTY IS BASED
IN ANY MONTH, IT SHALL NOTIFY THE TIPPERARY PARTIES.  TRI-STAR MAY ALSO STATE
WHAT TRI-STAR BELIEVES THE RETAINED OVERRIDING ROYALTY SHOULD HAVE BEEN FOR THE
PARTICULAR MONTH.  WITHIN 7 DAYS OF RECEIVING A NOTICE FROM TRI-STAR PURSUANT TO
THIS CLAUSE THE TIPPERARY PARTIES SHALL NOTIFY TRI-STAR WHETHER THEY AGREE WITH
TRI-STAR’S CALCULATION OF THE RETAINED OVERRIDING ROYALTY FOR THE PARTICULAR
MONTH (IF PROVIDED BY TRI-STAR).


 


(I)                                     DURING THE PENDENCY OF ANY DISPUTE
BETWEEN THE PARTIES, THE TIPPERARY PARTIES SHALL PAY TRI-STAR ON A MONTHLY AND
TIMELY BASIS, THE GREATER OF THE FOLLOWING:


 


(A)  THE AMOUNT TIPPERARY DOES NOT DISPUTE IS OWED TO TRI-STAR;


 


(B)  THE AMOUNT OF THE LAST UNDISPUTED MONTHLY PAYMENT; OR


 


(C)  AN AMOUNT EQUAL TO THE AVERAGE OF THE LAST SIX MONTHS MONTHLY PAYMENTS.


 


TRI-STAR MAY ACCEPT THESE PAYMENTS WITHOUT PREJUDICE TO OR WAIVER OF ITS RIGHT
TO RECEIVE ADDITIONAL AMOUNTS FOR THE MONTHS OR PRODUCTION COVERED BY THE
PAYMENTS AND MAY ENFORCE THIS OBLIGATION BY MANDATORY INJUNCTIVE RELIEF.


 


(J)                                     PAYMENT SHALL BE MADE IN IMMEDIATELY
AVAILABLE FUNDS ON OR BEFORE THE DUE DATE BY WIRE TRANSFER OR OTHER ELECTRONIC
PAYMENT TO A NOMINATED ACCOUNT IN THE STATE OF TEXAS OR QUEENSLAND SATISFACTORY
TO TRI-STAR.


 


(K)                                  IF THE DATE ON WHICH ANY PAYMENT FALLS DUE
IS NOT A BUSINESS DAY IN THE PLACE OF PAYMENT, THEN THE TIPPERARY PARTIES’
PAYMENT SHALL BE MADE ON OR BEFORE THE BUSINESS DAY AFTER THE DUE DATE FOR
PAYMENT ON WHICH THE DESIGNATED BANK IS OPEN IN THE NORMAL COURSE OF BUSINESS AT
THE PLACE FOR PAYMENT.


 


(L)                                     THE TIPPERARY PARTIES SHALL PAY INTEREST
ON ANY ARBITRATOR’S OR JUDICIAL MONETARY AWARD AT THE INTEREST RATE UNTIL PAID
IN FULL.

 

--------------------------------------------------------------------------------


 


1.3          DEALINGS


 


(A)                                  TRI-STAR MAY DEAL WITH ITS INTEREST IN THE
RETAINED OVERRIDING ROYALTY OR ANY PART OF THAT INTEREST.


 


(B)                                 THE TIPPERARY PARTIES MUST NOT DEAL WITH ALL
OR ANY PART OF A TENEMENT OR OTHER PART OF THE TIPPERARY PARTIES INTERESTS IN
FAVOR OF ANY THIRD PARTY UNLESS THE TIPPERARY PARTIES FIRST OBTAIN FROM THE
THIRD PARTY A WRITTEN AGREEMENT TO ASSUME AND DISCHARGE THE OBLIGATIONS OF THE
TIPPERARY PARTIES UNDER THIS EXHIBIT C TO THE EXTENT OF THE INTEREST ACQUIRED BY
THE THIRD PARTY AND PROVIDE CORRESPONDING SECURITY.


 


1.4          SECURITY

 

The TQI will provide Tri-Star as security for the terms of this Agreement with
the AU and US Security. The parties agree that a copy of the Security and this
Agreement shall be lodged with the Department of Natural Resources of
Queensland, Australia and noted against each relevant Tenement.  TQI shall also
provide Tri-Star with the requisite UCC documents necessary to perfect this
security interest under the laws of the State of Texas and Colorado.

 


1.5          ASSIGNMENT


 


THE INTERESTS OF TRI-STAR PURSUANT TO THIS AGREEMENT MAY BE ASSIGNED OR NOVATED
BY TRI-STAR ON NOTICE TO THE TQI PROVIDED, IN THE CASE OF ANY NOVATION, THAT THE
NEW PARTY EXECUTES AN AGREEMENT ON THE SAME TERMS AS THIS EXHIBIT “C” AND
DELIVERS SAME TO THE TQI.


 


2.             INFORMATION


 


2.1          TRI-STAR TO RECEIVE INFORMATION


 

The parties agree that the Tri-Star Parties are entitled to receive the
following information relating to all matters the subject of this Exhibit C
after the Settlement Date:

 


(A)                                  PETROLEUM SOLD FROM THE PERMITS MEASURED AT
THE DELIVERY POINT;


 


(B)                                 THE TIPPERARY PARTIES’ PETROLEUM SALE
INVOICES AND REMITTANCE ADVICES IN CONNECTION WITH THE PERMITS OR JOINT
OPERATING AGREEMENT;


 


(C)                                  THE TIPPERARY PARTIES’INVOICES AND/OR
REMITTANCE ADVICES WITH ANY PERSON FOR THE STORAGE, DISPOSAL OR USE OF PETROLEUM
PRODUCTION FROM THE PERMITS;


 


AND THE TIPPERARY PARTIES SHALL PROVIDE SUCH INFORMATION ACCORDINGLY.

 

--------------------------------------------------------------------------------


 


3.             RESTRAINT ON ASSIGNMENT


 


3.1          ASSIGNMENT OF PERMITS AND INTERESTS UNDER AN OPERATING AGREEMENT


 


IF ANY PERMIT OR INTEREST UNDER THE JOINT OPERATING AGREEMENT ACQUIRED BY TQI
UNDER THIS SETTLEMENT AGREEMENT IS ASSIGNED OR TRANSFERRED BY TQI AFTER THE
SETTLEMENT DATE, THE TIPPERARY PARTIES MUST ENSURE THAT A RELEVANT INTEREST IN
THE RETAINED OVERRIDING ROYALTY AND A RELEVANT INTEREST IN THE OBLIGATIONS UNDER
THIS AGREEMENT ARE ALSO TRANSFERRED TO THE ASSIGNEE OF THE PERMIT OR INTEREST,
AS THE CASE MAY BE.

 

--------------------------------------------------------------------------------


 

Exhibit ‘D’

 

Notices of Discontinuance & Dismissal

 

SUPREME COURT OF QUEENSLAND

 

 

REGISTRY:

Brisbane

 

NUMBER:

S695/03

 

Applicant:

TRI-STAR PETROLEUM COMPANY (ABN 80 050 415 739)

 

 

 

AND

 

 

 

First Respondent:

TIPPERARY OIL & GAS (AUSTRALIA) PTY LTD

 

(ABN 46 077 536 871)

 

 

 

 

AND

 

 

 

Second Respondent:

TIPPERARY OIL & GAS CORPORATION

 

(ABN 18 595 169 951)

 

AND

 

 

 

Third Respondent:

TIPPERARY CORPORATION (ABN 66 337 311 073)

 

AND

 

 

 

 

 

Fourth Respondent:

CRAIG LTD (ABN 44 598 759 707)

 

AND

 

 

 

 

 

Fifth Respondent:

MARY BLANTON KENNEDY, INDEPENDENT
EXECUTRIX OF THE ESTATE OF WILLIAM DUNCAN
KENNEDY (ABN 74 667 639 790)

 

AND

 

 

 

Sixth Respondent:

MARY BLANTON KENNEDY

 

 

NOTICE OF DISCONTINUANCE

 

TAKE NOTICE that the applicant discontinues the whole of the application against
the first, second, third, fourth, fifth and sixth respondents.

 

Each party to the proceedings bears its own costs.

 

The applicant does not represent any other person in the proceeding.

 

The applicant has been served with any affidavit in reply from a respondent.

 

--------------------------------------------------------------------------------


 

Signed:

 

Description:  Solicitors for the applicant

 

Dated:

 

 

The first respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the first respondent

 

Dated:

 

 

The second respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the second respondent

 

Dated:

 

 

The third respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the third respondent

 

Dated:

 

--------------------------------------------------------------------------------


 

The fourth respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the fourth respondent

 

Dated:

 

 

The fifth respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the fifth respondent

 

Dated:

 

 

The sixth respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the sixth respondent

 

Dated:

 

--------------------------------------------------------------------------------


 

SUPREME COURT OF QUEENSLAND

 

 

REGISTRY:

Brisbane

 

NUMBER:

S695/03

 

Applicant:

TRI-STAR PETROLEUM COMPANY (ABN 80 050 415 739)

 

 

 

AND

 

 

 

First Respondent:

TIPPERARY OIL & GAS (AUSTRALIA) PTY LTD (ABN 46 077 536 871)

 

AND

 

 

 

 

Second Respondent:

TIPPERARY OIL & GAS CORPORATION (ABN 18 595 169 951)

 

AND

 

 

 

 

Third Respondent:

TIPPERARY CORPORATION (ABN 66 337 311 073)

 

AND

 

 

 

 

Fourth Respondent:

CRAIG LTD (ABN 44 598 759 707)

 

AND

 

 

 

 

Fifth Respondent:

MARY BLANTON KENNEDY, INDEPENDENT EXECUTRIX OF THE ESTATE OF WILLIAM DUNCAN
KENNEDY (ABN 74 667 639 790)

 

AND

 

 

 

 

Sixth Respondent:

MARY BLANTON KENNEDY

 

NOTICE OF DISCONTINUANCE

 

TAKE NOTICE that the applicant discontinues the whole of the application against
the first, second, third, fourth, fifth and sixth respondents.

 

Each party to the proceedings bears its own costs.

 

The applicant does not represent any other person in the proceeding.

 

The applicant has been served with any affidavit in reply from a respondent.

 

--------------------------------------------------------------------------------


 

Signed:

 

Description:  Solicitors for the applicant

 

Dated:

 

 

The first respondent consents to this discontinuance.

 

Signed:

 

Description:  Solicitors for the first respondent

 

Dated:

 

 

The second respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the second respondent

 

Dated:

 

 

The third respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the third respondent

 

Dated:

 

 

The fourth respondent consents to this discontinuance.

 

--------------------------------------------------------------------------------


 

Signed:

 

Description:  Solicitors for the fourth respondent

 

Dated:

 

 

The fifth respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the fifth respondent

 

Dated:

 

 

The sixth respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the sixth respondent

 

Dated:

 

--------------------------------------------------------------------------------


 

SUPREME COURT OF QUEENSLAND

 

 

REGISTRY:

Brisbane

 

NUMBER:

S9766/01

 

Applicant:

TIPPERARY OIL & GAS (AUSTRALIA) PTY LTD (ACN 077 536 871)

 

 

 

AND

 

 

 

Respondent:

TRI-STAR PETROLEUM COMPANY (ARBN 050 415 739)

 

NOTICE OF DISCONTINUANCE

 

TAKE NOTICE that the applicant discontinues the whole of the application against
the respondent.

 

Each party to the proceedings bears its own costs.

 

The applicant does not represent any other person in the proceeding.

 

The applicant has been served with any affidavit in reply from a respondent.

 

 

Signed:

 

Description:  Solicitors for the applicant

 

Dated:

 

 

The respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitor for the respondent

 

Dated:

 

--------------------------------------------------------------------------------


 

SUPREME COURT OF QUEENSLAND

 

 

REGISTRY:

Brisbane

 

NUMBER:

S6870/04

 

Applicant:

TRI-STAR PETROLEUM COMPANY (ARBN 80 050 415 739)

 

 

 

AND

 

 

 

First Respondent:

TIPPERARY OIL & GAS (AUSTRALIA) PTY LTD (ACN 077 536 871)

 

 

 

 

AND

 

 

 

 

Second Respondent:

TIPPERARY CORPORATION

 

NOTICE OF DISCONTINUANCE

 

TAKE NOTICE that the applicant discontinues the whole of the application against
the first and second respondents.

 

Each party to the proceedings bears its own costs.

 

The applicant does not represent any other person in the proceeding.

 

The applicant has been served with any affidavit in reply from a respondent.

 

 

Signed:

 

Description:  Solicitors for the applicant

 

Dated:

 

 

The first respondent consents to this discontinuance.

 

--------------------------------------------------------------------------------


 

Signed:

 

Description:  Solicitors for the first respondent

 

Dated:

 

 

The second respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the second respondent

 

Dated:

 

--------------------------------------------------------------------------------


 

SUPREME COURT OF QUEENSLAND

 

 

REGISTRY:

Brisbane

 

NUMBER:

S11625/01

 

Applicant:

TRI-STAR PETROLEUM COMPANY (ARBN 050 415 739)

 

 

 

AND

 

 

 

First Respondent:

TIPPERARY OIL & GAS (AUSTRALIA) PTY LTD (ACN 077 536 871)

 

 

 

 

AND

 

 

 

 

Second Respondent:

TIPPERARY CORPORATION

 

NOTICE OF DISCONTINUANCE

 

TAKE NOTICE that the applicant discontinues the whole of the application against
the first and second respondents.

 

Each party to the proceedings bears its own costs.

 

The applicant does not represent any other person in the proceeding.

 

The applicant has not been served with any affidavit in reply from a respondent.

 

 

Signed:

 

Description:  Solicitors for the applicant

 

Dated:

 

 

The first respondent consents to this discontinuance.

 

 

Signed:

 

--------------------------------------------------------------------------------


 

Description:  Solicitors for the first respondent

 

Dated:

 

 

The second respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the second respondent

 

Dated:

 

--------------------------------------------------------------------------------


 

SUPREME COURT OF QUEENSLAND

 

 

REGISTRY:

Brisbane

 

NUMBER:

S5772/03

 

Applicant:

TRI-STAR PETROLEUM COMPANY (ABN 80 050 415 739)

 

 

 

AND

 

 

 

First Respondent:

TIPPERARY OIL & GAS (AUSTRALIA) PTY LTD (ACN 077 536 871)

 

 

 

 

AND

 

 

 

 

Second Respondent:

TIPPERARY CORPORATION (ARBN 102 958 707)

 

NOTICE OF DISCONTINUANCE

 

TAKE NOTICE that the applicant discontinues the whole of the application against
the first and second respondents.

 

Each party to the proceedings bears its own costs.

 

The applicant does not represent any other person in the proceeding.

 

The applicant has been served with any affidavit in reply from a respondent.

 

 

Signed:

 

Description:  Solicitors for the applicant

 

Dated:

 

 

The first respondent consents to this discontinuance.

 

--------------------------------------------------------------------------------


 

Signed:

 

Description:  Solicitors for the first respondent

 

Dated:

 

 

The second respondent consents to this discontinuance.

 

 

Signed:

 

Description:  Solicitors for the second respondent

 

Dated:

 

--------------------------------------------------------------------------------


 

Exhibit ‘D’

Notices of Discontinuance & Dismissal

 

--------------------------------------------------------------------------------


 

CAUSE NO. CV-42,265

 

TIPPERARY CORPORATION,

§

IN THE DISTRICT COURT OF

TIPPERARY OIL & GAS

§

 

CORPORATION and TIPPERARY

§

 

OIL & GAS (AUSTRALIA) PTY LTD.

§

 

 

§

 

Plaintiff

§

 

 

§

MIDLAND COUNTY, TEXAS,

v.

§

 

 

§

 

TRI-STAR PETROLEUM COMPANY,

§

 

JAMES H. BUTLER, SR. and JAMES

§

 

H. BUTLER, JR.

§

 

 

§

 

Defendants.

§

238th JUDICIAL DISTRICT

 

AGREED MOTION TO DISMISS WITH PREJUDICE

 

TO THE HONORABLE JUDGE OF THIS COURT:

 

Come now Plaintiffs, Tipperary Corporation, Tipperary Oil & Gas (Australia) PTY
LTD., Tipperary CSG, Inc. and Tipperary Oil & Gas Corporation (hereafter
“Plaintiffs”), Intervenors, Mary Blanton Kennedy, Independent Executrix of the
Estate of W.D. Kennedy and Craig, LTD.  (hereafter “Intervenors”) and
Defendants, Tri-Star Petroleum Company, James H. Butler, Sr., and James H.
Butler, Jr. (hereafter “Defendants”), and announce to the Court that they have
settled all claims and controversies between them and move this Court to (1)
dismiss with prejudice all claims, known and unknown, asserted and unasserted,
which may exist between them, (2) to vacate certain interlocutory orders, (3) to
release the security previously posted by Plaintiffs and (4) to enter the Order
of Dismissal with Prejudice submitted with this Motion.

 

Respectfully submitted,

 

--------------------------------------------------------------------------------


 

 

 

By:

 

 

 

 

Mr. James V. Hammett, Jr.

 

 

 

State Bar No. 08857000

 

 

 

 

 

Mr. James V. Hammett, Jr.

 

 

Attorney At Law

 

 

1004 Walnut Street

 

 

P. O. Box 1788

 

 

Lampasas, Texas 76550

 

 

(512) 556-8585

 

 

(512) 556-8586 Fax

 

 

 

 

 

Mr. Charles Tighe

 

 

Ms. Susan R. Richardson

 

 

COTTON, BLEDSOE, TIGHE & DAWSON, P.C.

 

 

P. O. Box 2776

 

 

Midland, Texas 79702-2776

 

 

(432) 684-5782 - Phone

 

 

(432) 682-3672 – Fax

 

 

 

 

 

Ms. Deborah Essig Taylor

 

 

GLAST, PHILLIPS & MURRAY, P.C.

 

 

815 Walker, Suite 1250

 

 

Houston, Texas 77002

 

 

(713) 237-3111

 

 

(713) 237-3202 Fax

 

 

 

 

 

ATTORNEYS FOR PLAINTIFFS TIPPERARY
CORPORATION, TIPPERARY OIL & GAS
(AUSTRALIA) PTY LTD., TIPPERARY CSG,
INC. AND TIPPERARY OIL & GAS
CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mr. Charles Tighe

 

 

 

State Bar No. 20024000

 

 

 

 

 

Mr. Charles Tighe

 

 

Ms. Susan R. Richardson

 

 

COTTON, BLEDSOE, TIGHE & DAWSON, P.C.

 

 

P. O. Box 2776

 

--------------------------------------------------------------------------------


 

 

 

Midland, Texas 79702-2776

 

 

(432) 684-5782 - Phone

 

 

(432) 682-3672 – Fax

 

 

 

 

 

Mr. James V. Hammett, Jr.

 

 

Attorney At Law

 

 

1004 Walnut Street

 

 

P. O. Box 1788

 

 

Lampasas, Texas 76550

 

 

(512) 556-8585

 

 

(512) 556-8586 Fax

 

 

 

 

 

Ms. Deborah Essig Taylor

 

 

GLAST, PHILLIPS & MURRAY, P.C

 

 

815 Walker, Suite 1250

 

 

Houston, Texas 77002

 

 

(713) 237-3111

 

 

(713) 237-3202 Fax

 

 

 

 

 

ATTORNEYS FOR INTERVENORS, MARY
BLANTON KENNEDY, INDEPENDENT
EXECUTRIX OF THE ESTATE OF W.D.
KENNEDY AND CRAIG, LTD.

 

 

 

 

 

MCGINNIS, LOCHRIDGE & KILGORE, L.L.P.

 

 

 

 

 

By:

 

 

 

 

Patton G. Lochridge

 

 

 

State Bar No. 12458500

 

 

 

 

 

Patton G. Lochridge

 

 

State Bar No. 12458500

 

 

919 Congress Avenue

 

 

1300 Capitol Center

 

 

Austin, Texas 78701

 

 

(512) 495-6044 – Phone

 

 

(512) 505-6344 – Fax

 

 

 

 

 

ATTORNEYS FOR DEFENDANTS TRI-STAR
PETROLEUM COMPANY, JAMES H. BUTLER,
SR. and JAMES H. BUTLER, JR.

 

--------------------------------------------------------------------------------


 


CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the above and foregoing
document was served via                                   , on this
                            day of                          , 2004, to all
counsel of record as follows:

 

 

Charles Tighe

 

 

 

Susan R. Richardson

 

 

 

COTTON, BLEDSOE, TIGHE & DAWSON, P.C.

 

 

 

P. O. Box 2776

 

 

 

Midland, Texas 79702-2776

 

 

 

 

 

 

 

Deborah Essig Taylor

 

 

 

GLAST, PHILLIPS & MURRAY, P.C.

 

 

 

815 Walker Street, Suite 1200

 

 

 

Houston, Texas 77002

 

 

 

 

 

 

 

James V. Hammett, Jr.

 

 

 

Attorney at Law

 

 

 

P. O. Box 786

 

 

 

Lampasas, Texas 76550

 

 

 

 

 

 

 

Russell L. Foster

 

 

 

CARVER, DARDEN, KORETZKY, TESSIER,

 

 

 

FINN, BLOSSMAN & AREAUX, L.L.C.

 

 

 

Energy Centre

 

 

 

1100 Poydras Street, Suite 2700

 

 

 

New Orleans, Louisiana 70163

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patton G. Lochridge

 

--------------------------------------------------------------------------------


 

CAUSE NO. CV-42,265

 

TIPPERARY CORPORATION,

§

IN THE DISTRICT COURT OF

TIPPERARY OIL & GAS

§

 

CORPORATION and TIPPERARY

§

 

OIL & GAS (AUSTRALIA) PTY LTD.

§

 

 

§

 

Plaintiff

§

 

 

§

MIDLAND COUNTY, TEXAS,

v.

§

 

 

§

 

TRI-STAR PETROLEUM COMPANY,

§

 

JAMES H. BUTLER, SR. and JAMES

§

 

H. BUTLER, JR.

§

 

 

§

 

Defendants.

§

238th JUDICIAL DISTRICT

 

ORDER OF DISMISSAL WITH PREJUDICE

 

On this              day of October, 2004, came on to be heard the Agreed Motion
to Dismiss with Prejudice filed by Plaintiffs, Tipperary Corporation, Tipperary
Oil & Gas (Australia) PTY LTD., Tipperary CSG, Inc., and Tipperary Oil & Gas
Corporation (hereafter “Plaintiffs”), Intervenors, Mary Blanton Kennedy,
Independent Executrix of the Estate of W.D. Kennedy and Craig, LTD. (hereafter
“Intervenors”) and Defendants, Tri-Star Petroleum Company’s, James H. Butler,
Sr. and James H. Butler Jr.’s (“Defendants”).

 

The parties appeared by and through their attorneys of record, and announced
that a settlement of all claims between them had been reached.  The Court, upon
considering the representations by counsel for Plaintiffs, Intervenors and
Defendants, is of the opinion and finds that the following Order should be and
hereby is, entered.

 

It is ORDERED, ADJUDGED, and DECREED, that all claims and causes of action,
known or unknown, which have been asserted or could have been asserted by
Plaintiffs against Defendants or Intervenors be and hereby are, in all things
DISMISSED WITH PREJUDICE to the refiling of same.

 

--------------------------------------------------------------------------------


 

It is ORDERED, ADJUDGED, and DECREED, that all claims and causes of action,
known or unknown, which have been asserted or could have been asserted by
Intervenors against Defendants or Plaintiffs be and hereby are, in all things
DISMISSED WITH PREJUDICE to the refiling of same.

 

It is ORDERED, ADJUDGED, and DECREED, that all claims and causes of action,
known or unknown, which have been asserted or could have been asserted by
Defendants against Plaintiffs or Intervenors be and hereby are, in all things
DISMISSED WITH PREJUDICE to the refiling of same.

 

It is further ORDERED, ADJUDGED, and DECREED that as to the claims between one
and another, Plaintiffs, Intervenors and Defendants shall each bear their own
costs, expenses and attorneys’ fees.

 

It is further ORDERED, ADJUDGED, and DECREED that all previous ORDERS of this
Court awarding sanctions or attorneys’ fees be, and hereby are VACATED.

 

It is further ORDERED, ADJUDGED, and DECREED that the TEMPORARY INJUCTION
previously entered in this case be, and hereby is, DISSOLVED, and that the Clerk
is hereby directed to return to Plaintiffs any bond or other security posted in
connection with such Temporary Injunction.

 

As between Plaintiffs, Intervenors, and Defendants, all relief not specifically
granted herein is hereby DENIED.

 

Signed and entered this               day of October, 2004.

 

 

 

 

 

 

Honorable John G. Hyde, Judge Presiding

 

--------------------------------------------------------------------------------


 

Approved as to Form and Substance:

 

 

 

 

 

MCGINNIS, LOCHRIDGE & KILGORE, L.L.P.

 

 

1300 Capitol Center

 

 

919 Congress Avenue

 

 

Austin, Texas 78701

 

 

 

 

 

 

 

 

 

Patton G. Lochridge

 

 

SBN: 12458500

 

 

 

 

 

Attorneys for Defendants Tri-Star Petroleum
Company, James H. Butler, Sr. and James H. Butler, Jr.

 

 

 

 

 

 

 

 

 

James V. Hammett, Jr.

 

 

SBN: 08857000

 

 

 

 

 

Mr. James V. Hammett, Jr.

 

 

Attorney At Law

 

 

1004 Walnut Street

 

 

P. O. Box 1788

 

 

Lampasas, Texas 76550

 

 

 

 

 

Mr. Charles Tighe

 

 

Ms. Susan R. Richardson

 

 

COTTON, BLEDSOE, TIGHE & DAWSON, P.C.

 

 

500 W. Illinois, Suite 300

 

 

P. O. Box 2776

 

 

Midland, Texas 79702-4337

 

 

 

 

 

Ms. Deborah Essig Taylor

 

 

GLAST, PHILLIPS & MURRAY, P.C.

 

 

815 Walker Street, Suite 1200

 

 

Houston, Texas 77002

 

 

 

 

 

Attorneys For Plaintiffs Tipperary
Corporation, Tipperary Oil & Gas
(Australia) PTY LTD., Tipperary CSG, Inc.,
and Tipperary Oil & Gas Corporation

 

 

 

--------------------------------------------------------------------------------


 

 

 

Charles Tighe

 

SBN: 20024000

 

 

 

Mr. Charles Tighe

 

Ms. Susan R. Richardson

 

COTTON, BLEDSOE, TIGHE & DAWSON, P.C.

 

500 W. Illinois, Suite 300

 

P. O. Box 2776

 

Midland, Texas 79702-4337

 

 

 

Mr. James V. Hammett, Jr.

 

Attorney At Law

 

1004 Walnut Street

 

P. O. Box 1788

 

Lampasas, Texas 76550

 

 

 

Ms. Deborah Essig Taylor

 

GLAST, PHILLIPS & MURRAY, P.C.

 

815 Walker Street, Suite 1200

 

Houston, Texas 77002

 

 

 

Attorneys for Intervenors, Mary Blanton
Kennedy, Independent Executrix Of The
Estate Of W.D. Kennedy and Craig, LTD.

 

 

--------------------------------------------------------------------------------


 

Exhibit ‘E’

Working Interest Assignment

 

--------------------------------------------------------------------------------


 

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 

ATP 526P

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Tri-Star Petroleum Company, whose address is Suite 1930, 3
Riverway, Houston, 77056 Texas, United States of America, hereinafter called
“Assignor,” does hereby grant, sell, assign, transfer and deliver unto Tipperary
Queensland, Inc., its successors and assigns, hereinafter called “Assignee,”
Assignor’s undivided interest (which is not less than the interest credited to
Assignee below) in and to all rights and interests of Assignor in that certain
Joint Operating Agreement dated 15 May 1992, (referred to herein as “the
Operating Agreement”, and made a part hereof by this reference), together with
1) Assignor’s undivided interest, if any, in and to, and Assignor’s right to
acquire an undivided interest in and to, all personal and mixed property located
on the lands covered by the Permits and used in operations conducted on same,
whether located on or off the Permits, and 2) Assignor’s undivided interests in
and to, and the right to acquire an undivided interest in and to, any and all
gas purchase and sale agreements, crude purchase and sale agreements, gas
pipeline agreements, volumetric or other production payments of any nature,
leases of equipment or facilities and any and all other agreements and rights
which are (i) appurtenant to the Permits or Wells, or (ii) used or held for use
in connection with the ownership or operation of the Wells or with the
production, treatment, sale or disposal of water, hydrocarbons, or associated
substances produced, used or disposed of in connection with the Wells or the
Permits, free of liens, claims and encumbrances; all of such assigned interests
are subject to and conditional upon the Retained Overriding Royalty under that
Settlement Agreement and Mutual Release made by the parties on               
October, 2004 (the “Settlement Agreement”), which is incorporated herein by
reference which Retained Overriding Royalty is hereby RESERVED unto Tri-Star
Petroleum Company, and excluding those interests reserved to or otherwise to be
acquired by the Tri-Star Parties (as defined in the Settlement Agreement) under
the terms of the Deed of February 14, 2002 made with Origin Energy CSG, Ltd,
which interests are hereby specifically excepted and reserved by Assignor.

 

The interests previously credited to Assignor by virtue of the assignments from
Miller and Wallace as identified in the Settlement Agreement under “Percentage
interest of the parties to this agreement” in Exhibit “A” of the Joint Operating
Agreement shall as of the Effective Date hereof be credited, subject to the
Retained Overriding Royalty, as follows:

 

 

 

 

 

 

 

C

 

 

 

 

 

B

 

In Acquisition,

 

 

 

 

 

In Leasehold

 

Drilling,

 

 

 

 

 

Ownership and

 

Development,

 

 

 

A

 

Lease Operating

 

Workover, and

 

 

 

In Production

 

Expenses

 

Capital Costs

 

 

 

(%)

 

(%)

 

(%)

 

BEFORE PROJECT PAYOUT

 

 

 

 

 

 

 

Tipperary Queensland, Inc.

 

1.92656250

 

2.14062500

 

2.25000000

 

 

 

 

 

 

 

 

 

 

 

(%)

 

(%)

 

(%)

 

AFTER PROJECT PAYOUT

 

 

 

 

 

 

 

Tipperary Queensland, Inc.

 

1.71000000

 

1.90000000

 

1.90000000

 

 

--------------------------------------------------------------------------------


 

As part of the consideration herefor, Assignee agrees to pay its proportionate
share of all costs and expenses and be responsible for any claims or liabilities
incurred under the Operating Agreement with respect to the above described
interest from and after the Effective Date hereof.  This Assignment may be
executed in counterparts, each of which shall be considered an original hereof.

 

Assignor specially warrants title to the rights and interests conveyed herein
and agrees, for itself, its successors and assigns, to defend the title of
Assignee, its successors and assigns, to said rights and interests against every
person whomsoever claiming the same or any part thereof, by, through and under
Assignor, but not otherwise.  This assignment is made with full substitution and
subrogation in and to all of the rights and actions or warranties which Assignor
has or may have against Assignor’s predecessor-in-title.

 

ASSIGNEE UNDERSTANDS AND AGREES THAT THE WELLS, EQUIPMENT AND OTHER ITEMS OF
PERSONALTY WHICH MAY BE COVERED HEREBY ARE USED AND SOLD ON AN “AS IS” AND
“WHERE IS” BASIS AND WITH ALL FAULTS, IF ANY.  ASSIGNOR SHALL HAVE NO LIABILITY
TO ASSIGNEE FOR ANY CLAIMS, LOSS OR DAMAGE CAUSED OR ALLEGED TO BE CAUSED
DIRECTLY OR INDIRECTLY, INCIDENTALLY OR CONSEQUENTIALLY BY SAID WELLS, EQUIPMENT
OR PERSONAL PROPERTY, BY AND ANY INADEQUACY THEREOF OR THEREWITH, ARISING IN
STRICT LIABILITY OR OTHERWISE, OR IN ANY WAY RELATED TO OR ARISING OUT OF THIS
AGREEMENT.  ASSIGNOR MAKES NO EXPRESS OR IMPLIED WARRANTIES OF ANY KIND
INCLUDING THOSE OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO SAID WELLS, EQUIPMENT AND PERSONAL PROPERTY AND EXPRESSLY DISCLAIMS
ANY WARRANTIES WITH RESPECT THERETO.

 

This Assignment shall be governed by and construed in accordance with the laws
of the State of Texas without regard to any provision of Texas law that would
require the application of the law of a different jurisdiction.

 

IN WITNESS WHEREOF, this Assignment is executed on the dates of the
acknowledgements, effective the first day of month of the last acknowledgement
hereto, the “Effective Date”.

 

ASSIGNOR

 

Tri-Star Petroleum Company

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNEE

 

Tipperary Queensland, Inc.

 

 

 

 

 

By:

 

 

 

 

(print:)

 

 

 

 

STATE OF TEXAS

COUNTY OF

 

On this                       day of                              , 2004, before
me appeared                     , to me personally known, who being by me duly
sworn, did say that he/she has the position of
                                               of Tri-Star Petroleum Company,
and that said instrument was signed and delivered in behalf of said corporation
by the authority of its Board of Directors, and he acknowledged said instrument
to be the free act and deed of said corporation.

 

 

                                                                            

 

 

 

Notary Public, State of                                       

 

 

 

Printed Name:                                                    

 

 

 

My Commission Expires:                                  

 

STATE OF TEXAS

COUNTY OF

 

 

On this                    day of                            , 2004, before me
appeared                           , to me personally known, who being by me
duly sworn, did say that he/she has the position of
                                                of Tipperary Queensland, Inc.,
and that said instrument was signed and delivered in behalf of said corporation
by the authority of its Board of Directors, and he acknowledged said instrument
to be the free act and deed of said corporation.

 

 

                                                                            

 

 

 

Notary Public, State of                                       

 

 

 

Printed Name:                                                    

 

 

 

My Commission Expires:                                  

 

--------------------------------------------------------------------------------


 

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 

ATP 653P/ 745P

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Tri-Star Petroleum Company, whose address is Suite 1930, 3
Riverway, Houston, 77056 Texas, United States of America, hereinafter called
“Assignor,” does hereby grant, sell, assign, transfer and deliver unto Tipperary
Queensland, Inc., its successors and assigns, hereinafter called “Assignee,”
Assignor’s undivided interest (which is not less than the interest credited to
Assignee below) in and to all rights and interests of Assignor in the Joint
Operating Agreement dated May 15, 1992, (referred to herein as “the Operating
Agreement”, and made a part hereof by this reference), together with 1)
Assignor’s undivided interest, if any, in and to, and Assignor’s right to
acquire an undivided interest in and to, all personal and mixed property located
on the lands covered by the Permits and used in operations conducted on same,
whether located on or off the Permits, and 2) Assignor’s undivided interests in
and to, and the right to acquire an undivided interest in and to, any and all
gas purchase and sale agreements, crude purchase and sale agreements, gas
pipeline agreements, volumetric or other production payments of any nature,
leases of equipment or facilities and any and all other agreements and rights
which are (i) appurtenant to the Permits or Wells, or (ii) used or held for use
in connection with the ownership or operation of the Wells or with the
production, treatment, sale or disposal of water, hydrocarbons, or associated
substances produced, used or disposed of in connection with the Wells or the
Permits, free of liens, claims and encumbrances; all of such assigned interests
are subject to and conditional upon the Retained Overriding Royalty under that
Settlement Agreement and Mutual Release made by the parties on         October,
2004 (the “Settlement Agreement”), which is incorporated herein by reference
which Retained Overriding Royalty is hereby RESERVED unto Tri-Star Petroleum
Company, and excluding those interests reserved to or otherwise to be acquired
by the Tri-Star Parties (as defined in the Settlement Agreement) under the terms
of the Deed of February 14, 2002 made with Origin Energy CSG, Ltd, which
interests are hereby specifically excepted and reserved by Assignor.

 

The interests herein assigned shall as of the Effective Date hereof be credited,
subject to the Retained Overriding Royalty in Exhibit “A” of the Joint Operating
Agreement as follows:

 

 

 

 

 

 

 

C

 

 

 

 

 

B

 

In Acquisition,

 

 

 

 

 

In Leasehold

 

Drilling,

 

 

 

 

 

Ownership and

 

Development,

 

 

 

A

 

Lease Operating

 

Workover, and

 

 

 

In Production

 

Expenses

 

Capital Costs

 

 

 

(%)

 

(%)

 

(%)

 

BEFORE PROJECT PAYOUT

 

 

 

 

 

 

 

Tipperary Queensland, Inc.

 

1.92859234

 

2.14288038

 

2.25242586

 

 

 

 

 

 

 

 

 

 

 

(%)

 

(%)

 

(%)

 

AFTER PROJECT PAYOUT

 

 

 

 

 

 

 

Tipperary Queensland, Inc.

 

1.71171171

 

1.90190190

 

1.90190190

 

 

--------------------------------------------------------------------------------


 

As part of the consideration herefor, Assignee agrees to pay its proportionate
share of all costs and expenses and be responsible for any claims or liabilities
incurred under the Operating Agreement with respect to the above described
interest from and after the Effective Date hereof.  This Assignment may be
executed in counterparts, each of which shall be considered an original hereof.

 

Assignor specially warrants title to the rights and interests conveyed herein
and agrees, for itself, its successors and assigns, to defend the title of
Assignee, its successors and assigns, to said rights and interests against every
person whomsoever claiming the same or any part thereof, by, through and under
Assignor, but not otherwise.  This assignment is made with full substitution and
subrogation in and all of the rights and actions or warranties which Assignor
has or may have against Assignor’s predecessor-in-title.

 

ASSIGNEE UNDERSTANDS AND AGREES THAT THE WELLS, EQUIPMENT AND OTHER ITEMS OF
PERSONALTY WHICH MAY BE COVERED HEREBY ARE USED AND SOLD ON AN “AS IS” AND
“WHERE IS” BASIS AND WITH ALL FAULTS, IF ANY.  ASSIGNOR SHALL HAVE NO LIABILITY
TO ASSIGNEE FOR ANY CLAIMS, LOSS OR DAMAGE CAUSED OR ALLEGED TO BE CAUSED
DIRECTLY OR INDIRECTLY, INCIDENTALLY OR CONSEQUENTIALLY BY SAID WELLS, EQUIPMENT
OR PERSONAL PROPERTY, BY AND ANY INADEQUACY THEREOF OR THEREWITH, ARISING IN
STRICT LIABILITY OR OTHERWISE, OR IN ANY WAY RELATED TO OR ARISING OUT OF THIS
AGREEMENT.  ASSIGNOR MAKES NO EXPRESS OR IMPLIED WARRANTIES OF ANY KIND
INCLUDING THOSE OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO SAID WELLS, EQUIPMENT AND PERSONAL PROPERTY AND EXPRESSLY DISCLAIMS
ANY WARRANTIES WITH RESPECT THERETO.

 

This Assignment shall be governed by and construed in accordance with the laws
of the State of Texas without regard to any provision of Texas law that would
require the application of the law of a different jurisdiction.

 

IN WITNESS WHEREOF, this Assignment is executed on the dates of the
acknowledgements, effective the first day of month of the last acknowledgement
hereto, the “Effective Date”.

 

ASSIGNOR

 

Tri-Star Petroleum Company

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNEE

 

Tipperary Queensland, Inc.

 

 

 

 

 

By:

 

 

 

 

 

(print:)

 

 

 

 

STATE OF TEXAS

COUNTY OF [insert]

 

On this                    day of                           , 2004, before me
appeared                                                , to me personally
known, who being by me duly sworn, did say that he/she has the position of
                                                of Tri-Star Petroleum Company,
and that said instrument was signed and delivered in behalf of said corporation
by the authority of its Board of Directors, and he acknowledged said instrument
to be the free act and deed of said corporation.

 

 

                                                                             

 

 

 

Notary Public, State of                                        

 

 

 

Printed Name:                                                     

 

 

 

My Commission Expires:                                   

 

STATE OF TEXAS

COUNTY OF [insert]

 

 

On this                     day of                            , 2004, before me
appeared                                                , to me personally
known, who being by me duly sworn, did say that he/she has the position of
                                                of Tipperary Queensland, Inc.,
and that said instrument was signed and delivered in behalf of said corporation
by the authority of its Board of Directors, and he acknowledged said instrument
to be the free act and deed of said corporation.

 

 

                                                                             

 

 

 

Notary Public, State of                                        

 

 

 

Printed Name:                                                     

 

 

 

My Commission Expires:                                   

 

--------------------------------------------------------------------------------


 

Exhibit ‘F’

GST

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Goods and Services Tax

 

In this Exhibit F, unless the context requires otherwise:

Adjustment Note has the meaning given by the GST Law.

Consideration has the meaning given by the GST Law.

GST has the meaning given by the GST Law.

GST Amount means in relation to a Taxable Supply the amount of GST payable in
respect of that Taxable Supply.

GST Group has the meaning given by the GST Law.

GST Law has the meaning given by the A New Tax System (Goods and Services Tax)
Act 1999 (Cth).

Input Tax Credit has the meaning given by the GST Law and a reference to an
Input Tax Credit entitlement of a party includes an Input Tax Credit for an
acquisition made by that party but to which another member of the same GST Group
is entitled under the GST Law.

Taxable Supply has the meaning given by the GST Law excluding the reference to
section 84-5 of the A New Tax System (Goods and Services Tax) Act 1999 (Cth).

Tax Invoice has the meaning given by the GST Law.

 

1.                                     GST to be added to amounts payable

 

If GST is payable on a Taxable Supply made under, by reference to or in
connection with this Agreement, the party providing the Consideration for that
Taxable Supply must also pay the GST Amount as additional Consideration. This
clause does not apply to the extent that the Consideration for the Taxable
Supply is expressly agreed to be GST inclusive.

 

2.                                     Tax Invoice and Adjustment Note

 

No payment of any amount pursuant to clause 1 and no payment of the GST Amount
where the Consideration for a Taxable Supply is expressly agreed to be GST
inclusive, is required until the supplier has provided a Tax Invoice or
Adjustment Note as the case may be to the recipient.

 

3.                                     Liability net of GST

 

Any reference in the calculation of Consideration or of any indemnity,
reimbursement or similar amount to a cost, expense or other liability incurred
by a party, must exclude the amount of any Input Tax Credit entitlement of that
party in relation to the relevant cost, expense or other liability.

 

4.                                     Revenue exclusive of GST

 

Any reference in this Agreement to price, value, sales, revenue or a similar
amount (Revenue), is a reference to that Revenue exclusive of GST.

 

5.                                     Cost exclusive of GST

 

Any reference in this Agreement (other than in the calculation of Consideration)
to cost, expense or other similar amount (Cost), is a reference to that Cost
exclusive of GST.

 

6.                                     GST obligations to survive termination

 

This clause will continue to apply after expiration or termination of this
Agreement

 

--------------------------------------------------------------------------------


 

Exhibit ‘G’

AU Deed of Security for Tipperary Queensland, Inc.

 

--------------------------------------------------------------------------------


 

DEED OF SECURITY

 

 

TIPPERARY QUEENSLAND INC

and

TRI-STAR PETROLEUM COMPANY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

 

DEFINITIONS AND INTERPRETATION

 

 

 

 

 

2.

 

CONSIDERATION

 

 

 

 

 

3.

 

CHARGE & MORTGAGE

 

 

 

 

 

4.

 

PRIORITY AMOUNT

 

 

 

 

 

5.

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

6.

 

GENERAL AND FINANCIAL UNDERTAKINGS

 

 

 

 

 

7.

 

OBLIGATIONS RELATING TO CHARGED PROPERTY

 

 

 

 

 

8.

 

OBLIGATIONS TO PROVIDE FURTHER ASSURANCES

 

 

 

 

 

9.

 

EVENTS OF DEFAULT

 

 

 

 

 

10.

 

CHARGEE’S POWERS

 

 

 

 

 

11.

 

RECEIVERS

 

 

 

 

 

12.

 

EXERCISE OF POWERS

 

 

 

 

 

13.

 

RECEIPT AND APPLICATION OF MONEY

 

 

 

 

 

14.

 

NO OBLIGATION TO EXERCISE RIGHTS OR GIVE CONSENT

 

 

 

 

 

15.

 

CONTINUING SECURITY

 

 

 

 

 

16.

 

PRESERVATION OF CHARGEE’S RIGHTS

 

 

 

 

 

17.

 

POWER OF ATTORNEY

 

 

 

 

 

18.

 

FORCE MAJEURE

 

 

 

19.

 

JURISDICTION

 

 

 

 

 

20.

 

AMENDMENT IN WRITING

 

 

 

 

 

21.

 

COSTS

 

 

 

 

 

22.

 

ENTIRE AGREEMENT

 

 

 

 

 

23.

 

COUNTERPARTS

 

 

 

 

 

24.

 

SEVERABILITY

 

 

 

 

 

25.

 

MORATORIUM LEGISLATION

 

 

 

 

 

26.

 

ASSIGNMENT

 

 

 

 

 

27.

 

NOTICES

 

 

--------------------------------------------------------------------------------


 

DEED OF SECURITY

 

Made on           October 2004

 

BETWEEN

 

TIPPERARY QUEENSLAND, INC. (ABN                       ) of 633 17th Street,
Suite 1550, Denver, Colorado 80202, United States of America

 

 

(‘Chargor’)

 

 

 

AND

 

TRI-STAR PETROLEUM COMPANY (ARBN 050 415 739) of 3 Riverway, Suite 1930,
Houston, Texas 77056, United States of America

 

 

 

 

 

(‘Chargee’)

 

OPERATIVE PROVISIONS

 


1.                                     DEFINITIONS AND INTERPRETATION


 


1.1                                IN THIS DEED, THE FOLLOWING TERMS HAVE THESE
MEANINGS UNLESS THE CONTEXT OTHERWISE REQUIRES:


 

‘Attorney’ means an attorney appointed under this deed;

 

‘Authorisation’ includes a consent, authorisation, approval, licence, permit,
franchise, permission, filing, registration, resolution, direction, declaration
or exemption;

 

‘Authorised Officer’ means in relation to a body corporate, a person holding or
acting in the office of director or secretary, or a person the title of whose
office at the body corporate includes the word ‘manager’;

 

‘Business Day’ means a day other than a Saturday or Sunday on which banks are
open for general banking business in Brisbane;

 

‘Charged Property’ means the undertaking and all the property, assets and rights
of the Chargor (whether present or future or situated within or outside
Australia) including, without limitation, the goodwill of the Chargor’s business
or businesses, but excluding the uncalled and called but unpaid capital
(including premiums) for the time being on the shares in the Chargor, and
includes the Mortgaged Property, whether that right, property or undertaking (or
its right, title or interest in, to, under, connected with or derived from it)
is legal, beneficial, equitable or otherwise, and whether held on trust (whether
express, implied, constructive, by operation of law or otherwise) for the
Chargor and includes any interest in any of the Charged Property the Chargor
holds on trust (whether express, implied, constructive, by operation of law or
otherwise).

 

‘Mortgaged Property’ means all the present and future right, title and interest
of the Chargor in, to under, connected with and derived from:

 


(A)                                  THE PERMITS INCLUDING ANY TITLE TO OR
INTEREST THEREIN NOW OR AT A LATER TIME HELD BY THE CHARGOR, AND INCLUDING ANY
TITLE TO OR INTEREST THEREIN (NOW OR AT A LATER TIME) HELD BY THE CHARGOR WHICH
IS LEGAL, BENEFICIAL, EQUITABLE OR OTHERWISE (INCLUDING AS A RESULT OF THE
CHARGOR HOLDING AN INTEREST IN ANY OF THE PERMITS ON TRUST, WHETHER EXPRESS,
IMPLIED, CONSTRUCTIVE, BY OPERATION OF LAW OR OTHERWISE); AND


 


(B)                                 THE CONTRACT AREA, INCLUDING ANY TITLE TO OR
INTEREST IN THE LAND INCLUDED IN THE CONTRACT AREA NOW OR AT A LATER TIME HELD
BY THE CHARGOR, AND INCLUDING ANY TITLE TO OR INTEREST THEREIN (NOW OR AT A
LATER TIME) HELD BY THE CHARGOR WHICH IS LEGAL, BENEFICIAL, EQUITABLE OR
OTHERWISE (INCLUDING AS A RESULT OF THE CHARGOR HOLDING AN INTEREST IN ANY OF
THE CONTRACT AREA ON TRUST, WHETHER EXPRESS, IMPLIED, CONSTRUCTIVE, BY OPERATION
OF LAW OR OTHERWISE);

 

2

--------------------------------------------------------------------------------


 


(C)                                  THE JOINT OPERATING AGREEMENT; AND


 


(D)                                 EVERY CONTRACT FOR THE USE BY ANY THIRD
PARTY OF ANY OF THE ASSETS AND PROPERTY OF THE CHARGOR INCLUDED IN THE COMET
RIDGE PROJECT OR OTHERWISE; AND


 


(E)                                  AUTHORISATIONS, CONSENTS AND APPROVALS
GIVEN IN RELATION TO THE COMET RIDGE PROJECT OR JOINT OPERATING AGREEMENT OR
OTHERWISE; AND


 


(F)                                    ANY OTHER CONTRACT, DOCUMENT INSTRUMENT,
AGREEMENT, PERMIT, LEASE, LICENCE, CONSENT, EASEMENT, RIGHT OF WAY OR OTHER
RIGHT OR INTEREST IN LAND, INCLUDING THOSE WHICH ARE CONNECTED WITH THE COMET
RIDGE PROJECT OR OTHERWISE OR WHICH ARE CONNECTED WITH THE CONSTRUCTION,
OPERATION OR MAINTENANCE OF THE COMET RIDGE PROJECT OR OTHERWISE, OR WHICH ARE
CONNECTED WITH THE EXTRACTION, TRANSPORTATION, TREATMENT OR MARKETING OF GAS;
AND


 


(G)                                 REVENUE, BANK ACCOUNTS AND THE BALANCE OF
THE CHARGOR’S BANK ACCOUNTS FROM TIME TO TIME; AND


 


(H)                                 INTERESTS IN, AND ARISING UNDER, INSURANCE
POLICIES AND ALL PROCEEDS OF ANY CLAIM UNDER THOSE POLICIES; AND


 


(I)                                     MANUFACTURERS’ AND CONTRACTORS’
WARRANTIES, AND OTHER BONDS AND PERFORMANCE GUARANTEES HELD BY OR ON BEHALF OF
THE CHARGOR; AND


 


(J)                                     EACH OTHER DOCUMENT OR CHOSE IN ACTION
TO WHICH THE CHARGOR IS A PARTY OR HAS THE BENEFIT OF AND WHICH IS DESIGNATED A
MORTGAGED PROPERTY BY THE CHARGEE BY NOTICE IN WRITING TO THAT CHARGOR; AND


 


(K)                                  ALL PRESENT AND FUTURE INSTRUMENTS
(NEGOTIABLE OR OTHERWISE) IN CONNECTION WITH THE ABOVE, INCLUDING ALL CHOSES IN
ACTION EXISTING AT THE DATE OF THIS DEED OR WHICH ARISE AFTER THAT TIME IN
FAVOUR OF THE CHARGOR IN CONNECTION WITH THE ABOVE,


 


INCLUDING WHETHER THAT RIGHT, TITLE OR INTEREST IS LEGAL, BENEFICIAL, EQUITABLE
OR OTHERWISE, INCLUDING AS A RESULT OF THE CHARGOR HOLDING AN INTEREST IN ANY OF
THE ABOVE ON TRUST (WHETHER EXPRESS, IMPLIED, CONSTRUCTIVE, BY OPERATION OF LAW
OR OTHERWISE) FOR THE CHARGOR AND INCLUDING ANY INTEREST IN ANY OF THE ABOVE THE
CHARGOR HOLDS ON TRUST (WHETHER EXPRESS, IMPLIED, CONSTRUCTIVE, BY OPERATION OF
LAW OR OTHERWISE).


 


A REFERENCE TO MORTGAGED PROPERTY INCLUDES ANY PART OF IT.


 

‘Contract Area’ has the meaning given that term under the Joint Operating
Agreement.

 

‘Comet Ridge Project’ means all petroleum operations conducted pursuant to or
under the authority of the Joint Operating Agreement.

 

‘Deal with’ means deal with property in any way including, without limitation,
offer for sale, grant an option in respect of, create or Dispose of a right in
respect of, render or permit to be subject to an Encumbrance, convert, deposit,
compromise, and allow a counterclaim or right of set-off to arise in respect of;

 

‘Dispose of’ means sell, transfer, assign, alienate, surrender, dispose of,
deposit, Lease, part with possession of and enter into any agreement or
arrangement to do or allow any of these things;

 

‘Event of Default’ means any of the events specified in clause 10.1;

 

‘Encumbrance’ means a mortgage, charge, pledge, lien, assignment, hypothecation,
retention of title (other than a retention of title in the course of day-to-day
trading), or any other right (including, without limitation, under a trust or
agency arrangement) of a creditor to have its claims satisfied prior to other
creditors with, or from the proceeds of, or by recourse to any asset and
includes any agreement, arrangement or deed conferring such a right;

 

‘Insolvency Event’ means the happening of any of these events:

 

(a)                                  a bankruptcy notice is issued with respect
to a person or any application is made or step is taken to bankrupt a person;

 

3

--------------------------------------------------------------------------------


 

(b)                                 a person enters into or proposes to enter
into a scheme of arrangement, deed of company arrangement or composition with,
or assignment for the benefit of any of its creditors;

 

(c)                                  an order is made or an effective resolution
is passed for the winding up of a person.

 

‘Joint Operating Agreement’ means the agreement dated May 15, 1992 made by the
Chargor, the Chargee and others in relation to Authority to Prospect ATP 526P
issued under the Petroleum Act, together will all variations, modifications,
successor and replacement agreements made by the parties to that agreement.

 

‘Lease’ means an agreement or arrangement under which property is or may be
used, occupied, retained, operated or managed by a person (‘Lessee’) for
consideration (of whatever form) payable or provided by the Lessee including,
without limitation, a lease, licence, charter, hire purchase or hiring
arrangement;

 

‘Marketable Securities’ has the meaning given to the expression ‘marketable
securities’ in the Corporations Act;

 

‘Permitted Encumbrance’ means:

 

an Encumbrance:

(i)                                    created with the prior consent in writing
of the Chargee; or

(ii)                                 permitted, with the consent in writing of
the Chargee, to subsist;

(iii)                              over all or any part of the Charged Property,
subject to and in accordance with the conditions (if any) that the Chargee may
attach to the consent;

 

‘Petroleum Act’ means the Petroleum Act, 1923 (Qld).

 

‘Priority Amount’ means for the purposes of clause 5 the amount of $100 million;

 

‘Public Authority’ means any government or minister, or any governmental,
semi-governmental or judicial entity, department, instrumentality or authority;

 

‘Revenue’ has the meaning given that term in the Settlement Agreement.

 

‘Receiver’ means any controller, receiver or receiver and manager appointed
under this deed;

 

‘Secured Money’ means all amounts which the Chargor owes to the Chargee at any
time pursuant to Exhibit C (Retained Overriding Royalty) of the Settlement
Agreement;

 

‘Secured Obligations’ means:

 


(A)                                  THE SECURED MONEY; AND


 


(B)                                 ALL OTHER OBLIGATIONS OF THE CHARGOR
PURSUANT TO THE SETTLEMENT AGREEMENT;


 


AND INCLUDES, WITHOUT LIMITATION, THE OBLIGATION OF THE CHARGOR TO PAY MONIES TO
THE CHARGEE UNDER EXHIBIT C, CLAUSE 1.2(I) OF THE SETTLEMENT AGREEMENT AFTER
NOTIFICATION OF A DISPUTE UNDER CLAUSE 16 OF THE SETTLEMENT AGREEMENT.


 

‘Settlement Agreement’ means the agreement of that name made by the Chargor, the
Chargee, Tipperary Corporation, Tipperary Oil & Gas (Australia) Pty Limited,
Tipperary CSG Inc., and others on the             day of             , 2004,
together with all ancillary or collateral agreements and all transactions
referred to in that agreement.

 

‘Tax’ includes all stamp and other taxes (including, but not limited to any
goods and services tax), levies, imposts, deductions, charges and withholdings
whatever together with interest on the same and penalties with respect to the
same (if any) and charges, fees or other amounts made on or in respect of the
same but excludes all taxes on the overall net income of the Chargee.

 

4

--------------------------------------------------------------------------------


 


1.2                                IN THIS DEED UNLESS THE CONTEXT OTHERWISE
REQUIRES:


 


(A)                                  THE SINGULAR INCLUDES THE PLURAL AND VICE
VERSA;


 


(B)                                 WORDS IMPORTING A GENDER INCLUDE THE OTHER
GENDERS;


 


(C)                                  OTHER GRAMMATICAL FORMS OF DEFINED WORDS OR
PHRASES HAVE CORRESPONDING MEANINGS;


 


(D)                                 USE OF A TERM DENOTING SUBJECT MATTER WHICH
COMPRISES MORE THAN ONE PART OR ASPECT INCLUDES A REFERENCE TO EACH OR ANY PART
OR ASPECT OF THE SUBJECT MATTER;


 


(E)                                  A REFERENCE TO A DEED, INCLUDING THIS DEED,
INCLUDES A REFERENCE TO THAT DEED AS NOVATED, ALTERED OR REPLACED FROM TIME TO
TIME;


 


(F)                                    A REFERENCE TO A CLAUSE, PART OF A
CLAUSE, SCHEDULE OR ANNEXURE IS A REFERENCE TO THAT CLAUSE, PART OF A CLAUSE,
SCHEDULE OR ANNEXURE TO THIS DEED AND A REFERENCE TO THIS DEED INCLUDES ITS
SCHEDULES AND ANY ANNEXURES;


 


(G)                                 A REFERENCE TO WRITING INCLUDES TYPEWRITING,
PRINTING, LITHOGRAPHY, PHOTOGRAPHY AND ANY OTHER MODE OF REPRESENTING OR
REPRODUCING WORDS, FIGURES OR SYMBOLS IN A LASTING AND VISIBLE FORM;


 


(H)                                 THE WORD ‘PERSON’ INCLUDES AN INDIVIDUAL, A
FIRM, BODY CORPORATE, UNINCORPORATED ASSOCIATION, INCORPORATED ASSOCIATION OR A
PUBLIC AUTHORITY;


 


(I)                                     WHERE A PARTY COMPRISES TWO OR MORE
PERSONS AN AGREEMENT OR OBLIGATION BINDING THAT PARTY BINDS THOSE PERSONS
JOINTLY AND SEVERALLY;


 


(J)                                     A REFERENCE TO A PARTY TO THIS DEED
INCLUDES THAT PARTY’S SUCCESSORS AND PERMITTED ASSIGNS;


 


(K)                                  A REFERENCE TO A GROUP OF PERSONS IS A
REFERENCE TO ALL OF THEM COLLECTIVELY, TO ANY TWO OR MORE OF THEM COLLECTIVELY
AND TO EACH OF THEM INDIVIDUALLY;


 


(L)                                     TERMS DEFINED IN THE CORPORATIONS ACT AS
AT THE DATE OF THIS DEED HAVE THE MEANINGS GIVEN TO THEM IN THE CORPORATIONS ACT
AT THAT DATE;


 


(M)                               A REFERENCE TO ‘DOLLAR’, ‘$’, ‘$A’, ‘A$’; OR
‘AUD’ IS A REFERENCE TO AUSTRALIAN CURRENCY; AND


 


(N)                                 A REFERENCE TO A SPECIFIC TIME FOR THE
PERFORMANCE OF AN OBLIGATION IS A REFERENCE TO THAT TIME IN THE STATE OR
TERRITORY WHERE THE OBLIGATION IS TO BE PERFORMED;


 


1.3                                HEADINGS ARE FOR REFERENCE ONLY AND DO NOT
AFFECT THE INTERPRETATION OF THIS DEED.


 


1.4                                A REFERENCE IN THIS DEED TO A STATUTE OR TO A
PROVISION OF A STATUTE INCLUDES WHERE APPLICABLE:


 


(A)                                  ANY EQUIVALENT OR CORRESPONDING ACT OF
PARLIAMENT OR OTHER FORM OF LEGISLATION IN FORCE IN ANOTHER STATE OR TERRITORY
OF AUSTRALIA AND, IN THE CASE OF COMPANIES LEGISLATION, IN ANY OTHER PLACE OR
JURISDICTION IN WHICH A COMPANY TO WHICH THE REFERENCE APPLIES IS INCORPORATED
OR DEEMED TO BE INCORPORATED;


 


(B)                                 ALL STATUTORY INSTRUMENTS MADE UNDER ANY
SUCH ACT OF PARLIAMENT OR OTHER FORM OF LEGISLATION; AND


 


(C)                                  AMENDMENTS, CONSOLIDATIONS OR RE-ENACTMENTS
OF OR SUBSTITUTIONS FOR THE ACT OF PARLIAMENT, OTHER FORM OF LEGISLATION, OR
STATUTORY INSTRUMENT REFERRED TO OR DEEMED UNDER THIS CLAUSE TO BE REFERRED TO.


 


2.                                     CONSIDERATION


 

The Chargor acknowledges incurring obligations and giving rights under this deed
for valuable consideration received from the Chargee.

 

5

--------------------------------------------------------------------------------


 


3.                                     OBLIGATION TO PERFORM THE SECURED
OBLIGATIONS


 


3.1                                THE CHARGOR MUST PERFORM AND SATISFY THE
SECURED OBLIGATIONS.


 


3.2                                THE CHARGOR MUST MAKE ALL PAYMENTS IN RESPECT
OF THE SECURED MONEY.


 


4.                                     CHARGE


 


4.1                                SUBJECT TO CLAUSE 4.7, THE CHARGOR CHARGES
THE CHARGED PROPERTY IN FAVOUR OF THE CHARGEE AS SECURITY FOR THE PERFORMANCE OF
THE SECURED OBLIGATIONS AND THE PAYMENT AND DISCHARGE OF THE SECURED
OBLIGATIONS, INCLUDING PAYMENT OF THE SECURED MONEY.


 


4.2                                THIS DEED IS AND WILL BE A FIXED CHARGE OVER
ALL THE CHARGOR’S PRESENT AND FUTURE:


 


(A)                                  MORTGAGED PROPERTY;


 


(B)                                 INTERESTS IN REAL PROPERTY;


 


(C)                                  UNCALLED AND CALLED BUT UNPAID CAPITAL
(INCLUDING PREMIUMS);


 


(D)                                 PLANT, MACHINERY, FIXTURES, BUILDINGS AND
EQUIPMENT OTHER THAN THAT WHICH FOR THE TIME BEING FORMS PART OF THE CHARGOR’S
STOCK IN TRADE OR WORK IN PROGRESS;


 


(E)                                  AUTHORISATIONS RELATING TO OR USED IN
CONNECTION WITH THE CHARGED PROPERTY;


 


(F)                                    MARKETABLE SECURITIES, OTHER THAN
MARKETABLE SECURITIES ACQUIRED AND SOLD BY THE CHARGOR IN THE NORMAL COURSE AND
FOR THE PURPOSE OF THE CHARGOR’S BUSINESS;


 


(G)                                 DEBTS AND MONETARY CLAIMS AND THE BENEFIT OF
ALL GUARANTEES AND ENCUMBRANCES GIVEN IN CONNECTION WITH OR SECURING THE PAYMENT
OF ANY OF THOSE DEBTS OR MONETARY CLAIMS;


 


(H)                                 KNOWHOW, GOODWILL, PATENTS, TRADE MARKS,
SERVICE MARKS, COPYRIGHTS AND REGISTERED DESIGNS, AND LICENCES UNDER ANY OF
THEM;


 


(I)                                     BOOKS OF ACCOUNT AND OTHER ACCOUNTING
RECORDS, COMPUTER SOFTWARE, MAGNETIC OR DIGITAL RECORDINGS AND ALL OTHER RECORDS
IN WRITING RELATING IN ANY WAY TO THE BUSINESS OF THE CHARGOR OR ANY TRANSACTION
ENTERED INTO BY IT;


 


(J)                                     INSURANCE POLICIES;


 


(K)                                  ALL LEASES TO WHICH THE CHARGOR IS A PARTY
(WHETHER AS LESSOR OR LESSEE);


 


(L)                                     THE BENEFIT OF ALL WRITTEN OR ORAL
CONTRACTS OR AGREEMENTS TO WHICH THE CHARGOR IS A PARTY;


 


(M)                               PROPERTY (WHICH IS NOT REFERRED TO ABOVE)
OTHER THAN THAT WHICH IS ALSO:


 

(I)                                     STOCK IN TRADE;

(II)                                  PROPERTY ACQUIRED AND SOLD BY THE CHARGOR
IN THE NORMAL COURSE AND FOR THE PURPOSE OF THE CHARGOR’S NORMAL BUSINESS;

 


(N)                                 ESTATES OR INTERESTS IN OR RIGHTS TO ANY
TYPE OF PROPERTY, ASSETS OR RIGHTS REFERRED TO OR INCLUDED IN ANY OF THE
PRECEDING PARAGRAPHS OF THIS CLAUSE.


 


4.3                                THIS DEED IS AND, SUBJECT TO THE REMAINING
PROVISIONS OF THIS CLAUSE, WILL BE A FLOATING CHARGE OVER ALL OF THE CHARGED
PROPERTY NOT REFERRED TO IN CLAUSE 4.2.


 


4.4                                THE FLOATING CHARGE REFERRED TO IN CLAUSE 4.3
WILL AUTOMATICALLY BECOME AND BE DEEMED FOR ALL PURPOSES TO HAVE BECOME FIXED:


 


(A)                                  OVER ALL OF THE CHARGED PROPERTY NOT
ALREADY SUBJECT TO A FIXED CHARGE UNDER THIS DEED IMMEDIATELY UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT;


 


(B)                                 OVER ALL OR ANY PART OF THE CHARGED PROPERTY
NOT ALREADY SUBJECT TO A FIXED CHARGE UNDER THIS DEED:


 

(I)                                     IF THE CHARGEE GIVES A NOTICE TO THE
CHARGOR TO THE EFFECT THAT THE CHARGE IS FIXED OVER ALL OR A SPECIFIED PART OF
THAT PROPERTY; OR

(II)                                  WHEN IT IS DEEMED BY LAW OR EQUITY TO HAVE
BECOME FIXED.

 

6

--------------------------------------------------------------------------------


 


4.5                                THE CHARGEE MAY GIVE A NOTICE TO THE CHARGOR
WAIVING THE FIXING OF THE CHARGE UNDER CLAUSE 4.4 IN RESPECT OF ANY PRESENT OR
FUTURE PART OF THE CHARGED PROPERTY SPECIFIED IN THE NOTICE.  THE CHARGE WILL
THEN BE DEEMED NEVER TO HAVE BECOME FIXED UNDER CLAUSE 4.4  IN RESPECT OF THAT
PROPERTY AND THE CHARGOR MAY DEAL WITH THAT PROPERTY AS IF IT WERE SUBJECT ONLY
TO A FLOATING CHARGE UNDER THIS DEED.


 


4.6                                ALTERNATIVELY, THE CHARGEE MAY BY NOTICE IN
WRITING TO THE CHARGOR DECRYSTALLISE THE CHARGE FROM A PARTICULAR DATE IN
RESPECT OF ANY PROPERTY SPECIFIED IN THE NOTICE.  THE FLOATING CHARGE OVER THAT
PROPERTY UNDER THIS DEED WILL BE DEEMED FROM THAT DATE TO BE REINSTATED AND THE
CHARGOR MAY DEAL WITH THAT PROPERTY ACCORDINGLY.


 


4.7                                DESPITE CLAUSES 4.1, IF BY VIRTUE OF THE
PETROLEUM ACT THE INTEREST OF THE CHARGOR IN ANY OF THE PERMITS OR OTHER
MORTGAGED PROPERTY CANNOT BE CHARGED OR MORTGAGED WITHOUT THE PRIOR CONSENT OR
APPROVAL OF A GOVERNMENTAL AGENCY OR A MINISTER IN RIGHT OF THE CROWN, THE
CHARGOR AGREES TO CHARGE AND ASSIGN BY WAY OF LEGAL MORTGAGE ITS INTEREST IN
THAT PERMIT OR OTHER MORTGAGED PROPERTY TO THE CHARGEE AS SECURITY FOR THE
PERFORMANCE OF THE SECURED OBLIGATIONS, WHEN THE CONSENT OR APPROVAL OF THAT
GOVERNMENTAL AGENCY OR MINISTER IN RIGHT OF THE CROWN IS OBTAINED, AND MUST USE
ALL REASONABLE ENDEAVOURS TO OBTAIN ALL SUCH CONSENTS AND APPROVAL AS SOON AS
POSSIBLE.


 


5.                                     PRIORITY AMOUNT


 


5.1                                THE LIABILITIES SECURED BY THIS DEED INCLUDE,
WITHOUT LIMITATION, ALL PROSPECTIVE LIABILITIES DENOTED IN THE DEFINITION OF
‘SECURED MONEY’ AND THE MAXIMUM PROSPECTIVE LIABILITY SECURED BY THIS DEED IS
THE PRIORITY AMOUNT.


 


5.2                                THIS CLAUSE AND THE PRIORITY AMOUNT:


 


(A)                                  APPLY ONLY FOR THE PURPOSE OF FIXING
PRIORITY, UNDER SUB-SECTION 282(3) OF THE CORPORATIONS ACT, BETWEEN THIS DEED
AND ANY OTHER ENCUMBRANCE AT ANY TIME CREATED OR SUBSISTING OVER THE CHARGED
PROPERTY; AND


 


(B)                                 DO NOT AFFECT OR DELIMIT IN ANY WAY ANY
OBLIGATION OF THE CHARGOR UNDER THIS DEED INCLUDING, WITHOUT LIMITATION, ITS
OBLIGATION TO PAY AND DISCHARGE THE SECURED MONEY IN FULL.


 


6.                                     REPRESENTATIONS AND WARRANTIES


 


6.1                                THE CHARGOR REPRESENTS AND WARRANTS TO THE
CHARGEE THAT:


 


(A)                                  THE CHARGOR IS PROPERLY INCORPORATED AND
VALIDLY EXISTING UNDER THE LAWS OF THE PLACE IN WHICH IT IS INCORPORATED;


 


(B)                                 THE CHARGOR HAS POWER TO ENTER INTO THIS
DEED AND TO CARRY OUT ANY TRANSACTION OR OBLIGATION CONTEMPLATED BY THIS DEED
AND ALL NECESSARY ACTION HAS BEEN TAKEN AND ALL MATERIAL AUTHORISATIONS OBTAINED
TO RENDER THIS DEED FULLY VALID AND BINDING ON THE CHARGOR AND TO ENABLE THE
CHARGOR TO CARRY OUT ANY TRANSACTION OR OBLIGATION CONTEMPLATED BY THIS DEED;


 


(C)                                  NO EVENT OF DEFAULT HAS OCCURRED;


 


(D)                                 AN INSOLVENCY EVENT HAS NOT OCCURRED WITH
RESPECT TO THE CHARGOR; AND


 


(E)                                  NO LITIGATION OR OTHER PROCEEDING BEFORE
ANY COURT, JUDICIAL OR ADMINISTRATIVE AUTHORITY, OR ARBITRATOR IS:


 

(I)                                     TAKING PLACE OR PENDING; OR

(II)                                  TO THE KNOWLEDGE, OR BELIEF OF THE
CHARGOR, LIKELY TO BE COMMENCED OR THREATENED,

against the Chargor.

 

7

--------------------------------------------------------------------------------


 

(f)                                     it has good title to the Charged
Property.

 


6.2                                THE CHARGOR ACKNOWLEDGES THAT THE CHARGEE HAS
INCURRED OR WILL INCUR OBLIGATIONS UNDER OR IN CONNECTION WITH THIS DEED IN
RELIANCE ON THE REPRESENTATIONS AND WARRANTIES IN THIS CLAUSE.


 


6.3                                THE CHARGOR ACKNOWLEDGES THAT:


 


(A)                                  IT HAS NOT GIVEN OR ENTERED INTO THIS DEED
IN RELIANCE ON AND MAY NOT AND WILL NOT RELY ON ANY REPRESENTATION, WARRANTY,
PROMISE OR STATEMENT MADE OR ALLEGED TO BE MADE BY THE CHARGEE OR ANY PERSON ON
BEHALF OF THE CHARGEE AT ANY TIME, UNLESS THE REPRESENTATION, WARRANTY, PROMISE
OR STATEMENT IS IN WRITING AND SIGNED BY THE CHARGEE, OR BY AN AUTHORISED
OFFICER OF THE CHARGEE;


 


(B)                                 THE OBLIGATIONS OF THE CHARGEE ARE LIMITED
TO THOSE WHICH ARE EXPRESSLY SET OUT IN THIS DEED; AND


 


(C)                                  IN RESPECT OF INTEREST RATES AND RATES OF
EXCHANGE, THE CHARGEE IS NOT LIABLE IN CONNECTION WITH, OR TO BE HELD IN ANY
RESPECT RESPONSIBLE FOR:


 

(I)                                     ANY MOVEMENT OR CHANGE IN INTEREST
RATES, CURRENCIES OR RATES OF EXCHANGE; OR

(II)                                  ANY INFORMATION, ADVICE OR OPINION
PROVIDED BY THE CHARGEE, EVEN IF PROVIDED AT THE REQUEST OF THE CHARGOR, RELIED
ON BY THE CHARGOR UNLESS PROVIDED FRAUDULENTLY, INCORRECTLY OR NEGLIGENTLY.

 


7.                                     GENERAL AND FINANCIAL UNDERTAKINGS


 

The Chargor must from the date of this deed until the Secured Obligations are
performed in full and this deed is discharged by agreement of the parties:

 


(A)                                  MAINTAIN ITS CORPORATE EXISTENCE;


 


(B)                                 COMPLY WITH ALL MATERIAL LAWS AT ANY TIME IN
FORCE AND ALL MANDATORY REQUIREMENTS OF ANY PUBLIC AUTHORITY; AND


 


(C)                                  DULY AND PUNCTUALLY PAY ALL TAXES ASSESSED,
LEVIED OR IMPOSED UPON THE CHARGOR OR UPON ANY CHARGED PROPERTY HELD IN ANY
CAPACITY BY THE CHARGOR EXCEPT THOSE WHICH IT CONTESTS IN GOOD FAITH.


 


(D)                                 OBTAIN AND RENEW AT THE PROPER TIMES ALL
MATERIAL AUTHORISATIONS REQUIRED IN CONNECTION WITH:


 

(I)                                     THE CHARGOR PERFORMING OR OBSERVING ITS
OBLIGATIONS UNDER THIS DEED; AND

(II)                                  THE ENFORCEMENT BY THE CHARGEE OF ANY OF
THE CHARGEE’S RIGHTS, POWERS OR REMEDIES UNDER THIS DEED.

 


8.                                     OBLIGATIONS RELATING TO CHARGED PROPERTY


 


8.1                                THE CHARGOR MUST WITH RESPECT TO THE CHARGED
PROPERTY:


 


(A)                                  OBTAIN, MAINTAIN AND RENEW AT THE PROPER
TIMES, ALL AUTHORISATIONS THAT ARE REQUIRED OR ADVISABLE OR RELIED ON, FOR OR IN
CONNECTION WITH THE CHARGED PROPERTY;


 


(B)                                 PAY WHEN DUE ALL TAXES ASSESSED, LEVIED OR
IMPOSED ON THE CHARGOR OR THE CHARGED PROPERTY EXCEPT THOSE WHICH IT CONTESTS IN
GOOD FAITH;


 


(C)                                  PROTECT THE CHARGED PROPERTY AND AT THE
CHARGOR’S EXPENSE PROSECUTE OR DEFEND ALL LEGAL PROCEEDINGS THAT ARE, OR THE
DEFENCE OF WHICH IS, NECESSARY OR ADVISABLE FOR THE PROTECTION OF THE CHARGED
PROPERTY; AND


 


(D)                                 CARRY OUT ALL WORK REQUIRED BY ANY PUBLIC
AUTHORITY IN RELATION TO THE CHARGED PROPERTY.


 


8.2                                THE CHARGOR MUST NOT, WITHOUT THE PRIOR
CONSENT IN WRITING OF THE CHARGEE:


 


(A)                                  DEAL WITH OR DISPOSE OF ANY OF THE CHARGED
PROPERTY OVER WHICH THE CHARGE IS FIXED;

 

8

--------------------------------------------------------------------------------


 


(B)                                 DEAL WITH OR DISPOSE OF ANY OF THE CHARGED
PROPERTY OVER WHICH THE CHARGE IS FOR THE TIME BEING FLOATING OTHER THAN IN THE
ORDINARY COURSE OF THE CHARGOR’S BUSINESS;


 


(C)                                  EXECUTE, CREATE, OR PERMIT TO SUBSIST ANY
ENCUMBRANCE OVER OR AFFECTING THE CHARGED PROPERTY OTHER THAN A PERMITTED
ENCUMBRANCE;


 


(D)                                 APPLY FOR OR OBTAIN ANY MONEY, GOODS OR
SERVICES FROM ANY PERSON OR FAIL TO PAY ANY AMOUNT OWED TO ANY PERSON WHICH
MIGHT LEAD TO:


 

(I)                                     AN ENCUMBRANCE OR LIABILITY BEING
IMPOSED ON THE CHARGED PROPERTY; OR

(II)                                  THIS DEED BEING IN ANY WAY POSTPONED OR
PREJUDICIALLY AFFECTED; AND

 


(E)                                  SURRENDER OR ALLOW TO BE SURRENDERED ANY OF
THE CHARGED PROPERTY TO A PUBLIC AUTHORITY OR ANY OTHER PERSON OR:


 

(I)                                     COMPROMISE WITH, OR AGREE ON THE
PURCHASE MONEY OR COMPENSATION PAYABLE BY, A PUBLIC AUTHORITY; OR

(II)                                  GIVE A RELEASE TO A PUBLIC AUTHORITY,

 

in relation to a resumption or acquisition by a Public Authority of the Charged
Property.

 


9.                                     OBLIGATIONS TO PROVIDE FURTHER ASSURANCES


 

The Chargor must do, and must cause each other person having an interest in the
Charged Property or claiming under, or in trust for, the Chargor to do, all acts
and things and execute all documents as and when the Chargee may from time to
time reasonably require for perfecting the security created by the deed.

 


10.                              EVENTS OF DEFAULT


 


10.1                          ANY ONE OR MORE OF THE FOLLOWING EVENTS WILL BE AN
EVENT OF DEFAULT:


 


(A)

(I)                                     THE CHARGOR FAILS TO PAY MONEYS DUE AND
PAYABLE PURSUANT TO EXHIBIT C (RETAINED OVERRIDING ROYALTY) OF THE SETTLEMENT
AGREEMENT OR FAILS TO PERFORM ANOTHER SECURED OBLIGATION; AND

(II)                                  THE CHARGEE COMMENCES ARBITRATION
PROCEEDINGS PURSUANT TO CLAUSE 16 OF THE SETTLEMENT AGREEMENT AND THE CHARGEE
OBTAINS AN AWARD FROM THE ARBITRATOR AGAINST THE CHARGOR; AND

(III)                               THE CHARGOR FAILS TO SATISFY THE AWARD TO
THE CHARGOR WITHIN 30 DAYS FROM THE DATE OF THE AWARD; OR

 


(B)                                 AN INSOLVENCY EVENT OCCURS WITH RESPECT TO
THE CHARGOR.


 


11.                              CHARGEE’S POWERS


 


11.1                          SUBJECT TO THE REQUIREMENTS OF CLAUSE 13, THE
CHARGEE MAY, AT ANY TIME AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT:


 


(A)                                  DO ALL ACTS AND THINGS AND EXERCISE OR
ENFORCE ALL RIGHTS, POWERS AND REMEDIES ALLOWED TO OR CONFERRED BY LAW ON A
CHARGEE OR WHICH AN ABSOLUTE OWNER COULD DO, EXERCISE OR ENFORCE IN RELATION TO
THE CHARGED PROPERTY;


 


(B)                                 TAKE OR ENTER INTO POSSESSION OF, COLLECT OR
GET IN (OR ANY COMBINATION OF THESE ACTIONS) THE CHARGED PROPERTY;


 


(C)                                  ENTER INTO RECEIPT OF THE RENTS AND PROFITS
OF THE CHARGED PROPERTY;


 


(D)                                 CARRY ON OR CONCUR IN CARRYING ON THE
BUSINESS OF THE CHARGOR AS FORMS PART OF THE CHARGED

 

9

--------------------------------------------------------------------------------


 

Property, in the name of the Chargor or the Chargee or otherwise;

 


(E)                                  MANAGE THE CHARGED PROPERTY;


 


(F)                                    USE ALL AUTHORISATIONS, BRAND, TRADE AND
BUSINESS NAMES OR MARKS USED AS PART OF THE CHARGED PROPERTY;


 


(G)                                 HAVE ACCESS TO AND MAKE USE OF THE PREMISES,
PLANT, EQUIPMENT AND ACCOUNTING AND OTHER SERVICES OF THE CHARGOR AND THE
SERVICES OF ITS EMPLOYEES AND AGENTS FOR ANY PURPOSE OR IN CONNECTION WITH ANY
EXERCISE OF A POWER OR RIGHT UNDER THIS CLAUSE;


 


(H)                                 OPERATE BANK ACCOUNTS IN THE NAME OF THE
CHARGOR (WHETHER ALONE OR JOINTLY) TO THE EXCLUSION OF THE CHARGOR, WITHDRAW ANY
MONEY STANDING TO THE CREDIT OF THAT ACCOUNT AND SIGN, DRAW, OR ENDORSE IN THE
NAME OF THE CHARGOR CHEQUES, PROMISSORY NOTES, BILLS OF EXCHANGE, DRAFTS AND
OTHER NEGOTIABLE INSTRUMENTS;


 


(I)                                     PERFORM, OBSERVE, CARRY OUT, ENFORCE
SPECIFIC PERFORMANCE OF, EXERCISE, OR REFRAIN FROM EXERCISING THE CHARGOR’S
RIGHTS AND POWERS UNDER, OR OTHERWISE OBTAIN THE BENEFIT OF, VARY OR RESCIND ALL
CONTRACTS, ARRANGEMENTS, RIGHTS FORMING PART OF THE CHARGED PROPERTY, AND
INSTRUMENTS ENTERED INTO OR HELD BY THE CHARGOR, OR ENTERED INTO IN EXERCISE OF
THE POWERS OR AUTHORITIES CONFERRED BY THIS CLAUSE IN THE NAME OF THE CHARGOR OR
OTHERWISE;


 


(J)                                     MAKE ANY ARRANGEMENT OR COMPROMISE WHICH
THE CHARGEE THINKS FIT;


 


(K)                                  DO ALL THINGS NECESSARY OR CONVENIENT TO
PERFORM OR TO OBSERVE ANY OF THE OBLIGATIONS ON THE PART OF THE CHARGOR UNDER
THIS DEED;


 


(L)                                     DO OR PROCURE THE DOING OF ALL THINGS
AND PAY OR PROCURE THE PAYMENT OF ALL MONEY NECESSARY TO MAKE GOOD, TO THE
SATISFACTION OF THE CHARGEE, ANY BREACH OR DEFAULT INHERENT IN AN EVENT OF
DEFAULT;


 


(M)                               WHERE ANY OF THE SECURED MONEY FOR THE TIME
BEING REMAINS CONTINGENT, INVEST, DEPOSIT OR HOLD THE CHARGED PROPERTY IN ANY
FORM OR IN ANY MODE OF INVESTMENT THAT THE CHARGEE THINKS FIT AND WITH A SIMILAR
POWER TO VARY, TRANSPOSE OR REINVEST THOSE INVESTMENTS OR DEPOSITS FROM TIME TO
TIME UNTIL THAT PART OF THE SECURED MONEY CEASES TO BE CONTINGENT;


 


(N)                                 MAKE CALLS ON THE MEMBERS OF THE CHARGOR IN
RESPECT OF THE UNCALLED CAPITAL AND THE UNCALLED PREMIUMS SUBJECT TO THIS DEED;


 


(O)                                 PURSUE DEBTORS AND DO ALL THINGS WHICH THE
CHARGEE THINKS NECESSARY TO RECOVER OR PROTECT OR IN CONNECTION WITH THE
RECOVERY OR PROTECTION OF ANY OF THE CHARGED PROPERTY;


 


(P)                                 TAKE PROCEEDINGS AT LAW OR IN EQUITY WHICH
THE CHARGEE CONSIDERS NECESSARY OR EXPEDIENT IN CONNECTION WITH THIS DEED OR THE
CHARGED PROPERTY, IN THE NAME OF THE CHARGOR OR OTHERWISE;


 


(Q)                                 EXERCISE ANY VOTING OR OTHER RIGHTS OR
POWERS IN RESPECT OF ANY MARKETABLE SECURITIES WHICH FORM PART OF THE CHARGED
PROPERTY, AND DO ALL THINGS IN RELATION TO THOSE MARKETABLE SECURITIES WHICH THE
CHARGEE THINKS NECESSARY OR EXPEDIENT;


 


(R)                                    COMPLETE, PULL DOWN, REBUILD, ALTER OR
ADD TO, (OR ANY COMBINATION OF THESE THINGS) ANY BUILDING, ERECTION, DEVELOPMENT
OR PROJECT ON ANY LAND WHICH, OR ANY INTEREST IN WHICH, FORMS PART OF THE
CHARGED PROPERTY;


 


(S)                                  CONVERT, LIQUIDATE, RESTRUCTURE OR REDUCE
THE WHOLE OR ANY PART OF THE CHARGED PROPERTY;


 


(T)                                    EXPEND MONEY IN CONNECTION WITH THE
EXERCISE OR ATTEMPTED EXERCISE OF ANY OR ANY COMBINATION OF THE ABOVE RIGHTS,
POWERS, REMEDIES, AUTHORITIES AND DISCRETIONS (WHICH MONEY WILL THEN FORM PART
OF THE SECURED MONEY);

 

10

--------------------------------------------------------------------------------


 


(U)                                 PAY OFF ANY ENCUMBRANCE, (INCLUDING, WITHOUT
LIMITATION, A PERMITTED ENCUMBRANCE) AND, AT THE COST OF THE CHARGOR, TAKE A
TRANSFER OR ASSIGNMENT OF THAT ENCUMBRANCE AND, IF THE CHARGEE SO ELECTS, ANY
ANCILLARY OR COLLATERAL GUARANTEE TO THAT ENCUMBRANCE, FOR THE BENEFIT OF THE
CHARGEE AND, IN CONNECTION WITH THAT PAYING OFF:


 

(I)                                     THE CHARGOR WILL BE INDEBTED TO THE
CHARGEE IN AN AMOUNT EQUAL TO THE AMOUNT PAID BY THE CHARGEE;

(II)                                  THAT DEBT WILL BE IMMEDIATELY PAYABLE TO
THE CHARGEE AND FORM PART OF THE SECURED MONEY AND INTEREST WILL ACCRUE ON THE
OUTSTANDING AMOUNT OF THAT DEBT AS PROVIDED FOR IN THE DEFINITION OF ‘SECURED
MONEY’;

(III)                               THE CHARGEE NEED NOT ENQUIRE WHETHER THE
MONEY CLAIMED TO BE OWING UNDER OR IN CONNECTION WITH THE OR ANY PRIOR
ENCUMBRANCE IS ACTUALLY OWING;

(IV)                              THE PERSON HOLDING OR HAVING THE BENEFIT OF
THE PRIOR ENCUMBRANCE NEED NOT ENQUIRE WHETHER THERE IS ANY MONEY OWING UNDER
THIS DEED; AND

(V)                                 THE CHARGOR AUTHORISES AND DIRECTS ANY
PERSON HOLDING OR HAVING THE BENEFIT OF A PRIOR ENCUMBRANCE TO PROVIDE THE
CHARGEE WITH ANY INFORMATION THE CHARGEE MAY REQUIRE IN CONNECTION WITH THE
PRIOR ENCUMBRANCE, INCLUDING, WITHOUT LIMITATION, THE STATE OF ACCOUNTS UNDER OR
IN RESPECT OF THAT PRIOR ENCUMBRANCE.

 


(V)                                 PROVIDE ANY FINANCIAL ACCOMMODATION FOR THE
ACCOUNT OF THE CHARGOR OR OBTAIN FINANCIAL ACCOMMODATION FROM ANY OTHER PERSON,
FOR ANY PURPOSE WHICH, AND ON THE TERMS AND CONDITIONS THAT, THE CHARGEE
CONSIDERS NECESSARY OR EXPEDIENT IN CONNECTION WITH ANY OF THE RIGHTS, POWERS OR
REMEDIES OF THE CHARGEE OR THE CHARGED PROPERTY; AND


 


(W)                               IN THE NAME OF THE CHARGOR OR OTHERWISE,
SECURE THE PAYMENT OR REPAYMENT OF ANY FINANCIAL INDEBTEDNESS IN CONNECTION WITH
THAT FINANCIAL ACCOMMODATION BY ANY ENCUMBRANCE OVER THE CHARGED PROPERTY AND
IRRESPECTIVE OF WHETHER THAT ENCUMBRANCE WILL RANK IN PRIORITY TO, EQUALLY WITH
OR AFTER THIS DEED;


 


(X)                                   SELL OR CONCUR IN SELLING (WHETHER OR NOT
THE CHARGEE HAS TAKEN POSSESSION OF THE CHARGED PROPERTY) ANY PART OF THE
CHARGED PROPERTY:

 

(I)                                     EITHER BY PUBLIC AUCTION, PRIVATE
TREATY, OPTION OR TENDER;

(II)                                  IN ONE LOT OR IN PARCELS;

(III)                               FOR CASH OR ON CREDIT;

(IV)                              WITH POWER TO ALLOW THE WHOLE OR ANY PART OF
THE PURCHASE MONEY TO REMAIN OWING ON A MORTGAGE OF THE PROPERTY SOLD, ON ANY
OTHER ENCUMBRANCE OR WITHOUT ANY ENCUMBRANCE; AND

(V)                                 SUBJECT TO ANY CONDITIONS THAT THE CHARGEE
CONSIDERS EXPEDIENT;

 

PROVIDED, HOWEVER, THAT IF THE CHARGEE SELLS OR CONCURS IN THE SALE OF ALL OR
PART OF THE MORTGAGED PROPERTY AS DEFINED IN PARAGRAPH 1.1 “MORTGAGED PROPERTY”
(A), (B) AND (C), SUCH SALE SHALL CONSTITUTE A MERGER OF THE 2.25% WORKING
INTEREST AND THE RETAINED OVERRIDING ROYALTY AND SHALL CONSTITUTE FULL AND FINAL
PAYMENT OF THE RETAINED OVERRIDING ROYALTY AND SHALL PUT AN END TO ANY
OBLIGATION BY THE TIPPERARY PARTIES TO MAKE FURTHER PAYMENTS OF THE RETAINED
OVERRIDING ROYALTY.

 


(Y)                                 SEVER FIXTURES BELONGING TO THE CHARGOR AND
SELL THEM APART FROM ANY OTHER PART OF THE CHARGED PROPERTY;


 


(Z)                                   LEASE IN THE NAME OF THE CHARGOR OR
OTHERWISE THE WHOLE OR ANY PART OF THE CHARGED PROPERTY FOR ANY TERM, AT THE
RENT AND ON THE TERMS THAT SEEM EXPEDIENT TO THE CHARGEE; END, RENEW, SURRENDER
OR ACCEPT THE SURRENDER OF A LEASE OR LICENCE OF THE CHARGED PROPERTY;


 


(AA)                            ON ANY SALE OR LEASE UNDER THIS CLAUSE OR UNDER
ANY STATUTE, SELL OR LEASE THE WHOLE OR ANY PART OF THE CHARGED PROPERTY WITH
ANY OTHER PROPERTY (WHETHER REAL OR PERSONAL) ENCUMBERED BY THE CHARGOR OR ANY
OTHER PERSON, BY ONE CONTRACT AND AT ONE PRICE, OR AT

 

11

--------------------------------------------------------------------------------


 


ONE RENT OR IN ANY MANNER THAT THE CHARGEE DEEMS EXPEDIENT, WITH FULL POWER TO
APPORTION ALL COSTS, EXPENSES AND PURCHASE MONEY OR RENTS BETWEEN THE PROPERTIES
SOLD OR LEASED;


 


(BB)                          PROMOTE THE FORMATION OF ANY COMPANY WITH A VIEW
TO THAT COMPANY PURCHASING OR ACQUIRING THE WHOLE OR ANY PART OF THE CHARGED
PROPERTY OR ASSUMING OBLIGATIONS OF THE CHARGOR OR BOTH;


 


(CC)                            EMPLOY MANAGERS, SOLICITORS, PROFESSIONAL
ADVISERS, CONSULTANTS, OFFICERS, AGENTS, AUCTIONEERS, WORKMEN AND SERVANTS FOR
ALL OR ANY OF THE PURPOSES SET OUT IN THIS CLAUSE AT THE SALARIES OR
REMUNERATION THAT THE CHARGEE THINKS FIT;


 


(DD)                          GIVE EFFECTUAL RECEIPTS FOR ALL MONEY OR ASSETS
WHICH MAY COME INTO THE HANDS OF THE CHARGEE IN THE EXERCISE OF ANY POWER
CONFERRED BY THIS CLAUSE, WHICH RECEIPTS WILL EXONERATE ANY PERSON PAYING OR
HANDING OVER THAT MONEY OR ASSETS FROM ALL LIABILITY TO SEE TO THE APPLICATION
OF THAT MONEY OR ASSETS AND FROM ALL LIABILITY TO ENQUIRE WHETHER THE SECURED
MONEY OR ANY PART OF IT HAS BECOME PAYABLE OR OTHERWISE AS TO THE PROPRIETY OR
REGULARITY OF ANY ACT OR APPOINTMENT UNDER THIS DEED;


 


(EE)                            ENTER INTO AND EXECUTE DOCUMENTS OR AGREEMENTS
ON BEHALF OF ITSELF OR THE CHARGOR FOR ANY PURPOSE IN CONNECTION WITH THIS DEED
(INCLUDING, WITHOUT LIMITATION, TO SIGN, TO ACCEPT OR TO ENDORSE CHEQUES,
PROMISSORY NOTES, BILLS OF EXCHANGE AND OTHER NEGOTIABLE INSTRUMENTS);


 


(FF)                                DELEGATE TO ANY PERSON FOR ANY TIME OR TIMES
THAT THE CHARGEE APPROVES ANY OF THE POWERS AND AUTHORITIES CONFERRED ON THE
CHARGEE UNDER THIS CLAUSE;


 


(GG)                          DO ANY OTHER ACT AND THING WITHOUT LIMITATION AS
THE CHARGEE THINKS EXPEDIENT IN THE INTERESTS OF THE CHARGEE AND INCIDENTAL TO
ANY OF THE RIGHTS, POWERS, REMEDIES, AUTHORITIES AND DISCRETIONS REFERRED TO IN
OR CONFERRED BY THIS CLAUSE;


 


(HH)                          INSTITUTE, CONDUCT, DEFEND, SETTLE OR COMPROMISE,
IN THE NAME OF THE CHARGOR OR OTHERWISE ON ANY TERMS, ANY PROCEEDINGS, CLAIM OR
DISPUTE IN CONNECTION WITH THE CHARGED PROPERTY OR THIS DEED AND EXECUTE ANY
DOCUMENT IN CONNECTION WITH SUCH ACTION;


 


(II)                                  THE CHARGEE MAY:


 

(I)                                     APPOINT IN WRITING ANY ONE OR MORE
PERSONS TO BE A RECEIVER OR RECEIVERS OF THE CHARGED PROPERTY OR THE INCOME OF
THE CHARGED PROPERTY OR BOTH WITH ALL OR ANY OF THE RIGHTS, POWERS, REMEDIES,
AUTHORITIES AND DISCRETIONS REFERRED TO IN THIS CLAUSE;

(II)                                  REMOVE THAT RECEIVER OR THOSE RECEIVERS;
AND

(III)                               IF ANY RECEIVER IS REMOVED, RETIRES OR DIES,
APPOINT ANOTHER OR OTHERS IN HIS PLACE OR, IF THE CHARGEE ELECTS, IN THE CASE OF
REMOVAL OR RETIREMENT, RE-APPOINT THAT PERSON.

 


11.2                          THE CHARGEE MAY AT ANY TIME:

 


(A)                                  GIVE UP POSSESSION OF THE WHOLE OR ANY PART
OF THE CHARGED PROPERTY; OR


(B)                                 TERMINATE ANY RECEIVERSHIP,

or both (a) and (b).

 


12.                              RECEIVERS


 


12.1                          EVERY RECEIVER WILL, SUBJECT TO ANY LIMITATION OR
RESTRICTIONS SET OUT IN THE DEED OR OTHER INSTRUMENT UNDER WHICH THE RECEIVER IS
APPOINTED, HAVE IN RELATION TO THE CHARGED PROPERTY IN RESPECT OF WHICH THE
RECEIVER IS APPOINTED:


 


(A)                                  POWER IN THE NAME AND ON BEHALF AND AT THE
COST OF THE CHARGOR TO DO OR OMIT TO DO ANYTHING WHICH THE CHARGOR ITSELF OR AN
ABSOLUTE OWNER COULD DO OR HAVE DONE IN RESPECT OF ANY SUCH PROPERTY;

 

12

--------------------------------------------------------------------------------


 


(B)                                 (WITH THE CONSENT OF THE CHARGEE) ALL THE
POWERS CONFERRED BY LAW ON CHARGEES IN POSSESSION AS SUCH POWERS ARE VARIED AND
EXTENDED AND APPLICABLE TO THE CHARGEE UNDER THIS DEED;


 


(C)                                  ALL THE RIGHTS AND POWERS CONFERRED BY LAW
OR UNDER STATUTE (INCLUDING, WITHOUT LIMITATION, THE CORPORATIONS ACT) ON
RECEIVERS OR RECEIVERS AND MANAGERS; AND


 


(D)                                 ALL THE RIGHTS, POWERS, REMEDIES,
DISCRETIONS AND PRIVILEGES AVAILABLE TO OR CONFERRED ON THE CHARGEE ANYWHERE
UNDER THIS DEED (OTHER THAN THE POWER TO APPOINT RECEIVERS).


 


12.2                          A RECEIVER WILL BE THE AGENT OF THE CHARGOR, AND
THE CHARGOR WILL ALONE BE RESPONSIBLE FOR THE RECEIVER’S ACTS AND DEFAULTS, BUT
IF AT ANY TIME, A RESOLUTION IS PASSED OR AN ORDER IS MADE FOR THE WINDING-UP OF
THE CHARGOR, THE RECEIVER WILL TO THE EXTENT REQUIRED BY LAW CEASE TO BE THE
AGENT OF THE CHARGOR AND MAY, IF THE CHARGEE NOTIFIES HIM IN WRITING, BECOME THE
AGENT OF THE CHARGEE.  THE CHARGEE MAY, DESPITE THAT RESOLUTION OR ORDER,
EXERCISE ITS POWER TO APPOINT A FURTHER RECEIVER UNDER CLAUSE 11.1(II)(I) AT OR
AFTER THAT TIME.


 


12.3                          THE OBLIGATIONS, PROHIBITIONS AND RESTRICTIONS SET
OUT IN OR IMPLIED BY THIS DEED ARE NOT TO BE CONSTRUED AS LIMITING ANY RIGHTS,
POWERS, REMEDIES OR DISCRETIONS EXERCISABLE BY A RECEIVER APPOINTED UNDER THIS
DEED WHO IS, OR WHO IS DEEMED UNDER THIS DEED TO BE, AN AGENT OF THE CHARGOR.


 


12.4                          IF TWO OR MORE PERSONS ARE APPOINTED TO BE THE
RECEIVER UNDER THIS DEED, THOSE PERSONS MAY BE APPOINTED JOINTLY, SEVERALLY OR
JOINTLY AND SEVERALLY AS THE CHARGEE MAY, IN THE INSTRUMENT OF APPOINTMENT,
STIPULATE.  IN THE ABSENCE OF ANY STIPULATION, THE APPOINTMENT WILL BE DEEMED TO
HAVE BEEN MADE JOINTLY AND SEVERALLY.


 


12.5                          THE CHARGEE MAY FIX THE REMUNERATION OF ANY
RECEIVER APPOINTED UNDER THIS DEED AT AN AMOUNT AGREED BETWEEN THE CHARGEE AND
THE RECEIVER OR, IN THE ABSENCE OF AGREEMENT, AT A RATE DETERMINED BY THE
CHARGEE.


 


13.                              EXERCISE OF POWERS


 


13.1                          IF THE CHARGEE OR ANY RECEIVER DEALS WITH OR
ATTEMPTS TO DEAL WITH ANY OF THE CHARGED PROPERTY (WITH OR WITHOUT ANY OTHER
PROPERTY) UNDER OR IN PURPORTED EXERCISE OF ANY OF THE CHARGEE’S OR THE
RECEIVER’S (AS THE CASE MAY BE) RIGHTS, POWERS, REMEDIES OR AUTHORITIES UNDER
THIS DEED, NO LESSEE, PURCHASER OR ANY OTHER PERSON INVOLVED WITH ANY SUCH
DEALING;


(A)                                  NEED ENQUIRE WHETHER THERE HAS BEEN A
DEFAULT BY THE CHARGOR UNDER THIS DEED, OR OTHERWISE AS TO THE PROPRIETY OR
REGULARITY OF THE DEALING; OR


(B)                                 WILL BE AFFECTED BY EXPRESS OR CONSTRUCTIVE
NOTICE THAT THE DEALING IS UNNECESSARY OR IMPROPER,


 

and despite any irregularity or impropriety, that Dealing or attempted Dealing
will, as regards the protection of the Lessee, purchaser or other person
involved with that Dealing or attempted Dealing, be deemed to be authorised and
will, accordingly, be valid.

 


13.2                          NOTWITHSTANDING THE OTHER PROVISIONS OF THIS DEED,
THE CHARGEE OR ANY RECEIVER MUST NOT DISPOSE OF OR ATTEMPT TO DISPOSE OF ANY OF
THE CHARGED PROPERTY (WITH OR WITHOUT ANY OTHER PROPERTY) UNDER OR IN PURPORTED
EXERCISE OF ANY OF THE CHARGEE’S OR THE RECEIVER’S (AS THE CASE MAY BE) RIGHTS,
POWERS, REMEDIES OR AUTHORITIES UNDER THIS DEED AND ANY SUCH DISPOSAL WILL NOT
BE AUTHORISED AND WILL, ACCORDINGLY, BE INVALID.


 


13.3                          NEITHER THE CHARGEE NOR A RECEIVER WILL BY REASON
OF ENTERING, OR ITS EMPLOYEES, PROFESSIONAL ADVISERS, AGENTS, OR OTHER PERSONS
ON THE CHARGEE’S BEHALF OR THE RECEIVER’S BEHALF (AS THE CASE MAY BE) ENTERING
THE CHARGED PROPERTY, BE LIABLE TO ACCOUNT AS CHARGEE IN POSSESSION OR FOR
ANYTHING WHATEVER EXCEPT ACTUAL RECEIPTS BY THE CHARGEE OR THE RECEIVER (AS THE
CASE MAY BE).


 


13.4                          NEITHER THE CHARGEE NOR ANY RECEIVER WILL BE
LIABLE OR ANSWERABLE FOR OR IN CONNECTION WITH ANY OMISSION OR DELAY OR FOR ANY
IRREGULARITY OR INVOLUNTARY LOSS WHICH OCCURS AS A RESULT OF OR IN

 

13

--------------------------------------------------------------------------------


 

connection with the exercise or non-exercise or attempted or purported exercise
of any of the rights, powers, remedies, authorities or discretions of or
conferred on the Chargee or a Receiver under this deed unless due to fraud, or
wilful misconduct by the Chargee or Receiver.


 


14.                              RECEIPT AND APPLICATION OF MONEY


 


14.1                          ALL MONEY RECEIVED BY THE CHARGEE OR ANY RECEIVER
SUBSEQUENT TO THE ENFORCEMENT OF THIS DEED WILL, WHEN THE CHARGEE DECIDES TO
APPLY IT IN REDUCTION OR DISCHARGE OF THE SECURED MONEY OR OTHERWISE UNDER THIS
CLAUSE, BE APPLIED IN THE FOLLOWING ORDER:


 


(A)                                  FIRSTLY, IN PAYMENT OF ALL COSTS, CHARGES
AND EXPENSES INCURRED IN OR INCIDENTAL TO THE APPOINTMENT OF ANY RECEIVER, AND
THE EXERCISE OF THE POWERS OF, AND ALL EXPENSES DEBTS AND LIABILITIES OF THE
RECEIVER OR THE CHARGEE;


 


(B)                                 SECONDLY, IN PAYMENT OF ANY RECEIVER’S
REMUNERATION AT THE RATE AGREED BETWEEN THE RECEIVER AND THE CHARGEE AT THE TIME
OF OR FOLLOWING THE RECEIVER’S APPOINTMENT;


 


(C)                                  THIRDLY, TOWARDS THE DISCHARGE OF THE
SECURED MONEY;


 


(D)                                 FOURTHLY, THE SURPLUS (IF ANY) TO OR TO THE
CREDIT OF AN ACCOUNT IN THE NAME OF THE CHARGOR, AND


 

the surplus (if any) referred to in paragraph (d) will not carry interest and
the Receiver or the Chargee may pay that surplus to the credit of an account in
the name of the Chargor at any bank (within the meaning of the Banking Act 1959
(Commonwealth)) and, on that crediting, the Receiver and the Chargee will be
under no further liability in respect of that surplus.

 


14.2                          IN APPLYING ANY MONEY UNDER THIS CLAUSE IN OR
TOWARDS SATISFACTION OF THE SECURED MONEY:


 


(A)                                  THE ACCOUNT OF THE CHARGOR WILL BE CREDITED
ONLY WITH SO MUCH OF THE MONEY AVAILABLE FOR THE PURPOSE AS IS ACTUALLY RECEIVED
BY THE CHARGEE;


 


(B)                                 ANY CREDIT WILL DATE FROM THE TIME OF
RECEIPT (AS DETERMINED BY THE CHARGEE); AND


 


(C)                                  THE CHARGEE MAY APPLY THAT MONEY TOWARDS
SATISFACTION OF ANY PART OF THE SECURED MONEY AS THE CHARGEE MAY SEE FIT, AND


 

this clause will apply even though, in the exercise of any power of sale, the
Chargee or the Receiver may have transferred the Charged Property and taken a
Encumbrance to secure the unpaid balance of the purchase money.

 


15.                              NO OBLIGATION TO EXERCISE RIGHTS OR GIVE
CONSENT


 


15.1                          IF AN EVENT OF DEFAULT IS SUBSISTING, EACH OF THE
CHARGEE AND A RECEIVER MAY:


 


(A)                                  EXERCISE ANY RIGHT, POWER, REMEDY OR
AUTHORITY;


 


(B)                                 GIVE OR DECLINE TO GIVE ANY CONSENT; OR


 


(C)                                  MAKE OR DECLINE TO MAKE ANY DECISION;


 

under this deed, in the Chargee’s or the Receiver’s (as the case may be)
absolute and unfettered discretion.  Neither the Chargee nor the Receiver need
give a reason for the exercise or non-exercise, the consent or declining to give
consent, or the decision or declining to give a decision.  Neither the Chargee
nor the Receiver will be liable or accountable for any loss arising out of or in
connection with its delaying, declining or omission to exercise any right,
power, remedy or authority, to give any consent, or to make any decision unless
arising due to fraud, or wilful misconduct by the Chargee or Receiver.

 


16.                              CONTINUING SECURITY


 

This deed will be a continuing security, and will not be considered as wholly or
partially

 

14

--------------------------------------------------------------------------------


 

discharged by the payment at any time in the future of any of the Secured Money
or by any settlement of account or by any other matter or thing whatever and
applies to the present and any future balance of the Secured Money until the
complete performance of Exhibit C (Retained Overriding Royalty) of the
Settlement Agreement.

 


17.                              PRESERVATION OF CHARGEE’S RIGHTS


 


17.1                          THE RIGHTS OF THE CHARGEE AND THE OBLIGATIONS AND
LIABILITIES OF A CHARGOR UNDER THIS DEED ARE NOT AFFECTED BY ANYTHING WHICH
MIGHT OTHERWISE MIGHT AFFECT THEM AT LAW OR IN EQUITY INCLUDING, WITHOUT
LIMITATION, ANY OF THE FOLLOWING:


 


(A)                                  THE CHARGEE OR ANOTHER PERSON GRANTING TIME
OR OTHER INDULGENCE TO ANY CHARGOR;


 


(B)                                 AN INSOLVENCY EVENT OCCURRING WITH RESPECT
TO A CHARGOR;


 


(C)                                  ANY TRANSACTION OR ARRANGEMENT THAT MAY
TAKE PLACE BETWEEN THE CHARGEE, ANY CHARGOR OR ANY OTHER PERSON;


 


(D)                                 ANY VARIATION OF A TRANSACTION, ARRANGEMENT
OR AGREEMENT BETWEEN THE CHARGEE, ANY CHARGOR OR ANY OTHER PERSON;


 


(E)                                  ANY LACK OF POWER BY ANY CHARGOR TO ENTER
INTO THIS DEED EITHER IN ITS OWN RIGHT OR IN THE CAPACITY IN WHICH IT IS
PURPORTING TO ACT;


 


(F)                                    THE CHARGEE BECOMING A PARTY TO OR BEING
BOUND BY ANY COMPROMISE, ASSIGNMENT OF PROPERTY, SCHEME OF ARRANGEMENT,
COMPOSITION OF DEBTS OR SCHEME OF RECONSTRUCTION BY OR RELATING TO THE CHARGOR;


 


(G)                                 THE RELEASE, DISCHARGE, ABANDONMENT, LOSS,
IMPAIRMENT, TRANSFER OF OR OTHER DEALING WITH (EITHER IN WHOLE OR IN PART AND
WHETHER WITH OR WITHOUT CONSIDERATION) ANY RIGHT OF THE CHARGEE UNDER THIS DEED;


 


(H)                                 THE DEATH OF ANY PERSON;


 


(I)                                     THE OBTAINING OF A JUDGEMENT OR ORDER
AGAINST A CHARGOR OR ANY OTHER PERSON; OR


 


(J)                                     THE FAILURE BY ANY PERSON INTENDED OR
CONTEMPLATED AS A PARTY TO THIS DEED TO PROPERLY EXECUTE THIS DEED.


 


17.2                          IF ANY PAYMENT (IN THIS CLAUSE ‘PAYMENT’) MADE TO
THE CHARGEE BY OR ON BEHALF OF THE CHARGOR IS SUBSEQUENTLY AVOIDED OR CONCEDED
TO BE OR COMPROMISED AS BEING VOID OR VOIDABLE UNDER ANY LAW RELATING TO
INSOLVENCY OR THE PROTECTION OF CREDITORS OR TO ANY OTHER MATTER OR EVENT
WHATEVER, THEN:


 


(A)                                  THE PAYMENT WILL BE DEEMED NOT TO HAVE
DISCHARGED THE LIABILITY OF THE CHARGOR IN RESPECT OF WHICH IT WAS MADE DESPITE
ANY RELEASE, SETTLEMENT OR DISCHARGE WHICH MAY HAVE BEEN GIVEN ON THE FAITH OF
THE PAYMENT;


 


(B)                                 THE CHARGEE AND THE CHARGOR WILL BE PLACED
IN OR RESTORED TO THE POSITION THEY WOULD HAVE BEEN IN BUT FOR THE PAYMENT AND
MAY EXERCISE THE RIGHTS AND WILL BE SUBJECT TO THE LIABILITIES WHICH EACH WOULD
HAVE HAD OR BEEN SUBJECT TO IF THE PAYMENT AND ANY RELEASE, DISCHARGE OR
SETTLEMENT GIVEN ON THE FAITH OF THE PAYMENT HAD NOT BEEN MADE OR GIVEN;


 


(C)                                  THE CHARGOR MUST TAKE ALL STEPS AND SIGN
ALL DOCUMENTS, AND MUST PROCURE THAT ALL RELEVANT THIRD PARTIES TAKE ALL STEPS
AND SIGN ALL DOCUMENTS THAT THE CHARGEE MAY REQUIRE IN CONNECTION WITH THE
REPLACEMENT OR REINSTATEMENT OF THIS DEED PREVIOUSLY HELD BY THE CHARGEE FROM
THE CHARGOR;


 


(D)                                 THE CHARGOR MUST PAY ALL COSTS, EXPENSES,
DUTIES AND FEES IN CONNECTION WITH THE REPLACEMENT OR RE-INSTATEMENT OF THIS
DEED; AND


 


(E)                                  DESPITE ANYTHING TO THE CONTRARY CONTAINED
IN OR IMPLIED BY THIS DEED, THE CHARGEE MAY RETAIN THIS DEED UNTIL THE CHARGEE
IS SATISFIED THAT NO SUCH PAYMENT MADE TO THE CHARGEE REMAINS LIABLE TO BE
AVOIDED.

 

15

--------------------------------------------------------------------------------


 


17.3                          EVERY RELEASE, SETTLEMENT OR DISCHARGE BETWEEN OR
INVOLVING THE CHARGOR AND THE CHARGEE WILL BE SUBJECT TO THE PROVISIONS OF THIS
CLAUSE.


 


18.                              POWER OF ATTORNEY


 


18.1                          FOLLOWING AN EVENT OF DEFAULT, THE CHARGOR FOR
VALUABLE CONSIDERATION IRREVOCABLY APPOINTS THE CHARGEE AND EACH AUTHORISED
OFFICER FROM TIME TO TIME OF THE CHARGEE JOINTLY AND SEVERALLY TO BE THE
CHARGOR’S ATTORNEY AND IN THE CHARGOR’S NAME (OR IN THE NAME OF THE CHARGEE OR
OF THAT ATTORNEY) AND ON THE CHARGOR’S BEHALF:


 


(A)                                  TO DO ANY ACT OR THING WHICH IN THE OPINION
OF THE CHARGEE OR THAT ATTORNEY:


 

(I)                                     IS NECESSARY OR EXPEDIENT TO GIVE EFFECT
TO ANY RIGHT, POWER OR REMEDY CONFERRED ON THE CHARGEE; OR

 

(II)                                  IT IS NECESSARY OR EXPEDIENT THAT THE
CHARGOR DO,

 

under this deed;

 


(B)                                 TO SIGN OR ENTER INTO (OR BOTH) ALL
ASSURANCES, DOCUMENTS, DEEDS, AGREEMENTS, AND INSTRUMENTS WHICH IN THE OPINION
OF THE CHARGEE OR THAT ATTORNEY IT IS NECESSARY OR EXPEDIENT THAT THE CHARGOR
SIGN OR ENTER INTO UNDER THIS DEED; AND


 


(C)                                  GENERALLY TO USE THE CHARGOR’S NAME IN THE
EXERCISE OF ALL OR ANY OF THE POWERS CONFERRED ON THE CHARGEE UNDER OR BY THIS
DEED, STATUTE, THE GENERAL LAW OR OTHERWISE,


 

and the Chargor ratifies and confirms all and whatever the Chargee or any other
attorney appointed under this clause may lawfully do or cause to be done under
this power of attorney.

 


18.2                          ANY ATTORNEY APPOINTED UNDER THIS CLAUSE MAY:


 


(A)                                  DELEGATE ITS POWERS (INCLUDING THE POWER TO
DELEGATE) TO ANY PERSON FOR ANY PERIOD;


 


(B)                                 REVOKE ANY DELEGATION; AND


 


(C)                                  EXERCISE OR CONCUR IN EXERCISING ANY POWER,
RIGHT OR REMEDY DESPITE THE ATTORNEY OR ANY DIRECTOR OR SHAREHOLDER OF THE
ATTORNEY (BEING A CORPORATION) HAVING NOW OR IN THE FUTURE A DIRECT OR PERSONAL
INTEREST IN THE MODE OR RESULT OF THE EXERCISE OF THAT POWER, RIGHT OR REMEDY.


 


18.3                          THE POWER OF ATTORNEY CREATED UNDER THIS CLAUSE IS
IRREVOCABLE AND IS GRANTED TO SECURE THE PERFORMANCE BY THE CHARGOR OF THE
CHARGOR’S OBLIGATIONS UNDER THIS DEED.


 


19.                              FORCE MAJEURE


 


19.1                          IF AN ACT OF FORCE MAJEURE OCCURS:


 


(A)                                  THE OBLIGATIONS OF THE CHARGEE UNDER THIS
DEED WILL BE SUSPENDED TO THE EXTENT THAT THE CHARGEE IS WHOLLY OR PARTIALLY
UNABLE TO COMPLY WITH THOSE OBLIGATIONS BY FORCE MAJEURE;


 


(B)                                 THE CHARGEE WILL AS SOON AS PRACTICABLE
NOTIFY THE CHARGOR OF THE FORCE MAJEURE AND THE EXTENT TO WHICH THE CHARGEE IS
UNABLE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS DEED;


 


19.2                          FORCE MAJEURE INCLUDES, WITHOUT LIMITATION, FIRE,
STORM, FLOOD, EARTHQUAKE, EXPLOSION, ACCIDENT, WAR, ACT OF A PUBLIC ENEMY,
REBELLION, INSURRECTION, SABOTAGE, EPIDEMIC, LABOUR DISPUTE, ELECTRICAL FAILURE,
TELECOMMUNICATIONS FAILURE AND AN ACT OF GOD.


 


20.                              JURISDICTION


 


20.1                          THIS DEED IS GOVERNED BY THE LAWS OF THE STATE OF
QUEENSLAND.

 

16

--------------------------------------------------------------------------------


 


20.2                          THE PARTIES IRREVOCABLY AND UNCONDITIONALLY:


 


(A)                                  SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE COURTS (AND ALL COURTS OF APPEAL) OF QUEENSLAND;


 


(B)                                 WAIVE ANY OBJECTION ANY PARTY MAY NOW OR IN
THE FUTURE HAVE TO THE BRINGING OF PROCEEDINGS IN THOSE COURTS AND ANY CLAIM
THAT ANY PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM; AND


 


(C)                                  AGREE, WITHOUT LIMITATION TO ANY OTHER MODE
OF SERVICE PERMITTED BY LAW, THAT ANY DEED TO BE SERVED ON ANY PARTY IN ANY
PROCEEDING MAY BE SERVED IN THE MANNER IN WHICH NOTICES AND OTHER WRITTEN
COMMUNICATIONS MAY BE GIVEN OR MADE UNDER THIS DEED.


 


21.                              AMENDMENT IN WRITING


 

No amendment to this deed has any force unless it is in writing and signed by
all of the parties to this deed.

 


22.                              COSTS


 

The Chargee must pay all costs and expenses in relation to the stamping and
registration of this deed.

 


23.                              ENTIRE AGREEMENT


 

This deed constitutes the entire agreement of the parties as to its subject
matter and supersedes and cancels all prior arrangements, understandings and
negotiations in connection with it.  Any statement made in negotiations for this
deed which is not set out in this deed does not form part of the agreement
between the parties.

 


24.                              COUNTERPARTS


 

This deed is validly executed if executed in one or more counterparts.

 


25.                              SEVERABILITY


 


25.1                          IF READING DOWN A PROVISION OF THIS DEED PREVENTS
THE PROVISION BEING INVALID OR VOIDABLE IT MUST BE READ DOWN TO THE EXTENT THAT
IT IS NECESSARY AND CAPABLE OF BEING READ DOWN.


 


25.2                          IF, NOTWITHSTANDING THE PREVIOUS SUB-CLAUSE, A
PROVISION OF THIS DEED IS STILL INVALID OR VOIDABLE:


 


(A)                                  IF THE PROVISION WOULD NOT BE INVALID OR
VOIDABLE IF A WORD OR WORDS WERE OMITTED, THAT WORD OR THOSE WORDS MUST BE
DELETED; AND


 


(B)                                 IN ANY OTHER CASE THE WHOLE PROVISION MUST
BE DELETED,


 

and the remainder of this deed continues to have full force and effect.

 


26.                              MORATORIUM LEGISLATION


 

To the extent permissible, no law will apply to this deed so as to extinguish,
fetter, delay or otherwise prejudice any of the rights, powers and remedies of
the Chargee under this deed or otherwise conferred on or available to the
Chargee.

 

17

--------------------------------------------------------------------------------


 


27.                              ASSIGNMENT


 


27.1                          THE CHARGOR MAY NOT, WITHOUT THE CONSENT OF THE
CHARGEE ASSIGN OR OTHERWISE DISPOSE OF OR DEAL WITH ITS RIGHTS UNDER THIS DEED. 
THE CHARGEE MAY AT ANY TIME ASSIGN OR OTHERWISE DISPOSE OF OR DEAL WITH ITS
RIGHTS UNDER THIS DEED.


 


27.2                          THE CHARGEE MAY AT ANY TIME DISCLOSE TO A
POTENTIAL ASSIGNEE (OR LIKE PARTY FOR THE PURPOSE OF THIS CLAUSE) SUCH
INFORMATION ABOUT THE CHARGOR, THIS DEED.


 


28.                              NOTICES


 


28.1                          ANY NOTICE OR DEMAND TO BE GIVEN OR MADE BY
CHARGEE IN CONNECTION WITH THIS DEED MAY BE SIGNED BY THE CHARGEE, AN AUTHORISED
OFFICER OF THE CHARGEE OR ANY SOLICITOR FOR THE TIME BEING ACTING FOR THE
CHARGEE, WHOSE SIGNATURE MAY BE HANDWRITTEN OR PRINTED OR OTHERWISE REPRODUCED
BY MECHANICAL MEANS.


 


28.2                          IN ADDITION TO THE SUFFICIENT METHODS OF SERVICE
PROVIDED FOR BY STATUTE A NOTICE OR DEMAND GIVEN OR MADE BY THE CHARGEE IN
CONNECTION WITH THIS DEED WILL BE DEEMED TO BE DULY GIVEN TO OR MADE, IF:


 


(A)                                  SENT OR TRANSMITTED BY FACSIMILE TO:


 

(I)                                     ANY FACSIMILE NUMBER OF THE CHARGOR SET
OUT IN THIS DEED OR KNOWN TO THE CHARGEE AT THE DATE OF THIS DEED; OR

(II)                                  ANY CHANGED OR OTHER FACSIMILE NUMBER FOR
THE CHARGOR PUBLISHED OR DISSEMINATED IN WRITING IN ANY WAY BY, ON BEHALF OF OR
AT THE APPARENT REQUEST OF THE CHARGOR;

 


(B)                                 LEFT FOR THE CHARGOR, OR SENT BY PREPAID
POST TO THE CHARGOR AT:


 

(I)                                     ANY ADDRESS OF THE CHARGOR SET OUT IN
THIS DEED OR KNOWN TO THE CHARGEE AT THE DATE OF THIS DEED;

(II)                                  ANY CHANGED OR OTHER ADDRESS FOR THE
CHARGOR PUBLISHED OR DISSEMINATED IN WRITING IN ANY WAY BY, ON BEHALF OF OR AT
THE APPARENT REQUEST OF THE CHARGOR;

(III)                               THE CHARGOR’S USUAL ABODE OR PLACE OF
BUSINESS;

(IV)                              THE CHARGOR’S REGISTERED OFFICE; OR

(V)                                 ANY PREMISES OWNED OR OCCUPIED BY THE
CHARGOR;

 


(C)                                  DELIVERED PERSONALLY TO THE CHARGOR.


 


28.3                          ANY SUCH METHOD OF SERVICE WILL BE VALID AND
SUFFICIENT EVEN IF:


 


(A)                                  THE CHARGOR IS BANKRUPT, INSOLVENT,
MENTALLY ILL, DEAD OR ABSENT FROM THE PLACE AT OR TO WHICH THE NOTICE OR DEMAND
IS LEFT, DELIVERED OR SENT;


 


(B)                                 THE CHARGOR DOES NOT RECEIVE THE NOTICE OR
DEMAND; OR


 


(C)                                  WHERE THE NOTICE OR DEMAND IS SENT BY POST,
IT IS RETURNED TO THE CHARGEE THROUGH THE POST OFFICE UNCLAIMED.


 


28.4                          ANY SUCH NOTICE OR DEMAND WILL BE DEEMED TO HAVE
BEEN RECEIVED BY THE CHARGOR:


 


(A)                                  IF LEFT OR DELIVERED PERSONALLY, ON THE
SAME DAY;


 


(B)                                 IF SENT BY POST TO AN ADDRESS IN AUSTRALIA,
ON THE SECOND BUSINESS DAY (IN THE PLACE TO WHICH IT IS ADDRESSED) AFTER THE
DATE OF POSTING;


 


(C)                                  IF SENT BY POST TO AN ADDRESS OUTSIDE
AUSTRALIA, ON THE FOURTH BUSINESS DAY (IN THE PLACE TO WHICH IT IS ADDRESSED)
AFTER THE DATE OF POSTING;


 


(D)                                 IF SENT BY FACSIMILE, UPON DISPATCH.


 

EXECUTED as a deed.

 

18

--------------------------------------------------------------------------------


 

Exhibit ‘H’

 

US Security Agreement for Tipperary Queensland, Inc.

 

--------------------------------------------------------------------------------


 

Security Agreement

 

Date:                    November             , 2004

 

Debtor:  Tipperary Queensland, Inc.

 

Debtor’s Mailing Address:   633 17th Street, Suite 1550, Denver Colorado  80202

 

Secured Party:  Tri-Star Petroleum Company

 

Secured Party’s Mailing Address: Level 35 Riverside Centre, 123 Eagle Street,
Brisbane, QLD  4000

 

Classification of Collateral:  Accounts/Chat•tel paper/General
intangibles/Commercial tort claim/documents covering goods, equipment, equipment
to become a fixture, inventory, consumer goods.

 

Collateral:

 

All of Debtor’s interest in the following personal property and all supporting
obligations and proceeds of such property: all right, title and interest under
that certain Joint Operating Agreement dated May 15, 1992, ATP 526P, 653P and
745P, Petroleum Leases 90, 91, 92, 99 and 100, Petroleum Pipeline License 76,
the Permits and the 2.25% Working Interest, all as defined in the Settlement
Agreement and Mutual Release of even date herewith, which is incorporated herein
by reference (“Settlement Agreement”), all right, title and interest in and
under the Settlement Agreement; and if any exists, accounts; chattel paper;
general intangibles; commercial tort claims arising out of Debtor’s claim
against any other persons; and all rights to payment arising out of a judgment
or settlement of such commercial tort claim, including under any instrument,
chattel paper, or settlement agreement and all after acquired collateral of the
same classification; inventory, including chattel paper or instrument
constituting proceeds of the inventory and in proceeds of such chattel paper and
instruments, equipment, furniture, fixtures, consumer goods, and all personal
property, real or intangibly owned by Debtor or in which Debtor has any
interest, legal beneficial or otherwise.

 

Obligation

 

To perform all obligations of Debtor under the Settlement Agreement and Mutual
Release, including Exhibits dated October             , 2004, and payment of the
Retained Overriding Royalty.  It is not intended that the “Obligation” includes
any duties or obligations of any other Tipperary Parties under the Settlement
Agreement.

 

Original principal amount:  The amount of the Retained Overriding Royalty
determined in accordance with the Settlement Agreement.

 

--------------------------------------------------------------------------------


 

Obligor:  Tipperary Queensland, Inc.

 

Secured Party:  Tri-Star Petroleum Company

 

Maturity date:  ongoing

 

Terms of payment:  monthly

 

Debtor’s Representations Concerning Debtor and Locations:

 

The chattel paper collateral, if any, is located solely at 633 17th Street,
Suite 1550, Denver Colorado  80202.

 

Debtor’s place of business is located at   633 17th Street, Suite 1550, Denver
Colorado  80202

 

Tipperary Queensland, Inc.’s state of organization is Colorado

 

Debtor’s federal tax identification number is unknown.

 

Debtor’s records concerning the Collateral are located at 633 17th Street, Suite
1550, Denver Colorado  80202.

 

Debtor grants to Secured Party a security interest in the Collateral and all its
proceeds to secure the Obligation and all renewals, modifications, and
extensions of the Obligation. Debtor authorizes Secured Party to file a
financing statement describing the Collateral.

 

A.                                    Debtor represents and warrants the
following:

 

1.                           No financing statement covering the Collateral is
filed in any public office except any financing statement in favor of Secured
Party.

 

2.                           Debtor owns the Collateral and has the authority to
grant this security interest, free from any setoff, claim, restriction, security
interest, or encumbrance except liens for taxes not yet due.

 

3.                           None of the collateral is or will become covered by
a document except as provided in this agreement or the Settlement Agreement.

 

4.                           All information about Debtor’s financial condition
is or will be accurate when provided to Secured Party.

 

5.                           Each account and chattel paper, if any, in the
Collateral is and will be the valid, legally enforceable obligation of a
third-party account debtor or obligor.

 

6.                           If any Collateral or proceeds include obligations
of third parties to Debtor, the transactions creating those obligations conform
and will conform in all respects to either applicable state and federal consumer
credit law or the laws of Queensland.

 

7.                           The Obligation was not incurred primarily for
personal, family or household purposes.

 

--------------------------------------------------------------------------------


 

8.                           The Collateral was not acquired and will not be
held primarily for personal, family, or household purposes.

 

B.                                    Debtor agrees to:

 

1.              Perform the Obligation.

 

2.              Sign and deliver to Secured Party any documents or instruments
that are legally necessary to obtain, maintain, and perfect this security
interest in the Collateral.

 

3.              Notify Secured Party immediately of any material change in
Debtor’s Mailing Address, and of any change (a) in Debtor’s name and (b) of any
location set forth above to another state.

 

4.              Maintain accurate records of the Collateral at the address set
forth above.

 

C.                                    Debtor agrees not to:

 

1.            Breach the Obligation.

 

2.            Change its name or jurisdiction of organization, merge or
consolidate with any person, or convert to a different entity without notifying
Secured Party in advance and taking action to continue the perfected status of
the security interest in the Collateral.

 

3.            Change the state in which Debtor’s place of business is located,
change its name, or convert to a different entity without notifying Secured
Party in advance and taking action to continue the perfected status of the
security interest in the Collateral.

 

4.            Change Debtor’s name or state of residence without notifying
Secured Party in advance and taking action to continue the perfected status of
the security interest in the Collateral.

 

D.                                    Risk of Loss

 

                                               
1.                                       Debtor assumes all risk of loss to the
Collateral.

 

E.                                      Default and Remedies

 

1.                                       A default exists only if a final
arbitration award is rendered against Debtor pursuant to the Settlement
Agreement, and if the default is not cured within 30 days from the date of the
award.  Notwithstanding anything herein or otherwise to the contrary,
foreclosure of the collateral as described herein shall result in a merger of
the 2.25% Working Interest and the Retained Overriding Royalty and shall
constitute full and final payment of the Retained Overriding Royalty and shall
put an end to any obligation by the Tipperary Parties to make further payments
of Retained Overriding Royalties.

 

2.                                       If a default exists, Secured Party may
— subject to the provisions of the Settlement Agreement and Mutual Release

 

--------------------------------------------------------------------------------


 

a.                           demand, collect, convert, redeem, settle,
compromise, receipt for, realize on, sue for, and adjust the Collateral either
in Secured Party’s or Debtor’s name, as Secured Party desires, or take control
of any proceeds of the Collateral and apply the proceeds against the Obligation;

 

b.                          take possession of any Collateral not already in
Secured Party’s possession, without demand or legal process, and for that
purpose Debtor grants Secured Party the right to enter any premises where the
Collateral may be located;

 

c.                           without taking possession, sell, lease, or
otherwise dispose of the Collateral at any public or private sale in accordance
with law;

 

d.                          exercise any rights and remedies granted by law or
this agreement;

 

e.                           notify obligors on the Collateral to pay Secured
Party directly and enforce Debtor’s rights against such obligors; and

 

f.                             as Debtor’s agent, make any endorsements in
Debtor’s name and on Debtor’s behalf.

 

--------------------------------------------------------------------------------


 

3.                                       Except as otherwise provided in this
Security Agreement and the Settlement Agreement, foreclosure of this security
interest by suit does not limit Secured Party’s remedies, including the right to
sell the Collateral under the terms of this agreement. Secured Party may
exercise all remedies at the same or different times, and no remedy is a defense
to any other. Secured Party’s rights and remedies include all those granted by
law and those specified in this agreement.

 

4.                                       Secured Party’s delay in exercising,
partial exercise of, or failure to exercise any of its remedies or rights does
not waive Secured Party’s rights to subsequently exercise those remedies or
rights. Secured Party’s waiver of any default does not waive any other default
by Debtor. Secured Party’s waiver of any right in this agreement or of any
default is binding only if it is in writing. Secured Party may remedy any
default without waiving it.

 

5.                                       Secured Party has no obligation to
clean or otherwise prepare the Collateral for sale.

 

6.                                       If in accord with the Settlement
Agreement, Secured Party may contact obligors on the Collateral directly to
verify information furnished by Debtor.

 

7.                                       Secured Party has no obligation to
collect any of the Collateral and is not liable for failure to collect any of
the Collateral, for failure to preserve any rights pertaining to the Collateral,
or for any act or omission on the part of Secured Party or Secured Party’s
officers, agents, or employees, except willful misconduct.

 

8.                                       Secured Party has no obligation to
satisfy the Obligation by attempting to collect the Obligation from any other
person liable for it. Secured Party may release, modify, or waive any collateral
provided by any other person to secure any of the Obligation. If Secured Party
attempts to collect the Obligation from any other person liable for it or
releases, modifies, or waives any collateral provided by any other person, that
will not affect Secured Party’s rights against Debtor. Debtor waives any right
Debtor may have to require Secured Party to pursue any third person for any of
the Obligation.

 

9.                                       If Secured Party must comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, such compliance will not be considered to adversely affect the
commercial reasonableness of a sale of the Collateral.

 

10.                                 Secured Party may sell the Collateral
without giving any warranties as to the Collateral. Secured Party may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of a sale of
the Collateral.

 

11.                                 If Secured Party sells any of the Collateral
on credit, Debtor will be credited only with payments actually made by the
purchaser and received by Secured Party for application to the indebtedness of
the purchaser. If the purchaser fails to pay for the Collateral, Secured Party
may resell the Collateral and Debtor will be credited with the proceeds of the
sale.

 

--------------------------------------------------------------------------------


 

12.                                 If Secured Party purchases any of the
Collateral being sold, Secured Party may pay for the Collateral by crediting the
purchase price against the Obligation.

 

13.                                 Secured Party has no obligation to marshal
any assets in favor of Debtor or against or in payment of the Note, any of the
Other Obligation[s], or any other obligation owed to Secured Party by Debtor or
any other person.

 

14.                                 If the Collateral is sold after default,
recitals in the bill of sale or transfer will be prima facie evidence of their
truth and all prerequisites to the sale specified by this agreement and by law
will be presumed satisfied.

 


F.                                    GENERAL


 

1.                                       If in accord with the Settlement
Agreement, notice is reasonable if it is mailed, postage prepaid, to Debtor at
Debtor’s Mailing Address at least ten days before any public sale or ten days
before the time when the Collateral may be otherwise disposed of without further
notice to Debtor.

 

2.                                       This security interest will attach to
an after-acquired commercial tort claim or after acquired consumer goods only to
the extent permitted by law.

 

3.                                       This security interest will neither
affect nor be affected by any other security for any of the Obligation. Neither
extensions of any of the Obligation nor releases of any of the Collateral will
affect the priority or validity of this security interest.

 

4.                                       This agreement binds, benefits, and may
be enforced by the successors in interest of Secured Party and will bind all
persons who become bound as debtors to this agreement. Assignment of any part of
the Obligation and Secured Party’s delivery of any part of the Collateral will
fully discharge Secured Party from responsibility for that part of the
Collateral. If such an assignment is made, Debtor will render performance under
this agreement to the assignee. Debtor waives and will not assert against any
assignee any claims, defenses, or setoffs that Debtor could assert against
Secured Party except defenses that cannot be waived. All representations,
warranties, and obligations are joint and several as to each Debtor.

 

5.                                       This agreement may be amended only by
an instrument in writing signed by Secured Party and Debtor.

 

6.                                       The unenforceability of any provision
of this agreement will not affect the enforceability or validity of any other
provision.

 

7.                                       This agreement will be construed
according to Texas law, without regard to choice-of-law rules of any
jurisdiction. This agreement is to be performed in Harris County, Texas and
Queensland, Australia.

 

8.                                       Interest on the Obligation secured by
this agreement will not exceed the maximum amount of nonusurious interest that
may be contracted for, taken, reserved, charged, or received under law. Any
interest in excess of that maximum amount will be credited on the principal of
the Obligation or, if that has been paid, refunded.

 

--------------------------------------------------------------------------------


 

9.                                       In no event may this agreement secure
payment of any debt subject to title IV of the Texas Finance Code or create a
lien otherwise prohibited by law.

 

10.                                 When the context requires, singular nouns
and pronouns include the plural.

 

11.                                 Subject to the Settlement Agreement, any
term defined in sections 1.101 to 11.108 of the Texas Business and Commerce Code
and not defined in this agreement has the meaning given to the term in the Code.

 

12.                                 To the extent the terms of this Security
Agreement are inconsistent with the terms of the Settlement Agreement the terms
of the Settlement Agreement shall control.

 

 

 

 

Debtor:

 

 

 

 

 

Tipperary Queensland, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Secured Party:

 

 

 

 

 

Tri-Star Petroleum Company

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit ‘I’

Easement Assignments

 

 

Note for the Form 8-K filing

 

Exhibit I consists of copies of various unexecuted easement assignments from
Tri-Star Petroleum Company to the Tipperary Parties and Intervenors in the
litigation settlement.   Tipperary Corporation believes these planned
assignments are not material to the Settlement Agreement disclosures and has
intentionally omitted them from Exhibit 10.101 of Form 8-K filed by Tipperary
Corporation on November 4, 2004.

 

Copies of these assignments are available by contacting:

Joseph Feiten

Chief Financial Officer

Tipperary Corporation

633 Seventeenth Street, Suite 1550

Denver, CO 80202

 

--------------------------------------------------------------------------------